(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     DOBBS, STATE HEALTH OFFICER OF THE
  MISSISSIPPI DEPARTMENT OF HEALTH, ET AL. v.
 JACKSON WOMEN’S HEALTH ORGANIZATION ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

    No. 19–1392. Argued December 1, 2021—Decided June 24, 2022
Mississippi’s Gestational Age Act provides that “[e]xcept in a medical
 emergency or in the case of a severe fetal abnormality, a person shall
 not intentionally or knowingly perform . . . or induce an abortion of an
 unborn human being if the probable gestational age of the unborn hu-
 man being has been determined to be greater than fifteen (15) weeks.”
 Miss. Code Ann. §41–41–191. Respondents—Jackson Women’s Health
 Organization, an abortion clinic, and one of its doctors—challenged the
 Act in Federal District Court, alleging that it violated this Court’s prec-
 edents establishing a constitutional right to abortion, in particular Roe
 v. Wade, 410 U. S. 113, and Planned Parenthood of Southeastern Pa.
 v. Casey, 505 U. S. 833. The District Court granted summary judg-
 ment in favor of respondents and permanently enjoined enforcement
 of the Act, reasoning that Mississippi’s 15-week restriction on abortion
 violates this Court’s cases forbidding States to ban abortion pre-viabil-
 ity. The Fifth Circuit affirmed. Before this Court, petitioners defend
 the Act on the grounds that Roe and Casey were wrongly decided and
 that the Act is constitutional because it satisfies rational-basis review.
Held: The Constitution does not confer a right to abortion; Roe and Casey
 are overruled; and the authority to regulate abortion is returned to the
 people and their elected representatives. Pp. 8–79.
    (a) The critical question is whether the Constitution, properly un-
 derstood, confers a right to obtain an abortion. Casey’s controlling
 opinion skipped over that question and reaffirmed Roe solely on the
 basis of stare decisis. A proper application of stare decisis, however,
 requires an assessment of the strength of the grounds on which Roe
2      DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                                   Syllabus

    was based. The Court therefore turns to the question that the Casey
    plurality did not consider. Pp. 8–32.
         (1) First, the Court reviews the standard that the Court’s cases
    have used to determine whether the Fourteenth Amendment’s refer-
    ence to “liberty” protects a particular right. The Constitution makes
    no express reference to a right to obtain an abortion, but several con-
    stitutional provisions have been offered as potential homes for an im-
    plicit constitutional right. Roe held that the abortion right is part of a
    right to privacy that springs from the First, Fourth, Fifth, Ninth, and
    Fourteenth Amendments. See 410 U. S., at 152–153. The Casey Court
    grounded its decision solely on the theory that the right to obtain an
    abortion is part of the “liberty” protected by the Fourteenth Amend-
    ment’s Due Process Clause. Others have suggested that support can
    be found in the Fourteenth Amendment’s Equal Protection Clause, but
    that theory is squarely foreclosed by the Court’s precedents, which es-
    tablish that a State’s regulation of abortion is not a sex-based classifi-
    cation and is thus not subject to the heightened scrutiny that applies
    to such classifications. See Geduldig v. Aiello, 417 U. S. 484, 496,
    n. 20; Bray v. Alexandria Women’s Health Clinic, 506 U. S. 263, 273–
    274. Rather, regulations and prohibitions of abortion are governed by
    the same standard of review as other health and safety measures.
    Pp. 9–11.
         (2) Next, the Court examines whether the right to obtain an abor-
    tion is rooted in the Nation’s history and tradition and whether it is an
    essential component of “ordered liberty.” The Court finds that the
    right to abortion is not deeply rooted in the Nation’s history and tradi-
    tion. The underlying theory on which Casey rested—that the Four-
    teenth Amendment’s Due Process Clause provides substantive, as well
    as procedural, protection for “liberty”—has long been controversial.
       The Court’s decisions have held that the Due Process Clause pro-
    tects two categories of substantive rights—those rights guaranteed by
    the first eight Amendments to the Constitution and those rights
    deemed fundamental that are not mentioned anywhere in the Consti-
    tution. In deciding whether a right falls into either of these categories,
    the question is whether the right is “deeply rooted in [our] history and
    tradition” and whether it is essential to this Nation’s “scheme of or-
    dered liberty.” Timbs v. Indiana, 586 U. S. ___, ___ (internal quotation
    marks omitted). The term “liberty” alone provides little guidance.
    Thus, historical inquiries are essential whenever the Court is asked to
    recognize a new component of the “liberty” interest protected by the
    Due Process Clause. In interpreting what is meant by “liberty,” the
    Court must guard against the natural human tendency to confuse
    what the Fourteenth Amendment protects with the Court’s own ardent
    views about the liberty that Americans should enjoy. For this reason,
                    Cite as: 597 U. S. ____ (2022)                        3

                                Syllabus

the Court has been “reluctant” to recognize rights that are not men-
tioned in the Constitution. Collins v. Harker Heights, 503 U. S. 115, 125.
   Guided by the history and tradition that map the essential compo-
nents of the Nation’s concept of ordered liberty, the Court finds the
Fourteenth Amendment clearly does not protect the right to an abor-
tion. Until the latter part of the 20th century, there was no support in
American law for a constitutional right to obtain an abortion. No state
constitutional provision had recognized such a right. Until a few years
before Roe, no federal or state court had recognized such a right. Nor
had any scholarly treatise. Indeed, abortion had long been a crime in
every single State. At common law, abortion was criminal in at least
some stages of pregnancy and was regarded as unlawful and could
have very serious consequences at all stages. American law followed
the common law until a wave of statutory restrictions in the 1800s ex-
panded criminal liability for abortions. By the time the Fourteenth
Amendment was adopted, three-quarters of the States had made abor-
tion a crime at any stage of pregnancy. This consensus endured until
the day Roe was decided. Roe either ignored or misstated this history,
and Casey declined to reconsider Roe’s faulty historical analysis.
   Respondents’ argument that this history does not matter flies in the
face of the standard the Court has applied in determining whether an
asserted right that is nowhere mentioned in the Constitution is never-
theless protected by the Fourteenth Amendment. The Solicitor Gen-
eral repeats Roe’s claim that it is “doubtful . . . abortion was ever firmly
established as a common-law crime even with respect to the destruc-
tion of a quick fetus,” 410 U. S., at 136, but the great common-law au-
thorities—Bracton, Coke, Hale, and Blackstone—all wrote that a post-
quickening abortion was a crime. Moreover, many authorities as-
serted that even a pre-quickening abortion was “unlawful” and that,
as a result, an abortionist was guilty of murder if the woman died from
the attempt. The Solicitor General suggests that history supports an
abortion right because of the common law’s failure to criminalize abor-
tion before quickening, but the insistence on quickening was not uni-
versal, see Mills v. Commonwealth, 13 Pa. 631, 633; State v. Slagle, 83
N. C. 630, 632, and regardless, the fact that many States in the late
18th and early 19th century did not criminalize pre-quickening abor-
tions does not mean that anyone thought the States lacked the author-
ity to do so.
   Instead of seriously pressing the argument that the abortion right
itself has deep roots, supporters of Roe and Casey contend that the
abortion right is an integral part of a broader entrenched right. Roe
termed this a right to privacy, 410 U. S., at 154, and Casey described
it as the freedom to make “intimate and personal choices” that are
“central to personal dignity and autonomy,” 505 U. S., at 851. Ordered
4      DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                                  Syllabus

    liberty sets limits and defines the boundary between competing inter-
    ests. Roe and Casey each struck a particular balance between the in-
    terests of a woman who wants an abortion and the interests of what
    they termed “potential life.” Roe, 410 U. S., at 150; Casey, 505 U. S.,
    at 852. But the people of the various States may evaluate those inter-
    ests differently. The Nation’s historical understanding of ordered lib-
    erty does not prevent the people’s elected representatives from decid-
    ing how abortion should be regulated. Pp. 11–30.
         (3) Finally, the Court considers whether a right to obtain an abor-
    tion is part of a broader entrenched right that is supported by other
    precedents. The Court concludes the right to obtain an abortion cannot
    be justified as a component of such a right. Attempts to justify abor-
    tion through appeals to a broader right to autonomy and to define one’s
    “concept of existence” prove too much. Casey, 505 U. S., at 851. Those
    criteria, at a high level of generality, could license fundamental rights
    to illicit drug use, prostitution, and the like. What sharply distin-
    guishes the abortion right from the rights recognized in the cases on
    which Roe and Casey rely is something that both those decisions
    acknowledged: Abortion is different because it destroys what Roe
    termed “potential life” and what the law challenged in this case calls
    an “unborn human being.” None of the other decisions cited by Roe
    and Casey involved the critical moral question posed by abortion. Ac-
    cordingly, those cases do not support the right to obtain an abortion,
    and the Court’s conclusion that the Constitution does not confer such
    a right does not undermine them in any way. Pp. 30–32.
       (b) The doctrine of stare decisis does not counsel continued ac-
    ceptance of Roe and Casey. Stare decisis plays an important role and
    protects the interests of those who have taken action in reliance on a
    past decision. It “reduces incentives for challenging settled prece-
    dents, saving parties and courts the expense of endless relitigation.”
    Kimble v. Marvel Entertainment, LLC, 576 U. S. 446, 455. It “contrib-
    utes to the actual and perceived integrity of the judicial process.”
    Payne v. Tennessee, 501 U. S. 808, 827. And it restrains judicial hubris
    by respecting the judgment of those who grappled with important
    questions in the past. But stare decisis is not an inexorable command,
    Pearson v. Callahan, 555 U. S. 223, 233, and “is at its weakest when
    [the Court] interpret[s] the Constitution,” Agostini v. Felton, 521 U. S.
    203, 235. Some of the Court’s most important constitutional decisions
    have overruled prior precedents. See, e.g., Brown v. Board of Educa-
    tion, 347 U. S. 483, 491 (overruling the infamous decision in Plessy v.
    Ferguson, 163 U. S. 537, and its progeny).
       The Court’s cases have identified factors that should be considered
    in deciding when a precedent should be overruled. Janus v. State,
    County, and Municipal Employees, 585 U. S. ___, ___–___. Five factors
                   Cite as: 597 U. S. ____ (2022)                      5

                              Syllabus

discussed below weigh strongly in favor of overruling Roe and Casey.
Pp. 39–66.
      (1) The nature of the Court’s error. Like the infamous decision in
Plessy v. Ferguson, Roe was also egregiously wrong and on a collision
course with the Constitution from the day it was decided. Casey per-
petuated its errors, calling both sides of the national controversy to
resolve their debate, but in doing so, Casey necessarily declared a win-
ning side. Those on the losing side—those who sought to advance the
State’s interest in fetal life—could no longer seek to persuade their
elected representatives to adopt policies consistent with their views.
The Court short-circuited the democratic process by closing it to the
large number of Americans who disagreed with Roe. Pp. 43–45.
      (2) The quality of the reasoning. Without any grounding in the
constitutional text, history, or precedent, Roe imposed on the entire
country a detailed set of rules for pregnancy divided into trimesters
much like those that one might expect to find in a statute or regulation.
See 410 U. S., at 163–164. Roe’s failure even to note the overwhelming
consensus of state laws in effect in 1868 is striking, and what it said
about the common law was simply wrong. Then, after surveying his-
tory, the opinion spent many paragraphs conducting the sort of fact-
finding that might be undertaken by a legislative committee, and did
not explain why the sources on which it relied shed light on the mean-
ing of the Constitution. As to precedent, citing a broad array of cases,
the Court found support for a constitutional “right of personal privacy.”
Id., at 152. But Roe conflated the right to shield information from dis-
closure and the right to make and implement important personal de-
cisions without governmental interference. See Whalen v. Roe, 429
U. S. 589, 599–600. None of these decisions involved what is distinc-
tive about abortion: its effect on what Roe termed “potential life.”
When the Court summarized the basis for the scheme it imposed on
the country, it asserted that its rules were “consistent with,” among
other things, “the relative weights of the respective interests involved”
and “the demands of the profound problems of the present day.” Roe,
410 U. S., at 165. These are precisely the sort of considerations that
legislative bodies often take into account when they draw lines that
accommodate competing interests. The scheme Roe produced looked
like legislation, and the Court provided the sort of explanation that
might be expected from a legislative body. An even more glaring defi-
ciency was Roe’s failure to justify the critical distinction it drew be-
tween pre- and post-viability abortions. See id., at 163. The arbitrary
viability line, which Casey termed Roe’s central rule, has not found
much support among philosophers and ethicists who have attempted
to justify a right to abortion. The most obvious problem with any such
6      DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                                  Syllabus

    argument is that viability has changed over time and is heavily de-
    pendent on factors—such as medical advances and the availability of
    quality medical care—that have nothing to do with the characteristics
    of a fetus.
       When Casey revisited Roe almost 20 years later, it reaffirmed Roe’s
    central holding, but pointedly refrained from endorsing most of its rea-
    soning. The Court abandoned any reliance on a privacy right and in-
    stead grounded the abortion right entirely on the Fourteenth Amend-
    ment’s Due Process Clause. 505 U. S., at 846. The controlling opinion
    criticized and rejected Roe’s trimester scheme, 505 U. S., at 872, and
    substituted a new and obscure “undue burden” test. Casey, in short,
    either refused to reaffirm or rejected important aspects of Roe’s analy-
    sis, failed to remedy glaring deficiencies in Roe’s reasoning, endorsed
    what it termed Roe’s central holding while suggesting that a majority
    might not have thought it was correct, provided no new support for the
    abortion right other than Roe’s status as precedent, and imposed a new
    test with no firm grounding in constitutional text, history, or prece-
    dent. Pp. 45–56.
          (3) Workability. Deciding whether a precedent should be over-
    ruled depends in part on whether the rule it imposes is workable—that
    is, whether it can be understood and applied in a consistent and pre-
    dictable manner. Casey’s “undue burden” test has scored poorly on the
    workability scale. The Casey plurality tried to put meaning into the
    “undue burden” test by setting out three subsidiary rules, but these
    rules created their own problems. And the difficulty of applying Ca-
    sey’s new rules surfaced in that very case. Compare 505 U. S., at 881–
    887, with id., at 920–922 (Stevens, J., concurring in part and dissent-
    ing in part). The experience of the Courts of Appeals provides further
    evidence that Casey’s “line between” permissible and unconstitutional
    restrictions “has proved to be impossible to draw with precision.” Ja-
    nus, 585 U. S., at ___. Casey has generated a long list of Circuit con-
    flicts. Continued adherence to Casey’s unworkable “undue burden”
    test would undermine, not advance, the “evenhanded, predictable, and
    consistent development of legal principles.” Payne, 501 U. S., at 827.
    Pp. 56–62.
          (4) Effect on other areas of law. Roe and Casey have led to the
    distortion of many important but unrelated legal doctrines, and that
    effect provides further support for overruling those decisions. See Ra-
    mos v. Louisiana, 590 U. S. ___, ___ (KAVANAUGH, J., concurring in
    part). Pp. 62–63.
          (5) Reliance interests. Overruling Roe and Casey will not upend
    concrete reliance interests like those that develop in “cases involving
    property and contract rights.” Payne, 501 U. S., at 828. In Casey, the
    controlling opinion conceded that traditional reliance interests were
                    Cite as: 597 U. S. ____ (2022)                        7

                                Syllabus

not implicated because getting an abortion is generally “unplanned ac-
tivity,” and “reproductive planning could take virtually immediate ac-
count of any sudden restoration of state authority to ban abortions.”
505 U. S., at 856. Instead, the opinion perceived a more intangible
form of reliance, namely, that “people [had] organized intimate rela-
tionships and made choices that define their views of themselves and
their places in society . . . in reliance on the availability of abortion in
the event that contraception should fail” and that “[t]he ability of
women to participate equally in the economic and social life of the Na-
tion has been facilitated by their ability to control their reproductive
lives.” Ibid. The contending sides in this case make impassioned and
conflicting arguments about the effects of the abortion right on the
lives of women as well as the status of the fetus. The Casey plurality’s
speculative attempt to weigh the relative importance of the interests
of the fetus and the mother represent a departure from the “original
constitutional proposition” that “courts do not substitute their social
and economic beliefs for the judgment of legislative bodies.” Ferguson
v. Skrupa, 372 U. S. 726, 729–730.
   The Solicitor General suggests that overruling Roe and Casey would
threaten the protection of other rights under the Due Process Clause.
The Court emphasizes that this decision concerns the constitutional
right to abortion and no other right. Nothing in this opinion should be
understood to cast doubt on precedents that do not concern abortion.
Pp. 63–66.
   (c) Casey identified another concern, namely, the danger that the
public will perceive a decision overruling a controversial “watershed”
decision, such as Roe, as influenced by political considerations or pub-
lic opinion. 505 U. S., at 866–867. But the Court cannot allow its de-
cisions to be affected by such extraneous concerns. A precedent of this
Court is subject to the usual principles of stare decisis under which
adherence to precedent is the norm but not an inexorable command. If
the rule were otherwise, erroneous decisions like Plessy would still be
the law. The Court’s job is to interpret the law, apply longstanding
principles of stare decisis, and decide this case accordingly. Pp. 66–69.
   (d) Under the Court’s precedents, rational-basis review is the appro-
priate standard to apply when state abortion regulations undergo con-
stitutional challenge. Given that procuring an abortion is not a funda-
mental constitutional right, it follows that the States may regulate
abortion for legitimate reasons, and when such regulations are chal-
lenged under the Constitution, courts cannot “substitute their social
and economic beliefs for the judgment of legislative bodies.” Ferguson,
372 U. S., at 729–730. That applies even when the laws at issue con-
cern matters of great social significance and moral substance. A law
regulating abortion, like other health and welfare laws, is entitled to a
8      DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                                  Syllabus

    “strong presumption of validity.” Heller v. Doe, 509 U. S. 312, 319. It
    must be sustained if there is a rational basis on which the legislature
    could have thought that it would serve legitimate state interests. Id.,
    at 320.
       Mississippi’s Gestational Age Act is supported by the Mississippi
    Legislature’s specific findings, which include the State’s asserted in-
    terest in “protecting the life of the unborn.” §2(b)(i). These legitimate
    interests provide a rational basis for the Gestational Age Act, and it
    follows that respondents’ constitutional challenge must fail. Pp. 76–
    78.
       (e) Abortion presents a profound moral question. The Constitution
    does not prohibit the citizens of each State from regulating or prohib-
    iting abortion. Roe and Casey arrogated that authority. The Court
    overrules those decisions and returns that authority to the people and
    their elected representatives. Pp. 78–79.
945 F. 3d 265, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which THOMAS, GOR-
SUCH,  KAVANAUGH, and BARRETT, JJ., joined. THOMAS, J., and KA-
VANAUGH, J., filed concurring opinions. ROBERTS, C. J., filed an opinion
concurring in the judgment. BREYER, SOTOMAYOR, and KAGAN, JJ., filed
a dissenting opinion.
                        Cite as: 597 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 19–1392
                                    _________________


  THOMAS E. DOBBS, STATE HEALTH OFFICER OF
   THE MISSISSIPPI DEPARTMENT OF HEALTH,
    ET AL., PETITIONERS v. JACKSON WOMEN’S
           HEALTH ORGANIZATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                  [June 24, 2022]

   JUSTICE ALITO delivered the opinion of the Court.
   Abortion presents a profound moral issue on which Amer-
icans hold sharply conflicting views. Some believe fervently
that a human person comes into being at conception and
that abortion ends an innocent life. Others feel just as
strongly that any regulation of abortion invades a woman’s
right to control her own body and prevents women from
achieving full equality. Still others in a third group think
that abortion should be allowed under some but not all cir-
cumstances, and those within this group hold a variety of
views about the particular restrictions that should be im-
posed.
   For the first 185 years after the adoption of the Constitu-
tion, each State was permitted to address this issue in ac-
cordance with the views of its citizens. Then, in 1973, this
Court decided Roe v. Wade, 410 U. S. 113. Even though the
Constitution makes no mention of abortion, the Court held
that it confers a broad right to obtain one. It did not claim
that American law or the common law had ever recognized
2   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion of the Court

such a right, and its survey of history ranged from the con-
stitutionally irrelevant (e.g., its discussion of abortion in an-
tiquity) to the plainly incorrect (e.g., its assertion that abor-
tion was probably never a crime under the common law).
After cataloging a wealth of other information having no
bearing on the meaning of the Constitution, the opinion
concluded with a numbered set of rules much like those that
might be found in a statute enacted by a legislature.
   Under this scheme, each trimester of pregnancy was reg-
ulated differently, but the most critical line was drawn at
roughly the end of the second trimester, which, at the time,
corresponded to the point at which a fetus was thought to
achieve “viability,” i.e., the ability to survive outside the
womb. Although the Court acknowledged that States had
a legitimate interest in protecting “potential life,”1 it found
that this interest could not justify any restriction on pre-
viability abortions. The Court did not explain the basis for
this line, and even abortion supporters have found it hard
to defend Roe’s reasoning. One prominent constitutional
scholar wrote that he “would vote for a statute very much
like the one the Court end[ed] up drafting” if he were “a
legislator,” but his assessment of Roe was memorable and
brutal: Roe was “not constitutional law” at all and gave “al-
most no sense of an obligation to try to be.”2
   At the time of Roe, 30 States still prohibited abortion at
all stages. In the years prior to that decision, about a third
of the States had liberalized their laws, but Roe abruptly
ended that political process. It imposed the same highly
restrictive regime on the entire Nation, and it effectively
struck down the abortion laws of every single State.3 As

——————
  1 Roe v. Wade, 410 U. S. 113, 163 (1973).
  2 J. Ely, The Wages of Crying Wolf: A Comment on Roe v. Wade, 82

Yale L. J. 920, 926, 947 (1973) (Ely) (emphasis deleted).
  3 L. Tribe, Foreword: Toward a Model of Roles in the Due Process of

Life and Law, 87 Harv. L. Rev. 1, 2 (1973) (Tribe).
                      Cite as: 597 U. S. ____ (2022)                      3

                           Opinion of the Court

Justice Byron White aptly put it in his dissent, the decision
represented the “exercise of raw judicial power,” 410 U. S.,
at 222, and it sparked a national controversy that has em-
bittered our political culture for a half century.4
   Eventually, in Planned Parenthood of Southeastern Pa. v.
Casey, 505 U. S. 833 (1992), the Court revisited Roe, but the
Members of the Court split three ways. Two Justices ex-
pressed no desire to change Roe in any way.5 Four others
wanted to overrule the decision in its entirety.6 And the
three remaining Justices, who jointly signed the controlling
opinion, took a third position.7 Their opinion did not en-
dorse Roe’s reasoning, and it even hinted that one or more
of its authors might have “reservations” about whether the
Constitution protects a right to abortion.8 But the opinion
concluded that stare decisis, which calls for prior decisions
to be followed in most instances, required adherence to
what it called Roe’s “central holding”—that a State may not
constitutionally protect fetal life before “viability”—even if
that holding was wrong.9 Anything less, the opinion
claimed, would undermine respect for this Court and the
rule of law.
   Paradoxically, the judgment in Casey did a fair amount
of overruling. Several important abortion decisions were


——————
  4 See R. Ginsburg, Speaking in a Judicial Voice, 67 N. Y. U. L. Rev.

1185, 1208 (1992) (“Roe . . . halted a political process that was moving in
a reform direction and thereby, I believed, prolonged divisiveness and
deferred stable settlement of the issue”).
  5 See 505 U. S., at 911 (Stevens, J., concurring in part and dissenting

in part); id., at 922 (Blackmun, J., concurring in part, concurring in judg-
ment in part, and dissenting in part).
  6 See id., at 944 (Rehnquist, C. J., concurring in judgment in part and

dissenting in part); id., at 979 (Scalia, J., concurring in judgment in part
and dissenting in part).
  7 See id., at 843 (joint opinion of O’Connor, Kennedy, and Souter, JJ.).
  8 Id., at 853.
  9 Id., at 860.
4    DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

overruled in toto, and Roe itself was overruled in part.10 Ca-
sey threw out Roe’s trimester scheme and substituted a new
rule of uncertain origin under which States were forbidden
to adopt any regulation that imposed an “undue burden” on
a woman’s right to have an abortion.11 The decision pro-
vided no clear guidance about the difference between a
“due” and an “undue” burden. But the three Justices who
authored the controlling opinion “call[ed] the contending
sides of a national controversy to end their national divi-
sion” by treating the Court’s decision as the final settlement
of the question of the constitutional right to abortion.12
   As has become increasingly apparent in the intervening
years, Casey did not achieve that goal. Americans continue
to hold passionate and widely divergent views on abortion,
and state legislatures have acted accordingly. Some have
recently enacted laws allowing abortion, with few re-
strictions, at all stages of pregnancy. Others have tightly
restricted abortion beginning well before viability. And in
this case, 26 States have expressly asked this Court to over-
rule Roe and Casey and allow the States to regulate or pro-
hibit pre-viability abortions.
   Before us now is one such state law. The State of Missis-
sippi asks us to uphold the constitutionality of a law that
generally prohibits an abortion after the 15th week of preg-
nancy—several weeks before the point at which a fetus is
now regarded as “viable” outside the womb. In defending
this law, the State’s primary argument is that we should
reconsider and overrule Roe and Casey and once again allow
each State to regulate abortion as its citizens wish. On the
other side, respondents and the Solicitor General ask us to

——————
   10 Id., at 861, 870, 873 (overruling Akron v. Akron Center for Reproduc-

tive Health, Inc., 462 U. S. 416 (1983), and Thornburgh v. American Col-
lege of Obstetricians and Gynecologists, 476 U. S. 747 (1986)).
   11 505 U. S., at 874.
   12 Id., at 867.
                    Cite as: 597 U. S. ____ (2022)          5

                        Opinion of the Court

reaffirm Roe and Casey, and they contend that the Missis-
sippi law cannot stand if we do so. Allowing Mississippi to
prohibit abortions after 15 weeks of pregnancy, they argue,
“would be no different than overruling Casey and Roe en-
tirely.” Brief for Respondents 43. They contend that “no
half-measures” are available and that we must either reaf-
firm or overrule Roe and Casey. Brief for Respondents 50.
   We hold that Roe and Casey must be overruled. The Con-
stitution makes no reference to abortion, and no such right
is implicitly protected by any constitutional provision, in-
cluding the one on which the defenders of Roe and Casey
now chiefly rely—the Due Process Clause of the Fourteenth
Amendment. That provision has been held to guarantee
some rights that are not mentioned in the Constitution, but
any such right must be “deeply rooted in this Nation’s his-
tory and tradition” and “implicit in the concept of ordered
liberty.” Washington v. Glucksberg, 521 U. S. 702, 721
(1997) (internal quotation marks omitted).
   The right to abortion does not fall within this category.
Until the latter part of the 20th century, such a right was
entirely unknown in American law. Indeed, when the Four-
teenth Amendment was adopted, three quarters of the
States made abortion a crime at all stages of pregnancy.
The abortion right is also critically different from any other
right that this Court has held to fall within the Fourteenth
Amendment’s protection of “liberty.” Roe’s defenders char-
acterize the abortion right as similar to the rights recog-
nized in past decisions involving matters such as intimate
sexual relations, contraception, and marriage, but abortion
is fundamentally different, as both Roe and Casey acknowl-
edged, because it destroys what those decisions called “fetal
life” and what the law now before us describes as an “un-
born human being.”13
   Stare decisis, the doctrine on which Casey’s controlling
——————
 13 Miss. Code Ann. §41–41–191(4)(b) (2018).
6    DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

opinion was based, does not compel unending adherence to
Roe’s abuse of judicial authority. Roe was egregiously
wrong from the start. Its reasoning was exceptionally
weak, and the decision has had damaging consequences.
And far from bringing about a national settlement of the
abortion issue, Roe and Casey have enflamed debate and
deepened division.
  It is time to heed the Constitution and return the issue of
abortion to the people’s elected representatives. “The per-
missibility of abortion, and the limitations, upon it, are to
be resolved like most important questions in our democ-
racy: by citizens trying to persuade one another and then
voting.” Casey, 505 U. S., at 979 (Scalia, J., concurring in
judgment in part and dissenting in part). That is what the
Constitution and the rule of law demand.
                              I
   The law at issue in this case, Mississippi’s Gestational
Age Act, see Miss. Code Ann. §41–41–191 (2018), contains
this central provision: “Except in a medical emergency or in
the case of a severe fetal abnormality, a person shall not
intentionally or knowingly perform . . . or induce an abor-
tion of an unborn human being if the probable gestational
age of the unborn human being has been determined to be
greater than fifteen (15) weeks.” §4(b).14
   To support this Act, the legislature made a series of fac-
tual findings. It began by noting that, at the time of enact-
ment, only six countries besides the United States “per-
mit[ted] nontherapeutic or elective abortion-on-demand
after the twentieth week of gestation.”15 §2(a). The legisla-


——————
  14 The Act defines “gestational age” to be “the age of an unborn human

being as calculated from the first day of the last menstrual period of the
pregnant woman.” §3(f ).
  15 Those other six countries were Canada, China, the Netherlands,
                     Cite as: 597 U. S. ____ (2022)                   7

                         Opinion of the Court

ture then found that at 5 or 6 weeks’ gestational age an “un-
born human being’s heart begins beating”; at 8 weeks the
“unborn human being begins to move about in the womb”;
at 9 weeks “all basic physiological functions are present”; at
10 weeks “vital organs begin to function,” and “[h]air, fin-
gernails, and toenails . . . begin to form”; at 11 weeks “an
unborn human being’s diaphragm is developing,” and he or
she may “move about freely in the womb”; and at 12 weeks
the “unborn human being” has “taken on ‘the human form’
in all relevant respects.” §2(b)(i) (quoting Gonzales v. Car-
hart, 550 U. S. 124, 160 (2007)). It found that most abor-
tions after 15 weeks employ “dilation and evacuation proce-
dures which involve the use of surgical instruments to
crush and tear the unborn child,” and it concluded that the
“intentional commitment of such acts for nontherapeutic or
elective reasons is a barbaric practice, dangerous for the
maternal patient, and demeaning to the medical profes-
sion.” §2(b)(i)(8).
   Respondents are an abortion clinic, Jackson Women’s
Health Organization, and one of its doctors. On the day the
Gestational Age Act was enacted, respondents filed suit in
Federal District Court against various Mississippi officials,
alleging that the Act violated this Court’s precedents estab-
lishing a constitutional right to abortion. The District

——————
North Korea, Singapore, and Vietnam. See A. Baglini, Charlotte Lozier
Institute, Gestational Limits on Abortion in the United States Compared
to International Norms 6–7 (2014); M. Lee, Is the United States One of
Seven Countries That “Allow Elective Abortions After 20 Weeks of Preg-
nancy?” Wash. Post (Oct. 8, 2017), www.washingtonpost.com/news/fact-
checker/wp/2017/10/09/is-the-united-states-one-of-seven-countries-that-
allow-elective-abortions-after-20-weeks-of-preganacy (stating that the
claim made by the Mississippi Legislature and the Charlotte Lozier In-
stitute was “backed by data”). A more recent compilation from the Cen-
ter for Reproductive Rights indicates that Iceland and Guinea-Bissau are
now also similarly permissive. See The World’s Abortion Laws, Center
for Reproductive Rights (Feb. 23, 2021), https://reproductiverights.org/
maps/worlds-abortion-laws/.
8   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

Court granted summary judgment in favor of respondents
and permanently enjoined enforcement of the Act, reason-
ing that “viability marks the earliest point at which the
State’s interest in fetal life is constitutionally adequate to
justify a legislative ban on nontherapeutic abortions” and
that 15 weeks’ gestational age is “prior to viability.” Jack-
son Women’s Health Org. v. Currier, 349 F. Supp. 3d 536,
539–540 (SD Miss. 2019) (internal quotation marks omit-
ted). The Fifth Circuit affirmed. 945 F. 3d 265 (2019).
   We granted certiorari, 593 U. S. ___ (2021), to resolve the
question whether “all pre-viability prohibitions on elective
abortions are unconstitutional,” Pet. for Cert. i. Petition-
ers’ primary defense of the Mississippi Gestational Age Act
is that Roe and Casey were wrongly decided and that “the
Act is constitutional because it satisfies rational-basis re-
view.” Brief for Petitioners 49. Respondents answer that
allowing Mississippi to ban pre-viability abortions “would
be no different than overruling Casey and Roe entirely.”
Brief for Respondents 43. They tell us that “no half-
measures” are available: We must either reaffirm or over-
rule Roe and Casey. Brief for Respondents 50.
                               II
   We begin by considering the critical question whether the
Constitution, properly understood, confers a right to obtain
an abortion. Skipping over that question, the controlling
opinion in Casey reaffirmed Roe’s “central holding” based
solely on the doctrine of stare decisis, but as we will explain,
proper application of stare decisis required an assessment
of the strength of the grounds on which Roe was based. See
infra, at 45–56.
   We therefore turn to the question that the Casey plurality
did not consider, and we address that question in three
steps. First, we explain the standard that our cases have
used in determining whether the Fourteenth Amendment’s
reference to “liberty” protects a particular right. Second,
                  Cite as: 597 U. S. ____ (2022)            9

                      Opinion of the Court

we examine whether the right at issue in this case is rooted
in our Nation’s history and tradition and whether it is an
essential component of what we have described as “ordered
liberty.” Finally, we consider whether a right to obtain an
abortion is part of a broader entrenched right that is sup-
ported by other precedents.
                              A
                              1
   Constitutional analysis must begin with “the language of
the instrument,” Gibbons v. Ogden, 9 Wheat. 1, 186–189
(1824), which offers a “fixed standard” for ascertaining
what our founding document means, 1 J. Story, Commen-
taries on the Constitution of the United States §399, p. 383
(1833). The Constitution makes no express reference to a
right to obtain an abortion, and therefore those who claim
that it protects such a right must show that the right is
somehow implicit in the constitutional text.
   Roe, however, was remarkably loose in its treatment of
the constitutional text. It held that the abortion right,
which is not mentioned in the Constitution, is part of a right
to privacy, which is also not mentioned. See 410 U. S., at
152–153. And that privacy right, Roe observed, had been
found to spring from no fewer than five different constitu-
tional provisions—the First, Fourth, Fifth, Ninth, and
Fourteenth Amendments. Id., at 152.
   The Court’s discussion left open at least three ways in
which some combination of these provisions could protect
the abortion right. One possibility was that the right was
“founded . . . in the Ninth Amendment’s reservation of
rights to the people.” Id., at 153. Another was that the
right was rooted in the First, Fourth, or Fifth Amendment,
or in some combination of those provisions, and that this
right had been “incorporated” into the Due Process Clause
of the Fourteenth Amendment just as many other Bill of
Rights provisions had by then been incorporated. Ibid; see
10   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                            Opinion of the Court

also McDonald v. Chicago, 561 U. S. 742, 763–766 (2010)
(majority opinion) (discussing incorporation). And a third
path was that the First, Fourth, and Fifth Amendments
played no role and that the right was simply a component
of the “liberty” protected by the Fourteenth Amendment’s
Due Process Clause. Roe, 410 U. S., at 153. Roe expressed
the “feel[ing]” that the Fourteenth Amendment was the pro-
vision that did the work, but its message seemed to be that
the abortion right could be found somewhere in the Consti-
tution and that specifying its exact location was not of par-
amount importance.16 The Casey Court did not defend this
unfocused analysis and instead grounded its decision solely
on the theory that the right to obtain an abortion is part of
the “liberty” protected by the Fourteenth Amendment’s Due
Process Clause.
   We discuss this theory in depth below, but before doing
so, we briefly address one additional constitutional provi-
sion that some of respondents’ amici have now offered as
yet another potential home for the abortion right: the Four-
teenth Amendment’s Equal Protection Clause. See Brief for
United States as Amicus Curiae 24 (Brief for United
States); see also Brief for Equal Protection Constitutional
Law Scholars as Amici Curiae. Neither Roe nor Casey saw
fit to invoke this theory, and it is squarely foreclosed by our
precedents, which establish that a State’s regulation of
abortion is not a sex-based classification and is thus not
subject to the “heightened scrutiny” that applies to such
classifications.17 The regulation of a medical procedure that

——————
  16 The Court’s words were as follows: “This right of privacy, whether it

be founded in the Fourteenth Amendment’s concept of personal liberty
and restrictions upon state action, as we feel it is, or, as the District Court
determined, in the Ninth Amendment’s reservation of rights to the peo-
ple, is broad enough to encompass a woman’s decision whether or not to
terminate her pregnancy.” 410 U. S., at 153.
  17 See, e.g., Sessions v. Morales-Santana, 582 U. S. 47, ___ (2017) (slip

op., at 8).
                     Cite as: 597 U. S. ____ (2022)         11

                          Opinion of the Court

only one sex can undergo does not trigger heightened con-
stitutional scrutiny unless the regulation is a “mere pre-
tex[t] designed to effect an invidious discrimination against
members of one sex or the other.” Geduldig v. Aiello, 417
U. S. 484, 496, n. 20 (1974). And as the Court has stated,
the “goal of preventing abortion” does not constitute “invid-
iously discriminatory animus” against women. Bray v. Al-
exandria Women’s Health Clinic, 506 U. S. 263, 273–274
(1993) (internal quotation marks omitted). Accordingly,
laws regulating or prohibiting abortion are not subject to
heightened scrutiny. Rather, they are governed by the
same standard of review as other health and safety
measures.18
  With this new theory addressed, we turn to Casey’s bold
assertion that the abortion right is an aspect of the “liberty”
protected by the Due Process Clause of the Fourteenth
Amendment. 505 U. S., at 846; Brief for Respondents 17;
Brief for United States 21–22.
                              2
  The underlying theory on which this argument rests—
that the Fourteenth Amendment’s Due Process Clause pro-
vides substantive, as well as procedural, protection for “lib-
erty”—has long been controversial. But our decisions have
held that the Due Process Clause protects two categories of
substantive rights.
  The first consists of rights guaranteed by the first eight
Amendments. Those Amendments originally applied only
to the Federal Government, Barron ex rel. Tiernan v. Mayor
of Baltimore, 7 Pet. 243, 247–251 (1833) (opinion for the
Court by Marshall, C. J.), but this Court has held that the
Due Process Clause of the Fourteenth Amendment “incor-
porates” the great majority of those rights and thus makes
them equally applicable to the States. See McDonald, 561

——————
 18 We discuss this standard in Part VI of this opinion.
12   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                            Opinion of the Court

U. S., at 763–767, and nn. 12–13. The second category—
which is the one in question here—comprises a select list of
fundamental rights that are not mentioned anywhere in the
Constitution.
   In deciding whether a right falls into either of these cat-
egories, the Court has long asked whether the right is
“deeply rooted in [our] history and tradition” and whether
it is essential to our Nation’s “scheme of ordered liberty.”
Timbs v. Indiana, 586 U. S. ___, ___ (2019) (slip op., at 3)
(internal quotation marks omitted); McDonald, 561 U. S.,
at 764, 767 (internal quotation marks omitted); Glucksberg,
521 U. S., at 721 (internal quotation marks omitted).19 And
in conducting this inquiry, we have engaged in a careful
analysis of the history of the right at issue.
   Justice Ginsburg’s opinion for the Court in Timbs is a re-
cent example. In concluding that the Eighth Amendment’s
protection against excessive fines is “fundamental to our
scheme of ordered liberty” and “deeply rooted in this Na-
tion’s history and tradition,” 586 U. S., at ___ (slip op., at 7)
(internal quotation marks omitted), her opinion traced the
right back to Magna Carta, Blackstone’s Commentaries,
and 35 of the 37 state constitutions in effect at the ratifica-
tion of the Fourteenth Amendment. 586 U. S., at ___–___
(slip op., at 3–7).
   A similar inquiry was undertaken in McDonald, which
held that the Fourteenth Amendment protects the right to
keep and bear arms. The lead opinion surveyed the origins
of the Second Amendment, the debates in Congress about


——————
   19 See also, e.g., Duncan v. Louisiana, 391 U. S. 145, 148 (1968) (asking

whether “a right is among those ‘fundamental principles of liberty and
justice which lie at the base of our civil and political institutions’ ”); Palko
v. Connecticut, 302 U. S. 319, 325 (1937) (requiring “a ‘principle of justice
so rooted in the traditions and conscience of our people as to be ranked
as fundamental’ ” (quoting Snyder v. Massachusetts, 291 U. S. 97, 105
(1934))).
                     Cite as: 597 U. S. ____ (2022)                    13

                          Opinion of the Court

the adoption of the Fourteenth Amendment, the state con-
stitutions in effect when that Amendment was ratified (at
least 22 of the 37 States protected the right to keep and bear
arms), federal laws enacted during the same period, and
other relevant historical evidence. 561 U. S., at 767–777.
Only then did the opinion conclude that “the Framers and
ratifiers of the Fourteenth Amendment counted the right to
keep and bear arms among those fundamental rights nec-
essary to our system of ordered liberty.” Id., at 778; see also
id., at 822–850 (THOMAS, J., concurring in part and concur-
ring in judgment) (surveying history and reaching the same
result under the Fourteenth Amendment’s Privileges or Im-
munities Clause).
   Timbs and McDonald concerned the question whether
the Fourteenth Amendment protects rights that are ex-
pressly set out in the Bill of Rights, and it would be anom-
alous if similar historical support were not required when a
putative right is not mentioned anywhere in the Constitu-
tion. Thus, in Glucksberg, which held that the Due Process
Clause does not confer a right to assisted suicide, the Court
surveyed more than 700 years of “Anglo-American common
law tradition,” 521 U. S., at 711, and made clear that a fun-
damental right must be “objectively, deeply rooted in this
Nation’s history and tradition,” id., at 720–721.
   Historical inquiries of this nature are essential when-
ever we are asked to recognize a new component of the “lib-
erty” protected by the Due Process Clause because the term
“liberty” alone provides little guidance. “Liberty” is a capa-
cious term. As Lincoln once said: “We all declare for Lib-
erty; but in using the same word we do not all mean the
same thing.”20 In a well-known essay, Isaiah Berlin re-
ported that “[h]istorians of ideas” had cataloged more than


——————
  20 Address at Sanitary Fair at Baltimore, Md. (Apr. 18, 1864), reprinted

in 7 The Collected Works of Abraham Lincoln 301 (R. Basler ed. 1953).
14   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion of the Court

200 different senses in which the term had been used.21
   In interpreting what is meant by the Fourteenth Amend-
ment’s reference to “liberty,” we must guard against the
natural human tendency to confuse what that Amendment
protects with our own ardent views about the liberty that
Americans should enjoy. That is why the Court has long
been “reluctant” to recognize rights that are not mentioned
in the Constitution. Collins v. Harker Heights, 503 U. S.
115, 125 (1992). “Substantive due process has at times been
a treacherous field for this Court,” Moore v. East Cleveland,
431 U. S. 494, 503 (1977) (plurality opinion), and it has
sometimes led the Court to usurp authority that the Con-
stitution entrusts to the people’s elected representatives.
See Regents of Univ. of Mich. v. Ewing, 474 U. S. 214, 225–
226 (1985). As the Court cautioned in Glucksberg, “[w]e
must . . . exercise the utmost care whenever we are asked
to break new ground in this field, lest the liberty protected
by the Due Process Clause be subtly transformed into the
policy preferences of the Members of this Court.” 521 U. S.,
at 720 (internal quotation marks and citation omitted).
   On occasion, when the Court has ignored the “[a]ppropri-
ate limits” imposed by “ ‘respect for the teachings of his-
tory,’ ” Moore, 431 U. S., at 503 (plurality opinion), it has
fallen into the freewheeling judicial policymaking that
characterized discredited decisions such as Lochner v. New
York, 198 U. S. 45 (1905). The Court must not fall prey to
such an unprincipled approach. Instead, guided by the his-
tory and tradition that map the essential components of our
Nation’s concept of ordered liberty, we must ask what the
Fourteenth Amendment means by the term “liberty.” When
we engage in that inquiry in the present case, the clear an-
swer is that the Fourteenth Amendment does not protect



——————
 21 Four Essays on Liberty 121 (1969).
                      Cite as: 597 U. S. ____ (2022)                     15

                           Opinion of the Court

the right to an abortion.22
                              B
                              1
   Until the latter part of the 20th century, there was no
support in American law for a constitutional right to obtain
an abortion. No state constitutional provision had recog-
nized such a right. Until a few years before Roe was handed
down, no federal or state court had recognized such a right.
Nor had any scholarly treatise of which we are aware. And
although law review articles are not reticent about advocat-
ing new rights, the earliest article proposing a constitu-
tional right to abortion that has come to our attention was
published only a few years before Roe.23

——————
   22 That is true regardless of whether we look to the Amendment’s Due

Process Clause or its Privileges or Immunities Clause. Some scholars
and Justices have maintained that the Privileges or Immunities Clause
is the provision of the Fourteenth Amendment that guarantees substan-
tive rights. See, e.g., McDonald v. Chicago, 561 U. S. 742, 813–850
(2010) (THOMAS, J., concurring in part and concurring in judgment); Dun-
can, 391 U. S., at 165–166 (Black, J., concurring); A. Amar, Bill of Rights:
Creation and Reconstruction 163–180 (1998) (Amar); J. Ely, Democracy
and Distrust 22–30 (1980); 2 W. Crosskey, Politics and the Constitution
in the History of the United States 1089–1095 (1953). But even on that
view, such a right would need to be rooted in the Nation’s history and
tradition. See Corfield v. Coryell, 6 F. Cas. 546, 551–552 (No. 3,230) (CC
ED Pa. 1823) (describing unenumerated rights under the Privileges and
Immunities Clause, Art. IV, §2, as those “fundamental” rights “which
have, at all times, been enjoyed by the citizens of the several states”);
Amar 176 (relying on Corfield to interpret the Privileges or Immunities
Clause); cf. McDonald, 561 U. S., at 819–820, 832, 854 (opinion of
THOMAS, J.) (reserving the question whether the Privileges or Immuni-
ties Clause protects “any rights besides those enumerated in the Consti-
tution”).
   23 See R. Lucas, Federal Constitutional Limitations on the Enforce-

ment and Administration of State Abortion Statutes, 46 N. C. L. Rev. 730
(1968) (Lucas); see also D. Garrow, Liberty and Sexuality 334–335 (1994)
(Garrow) (stating that Lucas was “undeniably the first person to fully
16   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

  Not only was there no support for such a constitutional
right until shortly before Roe, but abortion had long been a
crime in every single State. At common law, abortion was
criminal in at least some stages of pregnancy and was re-
garded as unlawful and could have very serious conse-
quences at all stages. American law followed the common
law until a wave of statutory restrictions in the 1800s ex-
panded criminal liability for abortions. By the time of the
adoption of the Fourteenth Amendment, three-quarters of
the States had made abortion a crime at any stage of preg-
nancy, and the remaining States would soon follow.
  Roe either ignored or misstated this history, and Casey
declined to reconsider Roe’s faulty historical analysis. It is
therefore important to set the record straight.
                             2
                             a
  We begin with the common law, under which abortion
was a crime at least after “quickening”—i.e., the first felt
movement of the fetus in the womb, which usually occurs
between the 16th and 18th week of pregnancy.24

——————
articulate on paper” the argument that “a woman’s right to choose abor-
tion was a fundamental individual freedom protected by the U. S. Con-
stitution’s guarantee of personal liberty”).
   24 The exact meaning of “quickening” is subject to some debate. Com-

pare Brief for Scholars of Jurisprudence as Amici Curiae 12–14, and
n. 32 (emphasis deleted) (“ ‘a quick child’ ” meant simply a “live” child,
and under the era’s outdated knowledge of embryology, a fetus was
thought to become “quick” at around the sixth week of pregnancy), with
Brief for American Historical Association et al. as Amici Curiae 6, n. 2
(“quick” and “quickening” consistently meant “the woman’s perception of
fetal movement”). We need not wade into this debate. First, it suffices
for present purposes to show that abortion was criminal by at least the
16th or 18th week of pregnancy. Second, as we will show, during the
relevant period—i.e., the period surrounding the enactment of the Four-
teenth Amendment—the quickening distinction was abandoned as
States criminalized abortion at all stages of pregnancy. See infra, at 21–
                     Cite as: 597 U. S. ____ (2022)                  17

                         Opinion of the Court

   The “eminent common-law authorities (Blackstone,
Coke, Hale, and the like),” Kahler v. Kansas, 589 U. S. ___,
___ (2020) (slip op., at 7), all describe abortion after quick-
ening as criminal. Henry de Bracton’s 13th-century trea-
tise explained that if a person has “struck a pregnant
woman, or has given her poison, whereby he has caused
abortion, if the foetus be already formed and animated, and
particularly if it be animated, he commits homicide.” 2 De
Legibus et Consuetudinibus Angliae 279 (T. Twiss ed.
1879); see also 1 Fleta, c. 23, reprinted in 72 Selden Soc. 60–
61 (H. Richardson & G. Sayles eds. 1955) (13th-century
treatise).25
   Sir Edward Coke’s 17th-century treatise likewise as-
serted that abortion of a quick child was “murder” if the
“childe be born alive” and a “great misprision” if the “childe
dieth in her body.” 3 Institutes of the Laws of England 50–
51 (1644). (“Misprision” referred to “some heynous offence
under the degree of felony.” Id., at 139.) Two treatises by
Sir Matthew Hale likewise described abortion of a quick
child who died in the womb as a “great crime” and a “great
misprision.” Pleas of the Crown 53 (P. Glazebrook ed.
1972); 1 History of the Pleas of the Crown 433 (1736) (Hale).
And writing near the time of the adoption of our Constitu-
tion, William Blackstone explained that abortion of a
“quick” child was “by the ancient law homicide or man-
slaughter” (citing Bracton), and at least a very “heinous
misdemeanor” (citing Coke). 1 Commentaries on the Laws
of England 129–130 (7th ed. 1775) (Blackstone).
   English cases dating all the way back to the 13th century
corroborate the treatises’ statements that abortion was a
crime. See generally J. Dellapenna, Dispelling the Myths
——————
25.
  25 Even before Bracton’s time, English law imposed punishment for the

killing of a fetus. See Leges Henrici Primi 222–223 (L. Downer ed. 1972)
(imposing penalty for any abortion and treating a woman who aborted a
“quick” child “as if she were a murderess”).
18   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion of the Court

of Abortion History 126, and n. 16, 134–142, 188–194, and
nn. 84–86 (2006) (Dellapenna); J. Keown, Abortion, Doctors
and the Law 3–12 (1988) (Keown). In 1732, for example,
Eleanor Beare was convicted of “destroying the Foetus in
the Womb” of another woman and “thereby causing her to
miscarry.”26 For that crime and another “misdemeanor,”
Beare was sentenced to two days in the pillory and three
years’ imprisonment.27
   Although a pre-quickening abortion was not itself consid-
ered homicide, it does not follow that abortion was permis-
sible at common law—much less that abortion was a legal
right. Cf. Glucksberg, 521 U. S., at 713 (removal of “com-
mon law’s harsh sanctions did not represent an acceptance
of suicide”). Quite to the contrary, in the 1732 case men-
tioned above, the judge said of the charge of abortion (with
no mention of quickening) that he had “never met with a
case so barbarous and unnatural.”28 Similarly, an indict-
ment from 1602, which did not distinguish between a pre-
quickening and post-quickening abortion, described abor-
tion as “pernicious” and “against the peace of our Lady the
Queen, her crown and dignity.” Keown 7 (discussing R. v.
Webb, Calendar of Assize Records, Surrey Indictments 512
(1980)).
   That the common law did not condone even pre-
quickening abortions is confirmed by what one might call a
proto-felony-murder rule. Hale and Blackstone explained a
way in which a pre-quickening abortion could rise to the
level of a homicide. Hale wrote that if a physician gave a
woman “with child” a “potion” to cause an abortion, and the
woman died, it was “murder” because the potion was given
“unlawfully to destroy her child within her.” 1 Hale 429–
430 (emphasis added). As Blackstone explained, to be

——————
 26 2 Gentleman’s Magazine 931 (Aug. 1732).
 27 Id., at 932.
 28 Ibid.
                     Cite as: 597 U. S. ____ (2022)                   19

                          Opinion of the Court

“murder” a killing had to be done with “malice afore-
thought, . . . either express or implied.” 4 Blackstone 198
(emphasis deleted). In the case of an abortionist, Black-
stone wrote, “the law will imply [malice]” for the same rea-
son that it would imply malice if a person who intended to
kill one person accidentally killed a different person:
     “[I]f one shoots at A and misses him, but kills B, this is
     murder; because of the previous felonious intent, which
     the law transfers from one to the other. The same is
     the case, where one lays poison for A; and B, against
     whom the prisoner had no malicious intent, takes it,
     and it kills him; this is likewise murder. So also, if one
     gives a woman with child a medicine to procure abor-
     tion, and it operates so violently as to kill the woman,
     this is murder in the person who gave it.” Id., at 200–
     201 (emphasis added; footnote omitted).29
   Notably, Blackstone, like Hale, did not state that this
proto-felony-murder rule required that the woman be “with
quick child”—only that she be “with child.” Id., at 201. And
it is revealing that Hale and Blackstone treated abortion-
ists differently from other physicians or surgeons who
caused the death of a patient “without any intent of doing
[the patient] any bodily hurt.” Hale 429; see 4 Blackstone
197. These other physicians—even if “unlicensed”—would
not be “guilty of murder or manslaughter.” Hale 429. But
a physician performing an abortion would, precisely be-
cause his aim was an “unlawful” one.
   In sum, although common-law authorities differed on the
severity of punishment for abortions committed at different
——————
   29 Other treatises restated the same rule.    See 1 W. Russell & C.
Greaves, Crimes and Misdemeanors 540 (5th ed. 1845) (“So where a per-
son gave medicine to a woman to procure an abortion, and where a per-
son put skewers into the woman for the same purpose, by which in both
cases the women were killed, these acts were clearly held to be murder”
(footnotes omitted)); 1 E. East, Pleas of the Crown 230 (1803) (similar).
20   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

points in pregnancy, none endorsed the practice. Moreover,
we are aware of no common-law case or authority, and the
parties have not pointed to any, that remotely suggests a
positive right to procure an abortion at any stage of preg-
nancy.
                                b
   In this country, the historical record is similar. The “most
important early American edition of Blackstone’s Commen-
taries,” District of Columbia v. Heller, 554 U. S. 570, 594
(2008), reported Blackstone’s statement that abortion of a
quick child was at least “a heinous misdemeanor,” 2 St.
George Tucker, Blackstone’s Commentaries 129–130
(1803), and that edition also included Blackstone’s discus-
sion of the proto-felony-murder rule, 5 id., at 200–201.
Manuals for justices of the peace printed in the Colonies in
the 18th century typically restated the common-law rule on
abortion, and some manuals repeated Hale’s and Black-
stone’s statements that anyone who prescribed medication
“unlawfully to destroy the child” would be guilty of murder
if the woman died. See, e.g., J. Parker, Conductor Generalis
220 (1788); 2 R. Burn, Justice of the Peace, and Parish Of-
ficer 221–222 (7th ed. 1762) (English manual stating the
same).30
——————
   30 For manuals restating one or both rules, see J. Davis, Criminal Law

96, 102–103, 339 (1838); Conductor Generalis 194–195 (1801) (printed in
Philadelphia); Conductor Generalis 194–195 (1794) (printed in Albany);
Conductor Generalis 220 (1788) (printed in New York); Conductor Gen-
eralis 198 (1749) (printed in New York); G. Webb, Office and Authority
of a Justice of Peace 232 (1736) (printed in Williamsburg); Conductor
Generalis 161 (1722) (printed in Philadelphia); see also J. Conley, Doing
It by the Book: Justice of the Peace Manuals and English Law in Eight-
eenth Century America, 6 J. Legal Hist. 257, 265, 267 (1985) (noting that
these manuals were the justices’ “primary source of legal reference” and
of “practical value for a wider audience than the justices”).
   For cases stating the proto-felony-murder rule, see, e.g., Common-
wealth v. Parker, 50 Mass. 263, 265 (1845); People v. Sessions, 58 Mich.
                     Cite as: 597 U. S. ____ (2022)                   21

                          Opinion of the Court

   The few cases available from the early colonial period cor-
roborate that abortion was a crime. See generally Del-
lapenna 215–228 (collecting cases). In Maryland in 1652,
for example, an indictment charged that a man “Mur-
therously endeavoured to destroy or Murther the Child by
him begotten in the Womb.” Proprietary v. Mitchell, 10 Md.
Archives 80, 183 (1652) (W. Browne ed. 1891). And by the
19th century, courts frequently explained that the common
law made abortion of a quick child a crime. See, e.g., Smith
v. Gaffard, 31 Ala. 45, 51 (1857); Smith v. State, 33 Me. 48,
55 (1851); State v. Cooper, 22 N. J. L. 52, 52–55 (1849); Com-
monwealth v. Parker, 50 Mass. 263, 264–268 (1845).
                               c
   The original ground for drawing a distinction between
pre- and post-quickening abortions is not entirely clear, but
some have attributed the rule to the difficulty of proving
that a pre-quickening fetus was alive. At that time, there
were no scientific methods for detecting pregnancy in its
early stages,31 and thus, as one court put it in 1872: “[U]ntil
the period of quickening there is no evidence of life; and
whatever may be said of the feotus, the law has fixed upon
this period of gestation as the time when the child is en-
dowed with life” because “foetal movements are the first
clearly marked and well defined evidences of life.” Evans v.
People, 49 N. Y. 86, 90 (emphasis added); Cooper, 22
N. J. L., at 56 (“In contemplation of law life commences at
the moment of quickening, at that moment when the em-
bryo gives the first physical proof of life, no matter when it
first received it” (emphasis added)).
——————
594, 595–596, 26 N. W. 291, 292–293 (1886); State v. Moore, 25 Iowa 128,
131–132 (1868); Smith v. State, 33 Me. 48, 54–55 (1851).
  31 See E. Rigby, A System of Midwifery 73 (1841) (“Under all circum-

stances, the diagnosis of pregnancy must ever be difficult and obscure
during the early months”); see also id., at 74–80 (discussing rudimentary
techniques for detecting early pregnancy); A. Taylor, A Manual of Medi-
cal Jurisprudence 418–421 (6th Am. ed. 1866) (same).
22   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

   The Solicitor General offers a different explanation of the
basis for the quickening rule, namely, that before quicken-
ing the common law did not regard a fetus “as having a ‘sep-
arate and independent existence.’ ” Brief for United States
26 (quoting Parker, 50 Mass., at 266). But the case on
which the Solicitor General relies for this proposition also
suggested that the criminal law’s quickening rule was out
of step with the treatment of prenatal life in other areas of
law, noting that “to many purposes, in reference to civil
rights, an infant in ventre sa mere is regarded as a person
in being.” Ibid. (citing 1 Blackstone 129); see also Evans,
49 N. Y., at 89; Mills v. Commonwealth, 13 Pa. 631, 633
(1850); Morrow v. Scott, 7 Ga. 535, 537 (1849); Hall v. Han-
cock, 32 Mass. 255, 258 (1834); Thellusson v. Woodford, 4
Ves. 227, 321–322, 31 Eng. Rep. 117, 163 (1789).
   At any rate, the original ground for the quickening rule
is of little importance for present purposes because the rule
was abandoned in the 19th century. During that period,
treatise writers and commentators criticized the quicken-
ing distinction as “neither in accordance with the result of
medical experience, nor with the principles of the common
law.” F. Wharton, Criminal Law §1220, p. 606 (rev. 4th ed.
1857) (footnotes omitted); see also J. Beck, Researches in
Medicine and Medical Jurisprudence 26–28 (2d ed. 1835)
(describing the quickening distinction as “absurd” and “in-
jurious”).32 In 1803, the British Parliament made abortion

——————
   32 See Mitchell v. Commonwealth, 78 Ky. 204, 209–210 (1879) (ac-

knowledging the common-law rule but arguing that “the law should pun-
ish abortions and miscarriages, willfully produced, at any time during
the period of gestation”); Mills v. Commonwealth, 13 Pa., 631, 633 (1850)
(the quickening rule “never ought to have been the law anywhere”); J.
Bishop, Commentaries on the Law of Statutory Crimes §744, p. 471
(1873) (“If we look at the reason of the law, we shall prefer” a rule that
“discard[s] this doctrine of the necessity of a quickening”); I. Dana, Re-
port of the Committee on the Production of Abortion, in 5 Transactions
                     Cite as: 597 U. S. ____ (2022)                    23

                          Opinion of the Court

a crime at all stages of pregnancy and authorized the impo-
sition of severe punishment. See Lord Ellenborough’s Act,
43 Geo. 3, c. 58 (1803). One scholar has suggested that Par-
liament’s decision “may partly have been attributable to the
medical man’s concern that fetal life should be protected by
the law at all stages of gestation.” Keown 22.
   In this country during the 19th century, the vast majority
of the States enacted statutes criminalizing abortion at all
stages of pregnancy. See Appendix A, infra (listing state
statutory provisions in chronological order).33 By 1868, the
year when the Fourteenth Amendment was ratified, three-
quarters of the States, 28 out of 37, had enacted statutes
making abortion a crime even if it was performed before
quickening.34 See ibid. Of the nine States that had not yet

——————
of the Maine Medical Association 37–39 (1866); Report on Criminal Abor-
tion, in 12 Transactions of the American Medical Association 75–77
(1859); W. Guy, Principles of Medical Forensics 133–134 (1845); J.
Chitty, Practical Treatise on Medical Jurisprudence 438 (2d Am. ed.
1836); 1 T. Beck & J. Beck, Elements of Medical Jurisprudence 293 (5th
ed. 1823); 2 T. Percival, The Works, Literary, Moral and Medical 430
(1807); see also Keown 38–39 (collecting English authorities).
   33 See generally Dellapenna 315–319 (cataloging the development of

the law in the States); E. Quay, Justifiable Abortion—Medical and Legal
Foundations, 49 Geo. L. J. 395, 435–437, 447–520 (1961) (Quay) (same);
J. Witherspoon, Reexamining Roe: Nineteenth-Century Abortion Stat-
utes and The Fourteenth Amendment, 17 St. Mary’s L. J. 29, 34–36
(1985) (Witherspoon) (same).
   34 Some scholars assert that only 27 States prohibited abortion at all

stages. See, e.g., Dellapenna 315; Witherspoon 34–35, and n. 15. Those
scholars appear to have overlooked Rhode Island, which criminalized
abortion at all stages in 1861. See Acts and Resolves R. I. 1861, ch. 371,
§1, p. 133 (criminalizing the attempt to “procure the miscarriage” of “any
pregnant woman” or “any woman supposed by such person to be preg-
nant,” without mention of quickening). The amicus brief for the Ameri-
can Historical Association asserts that only 26 States prohibited abortion
at all stages, but that brief incorrectly excludes West Virginia and Ne-
braska from its count. Compare Brief for American Historical Associa-
tion 27–28 (citing Quay), with Appendix A, infra.
24   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

criminalized abortion at all stages, all but one did so by
1910. See ibid.
   The trend in the Territories that would become the last
13 States was similar: All of them criminalized abortion at
all stages of pregnancy between 1850 (the Kingdom of Ha-
waii) and 1919 (New Mexico). See Appendix B, infra; see
also Casey, 505 U. S., at 952 (Rehnquist, C. J., concurring
in judgment in part and dissenting in part); Dellapenna
317–319. By the end of the 1950s, according to the Roe
Court’s own count, statutes in all but four States and the
District of Columbia prohibited abortion “however and
whenever performed, unless done to save or preserve the
life of the mother.” 410 U. S., at 139.35
   This overwhelming consensus endured until the day Roe
was decided. At that time, also by the Roe Court’s own
count, a substantial majority—30 States—still prohibited
abortion at all stages except to save the life of the mother.
See id., at 118, and n. 2 (listing States). And though Roe
discerned a “trend toward liberalization” in about “one-
third of the States,” those States still criminalized some
abortions and regulated them more stringently than Roe
would allow. Id., at 140, and n. 37; Tribe 2. In short, the
——————
   35 The statutes of three States (Massachusetts, New Jersey, and Penn-

sylvania) prohibited abortions performed “unlawfully” or “without lawful
justification.” Roe, 410 U. S., at 139 (internal quotation marks omitted).
In Massachusetts, case law held that abortion was allowed when, accord-
ing to the judgment of physicians in the relevant community, the proce-
dure was necessary to preserve the woman’s life or her physical or emo-
tional health. Commonwealth v. Wheeler, 315 Mass. 394, 395, 53 N. E.
2d 4, 5 (1944). In the other two States, however, there is no clear support
in case law for the proposition that abortion was lawful where the
mother’s life was not at risk. See State v. Brandenberg, 137 N. J. L. 124,
58 A. 2d 709 (1948); Commonwealth v. Trombetta, 131 Pa. Super. 487,
200 A. 107 (1938).
   Statutes in the two remaining jurisdictions (the District of Columbia
and Alabama) permitted “abortion to preserve the mother’s health.” Roe,
410 U. S., at 139. Case law in those jurisdictions does not clarify the
breadth of these exceptions.
                  Cite as: 597 U. S. ____ (2022)           25

                      Opinion of the Court

“Court’s opinion in Roe itself convincingly refutes the notion
that the abortion liberty is deeply rooted in the history or
tradition of our people.” Thornburgh v. American College of
Obstetricians and Gynecologists, 476 U. S. 747, 793 (1986)
(White, J., dissenting).
                              d
  The inescapable conclusion is that a right to abortion is
not deeply rooted in the Nation’s history and traditions. On
the contrary, an unbroken tradition of prohibiting abortion
on pain of criminal punishment persisted from the earliest
days of the common law until 1973. The Court in Roe could
have said of abortion exactly what Glucksberg said of as-
sisted suicide: “Attitudes toward [abortion] have changed
since Bracton, but our laws have consistently condemned,
and continue to prohibit, [that practice].” 521 U. S., at 719.
                               3
   Respondents and their amici have no persuasive answer
to this historical evidence.
   Neither respondents nor the Solicitor General disputes
the fact that by 1868 the vast majority of States criminal-
ized abortion at all stages of pregnancy. See Brief for Peti-
tioners 12–13; see also Brief for American Historical Asso-
ciation et al. as Amici Curiae 27–28, and nn. 14–15
(conceding that 26 out of 37 States prohibited abortion be-
fore quickening); Tr. of Oral Arg. 74–75 (respondents’ coun-
sel conceding the same). Instead, respondents are forced to
argue that it “does [not] matter that some States prohibited
abortion at the time Roe was decided or when the Four-
teenth Amendment was adopted.” Brief for Respondents
21. But that argument flies in the face of the standard we
have applied in determining whether an asserted right that
is nowhere mentioned in the Constitution is nevertheless
protected by the Fourteenth Amendment.
   Not only are respondents and their amici unable to show
26   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

that a constitutional right to abortion was established when
the Fourteenth Amendment was adopted, but they have
found no support for the existence of an abortion right that
predates the latter part of the 20th century—no state con-
stitutional provision, no statute, no judicial decision, no
learned treatise. The earliest sources called to our atten-
tion are a few district court and state court decisions de-
cided shortly before Roe and a small number of law review
articles from the same time period.36
   A few of respondents’ amici muster historical arguments,
but they are very weak. The Solicitor General repeats Roe’s
claim that it is “ ‘doubtful’ . . . ‘abortion was ever firmly es-
tablished as a common-law crime even with respect to the
destruction of a quick fetus.’ ” Brief for United States 26
(quoting Roe, 410 U. S., at 136). But as we have seen, great
common-law authorities like Bracton, Coke, Hale, and
Blackstone all wrote that a post-quickening abortion was a
crime—and a serious one at that. Moreover, Hale and
Blackstone (and many other authorities following them) as-
serted that even a pre-quickening abortion was “unlawful”
and that, as a result, an abortionist was guilty of murder if
the woman died from the attempt.
   Instead of following these authorities, Roe relied largely
on two articles by a pro-abortion advocate who claimed that
Coke had intentionally misstated the common law because
of his strong anti-abortion views.37 These articles have

——————
  36 See 410 U. S., at 154–155 (collecting cases decided between 1970 and

1973); C. Means, The Phoenix of Abortional Freedom: Is a Penumbral or
Ninth-Amendment Right About To Arise From the Nineteenth-Century
Legislative Ashes of a Fourteenth-Century Common-Law Liberty? 17
N. Y. L. Forum 335, 337–339 (1971) (Means II); C. Means, The Law of
New York Concerning Abortion and the Status of the Foetus, 1664–1968:
A Case of Cessation of Constitutionality, 14 N. Y. L. Forum 411 (1968)
(Means I); Lucas 730.
  37 See 410 U. S., at 136, n. 26 (citing Means II); 410 U. S., at 132–133,

n. 21 (citing Means I).
                      Cite as: 597 U. S. ____ (2022)                    27

                          Opinion of the Court

been discredited,38 and it has come to light that even mem-
bers of Jane Roe’s legal team did not regard them as serious
scholarship. An internal memorandum characterized this
author’s work as donning “the guise of impartial scholar-
ship while advancing the proper ideological goals.”39 Con-
tinued reliance on such scholarship is unsupportable.
  The Solicitor General next suggests that history supports
an abortion right because the common law’s failure to crim-
inalize abortion before quickening means that “at the
Founding and for decades thereafter, women generally
could terminate a pregnancy, at least in its early stages.”40
Brief for United States 26–27; see also Brief for Respond-
ents 21. But the insistence on quickening was not univer-
sal, see Mills, 13 Pa., at 633; State v. Slagle, 83 N. C. 630,
632 (1880), and regardless, the fact that many States in the
——————
   38 For critiques of Means’s work, see, e.g., Dellapenna 143–152, 325–

331; Keown 3–12; J. Finnis, “Shameless Acts” in Colorado: Abuse of
Scholarship in Constitutional Cases, 7 Academic Questions 10, 11–12
(1994); R. Destro, Abortion and the Constitution: The Need for a Life-
Protective Amendment, 63 Cal. L. Rev. 1250, 1267–1282 (1975); R. Byrn,
An American Tragedy: The Supreme Court on Abortion, 41 Ford. L. Rev.
807, 814–829 (1973).
   39 Garrow 500–501, and n. 41 (internal quotation marks omitted).
   40 In any event, Roe, Casey, and other related abortion decisions im-

posed substantial restrictions on a State’s capacity to regulate abortions
performed after quickening. See, e.g., June Medical Services L. L. C. v.
Russo, 591 U. S. ___ (2020) (holding a law requiring doctors performing
abortions to secure admitting privileges to be unconstitutional); Whole
Woman’s Health v. Hellerstedt, 579 U. S. 582 (2016) (similar); Casey, 505
U. S., at 846 (declaring that prohibitions on “abortion before viability”
are unconstitutional); id., at 887–898 (holding that a spousal notification
provision was unconstitutional). In addition, Doe v. Bolton, 410 U. S. 179
(1973), has been interpreted by some to protect a broad right to obtain
an abortion at any stage of pregnancy provided that a physician is willing
to certify that it is needed due to a woman’s “emotional” needs or “famil-
ial” concerns. Id., at 192. See, e.g., Women’s Medical Professional Corp.
v. Voinovich, 130 F. 3d 187, 209 (CA6 1997), cert. denied, 523 U. S. 1036
(1998); but see id., at 1039 (THOMAS, J., dissenting from denial of certio-
rari).
28   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

late 18th and early 19th century did not criminalize pre-
quickening abortions does not mean that anyone thought
the States lacked the authority to do so. When legislatures
began to exercise that authority as the century wore on, no
one, as far as we are aware, argued that the laws they en-
acted violated a fundamental right. That is not surprising
since common-law authorities had repeatedly condemned
abortion and described it as an “unlawful” act without re-
gard to whether it occurred before or after quickening. See
supra, at 16–21.
   Another amicus brief relied upon by respondents (see
Brief for Respondents 21) tries to dismiss the significance
of the state criminal statutes that were in effect when the
Fourteenth Amendment was adopted by suggesting that
they were enacted for illegitimate reasons. According to
this account, which is based almost entirely on statements
made by one prominent proponent of the statutes, im-
portant motives for the laws were the fear that Catholic im-
migrants were having more babies than Protestants and
that the availability of abortion was leading White
Protestant women to “shir[k their] maternal duties.” Brief
for American Historical Association et al. as Amici Curiae
20.
   Resort to this argument is a testament to the lack of any
real historical support for the right that Roe and Casey rec-
ognized. This Court has long disfavored arguments based
on alleged legislative motives. See, e.g., Erie v. Pap’s A. M.,
529 U. S. 277, 292 (2000) (plurality opinion); Turner Broad-
casting System, Inc. v. FCC, 512 U. S. 622, 652 (1994);
United States v. O’Brien, 391 U. S. 367, 383 (1968); Arizona
v. California, 283 U. S. 423, 455 (1931) (collecting cases).
The Court has recognized that inquiries into legislative mo-
tives “are a hazardous matter.” O’Brien, 391 U. S., at 383.
Even when an argument about legislative motive is backed
by statements made by legislators who voted for a law, we
                 Cite as: 597 U. S. ____ (2022)           29

                     Opinion of the Court

have been reluctant to attribute those motives to the legis-
lative body as a whole. “What motivates one legislator to
make a speech about a statute is not necessarily what mo-
tivates scores of others to enact it.” Id., at 384.
   Here, the argument about legislative motive is not even
based on statements by legislators, but on statements made
by a few supporters of the new 19th-century abortion laws,
and it is quite a leap to attribute these motives to all the
legislators whose votes were responsible for the enactment
of those laws. Recall that at the time of the adoption of the
Fourteenth Amendment, over three-quarters of the States
had adopted statutes criminalizing abortion (usually at all
stages of pregnancy), and that from the early 20th century
until the day Roe was handed down, every single State had
such a law on its books. Are we to believe that the hundreds
of lawmakers whose votes were needed to enact these laws
were motivated by hostility to Catholics and women?
   There is ample evidence that the passage of these laws
was instead spurred by a sincere belief that abortion kills a
human being. Many judicial decisions from the late 19th
and early 20th centuries made that point. See, e.g., Nash
v. Meyer, 54 Idaho 283, 301, 31 P. 2d 273, 280 (1934); State
v. Ausplund, 86 Ore. 121, 131–132, 167 P. 1019, 1022–1023
(1917); Trent v. State, 15 Ala. App. 485, 488, 73 S. 834, 836
(1916); State v. Miller, 90 Kan. 230, 233, 133 P. 878, 879
(1913); State v. Tippie, 89 Ohio St. 35, 39–40, 105 N. E. 75,
77 (1913); State v. Gedicke, 43 N. J. L. 86, 90 (1881);
Dougherty v. People, 1 Colo. 514, 522–523 (1873); State v.
Moore, 25 Iowa 128, 131–132 (1868); Smith, 33 Me., at 57;
see also Memphis Center for Reproductive Health v. Slatery,
14 F. 4th 409, 446, and n. 11 (CA6 2021) (Thapar, J., con-
curring in judgment in part and dissenting in part) (citing
cases).
   One may disagree with this belief (and our decision is not
based on any view about when a State should regard pre-
natal life as having rights or legally cognizable interests),
30   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                           Opinion of the Court

but even Roe and Casey did not question the good faith of
abortion opponents. See, e.g., Casey, 505 U. S., at 850
(“Men and women of good conscience can disagree . . . about
the profound moral and spiritual implications of terminat-
ing a pregnancy even in its earliest stage”). And we see no
reason to discount the significance of the state laws in ques-
tion based on these amici’s suggestions about legislative
motive.41
                               C
                               1
   Instead of seriously pressing the argument that the abor-
tion right itself has deep roots, supporters of Roe and Casey
contend that the abortion right is an integral part of a
broader entrenched right. Roe termed this a right to pri-
vacy, 410 U. S., at 154, and Casey described it as the free-
dom to make “intimate and personal choices” that are “cen-
tral to personal dignity and autonomy,” 505 U. S., at 851.
Casey elaborated: “At the heart of liberty is the right to de-
fine one’s own concept of existence, of meaning, of the uni-
verse, and of the mystery of human life.” Ibid.
   The Court did not claim that this broadly framed right is
absolute, and no such claim would be plausible. While in-
dividuals are certainly free to think and to say what they
——————
  41 Other amicus briefs present arguments about the motives of propo-

nents of liberal access to abortion. They note that some such supporters
have been motivated by a desire to suppress the size of the African-
American population. See Brief for African-American Organization et al.
as Amici Curiae 14–21; see also Box v. Planned Parenthood of Ind. and
Ky., Inc., 587 U. S. ___, ___–___ (2019) (THOMAS, J., concurring) (slip op.,
at 1–4). And it is beyond dispute that Roe has had that demographic
effect. A highly disproportionate percentage of aborted fetuses are Black.
See, e.g., Dept. of Health and Human Servs., Centers for Disease Control
and Prevention (CDC), K. Kortsmit et al., Abortion Surveillance—United
States, 2019, 70 Morbidity and Mortality Report, Surveillance Summar-
ies, p. 20 (Nov. 26, 2021) (Table 6). For our part, we do not question the
motives of either those who have supported or those who have opposed
laws restricting abortions.
                  Cite as: 597 U. S. ____ (2022)            31

                      Opinion of the Court

wish about “existence,” “meaning,” the “universe,” and “the
mystery of human life,” they are not always free to act in
accordance with those thoughts. License to act on the basis
of such beliefs may correspond to one of the many under-
standings of “liberty,” but it is certainly not “ordered lib-
erty.”
   Ordered liberty sets limits and defines the boundary be-
tween competing interests. Roe and Casey each struck a
particular balance between the interests of a woman who
wants an abortion and the interests of what they termed
“potential life.” Roe, 410 U. S., at 150 (emphasis deleted);
Casey, 505 U. S., at 852. But the people of the various
States may evaluate those interests differently. In some
States, voters may believe that the abortion right should be
even more extensive than the right that Roe and Casey rec-
ognized. Voters in other States may wish to impose tight
restrictions based on their belief that abortion destroys an
“unborn human being.” Miss. Code Ann. §41–41–191(4)(b).
Our Nation’s historical understanding of ordered liberty
does not prevent the people’s elected representatives from
deciding how abortion should be regulated.
   Nor does the right to obtain an abortion have a sound ba-
sis in precedent. Casey relied on cases involving the right
to marry a person of a different race, Loving v. Virginia, 388
U. S. 1 (1967); the right to marry while in prison, Turner v.
Safley, 482 U. S. 78 (1987); the right to obtain contracep-
tives, Griswold v. Connecticut, 381 U. S. 479 (1965), Eisen-
stadt v. Baird, 405 U. S. 438 (1972), Carey v. Population
Services Int’l, 431 U. S. 678 (1977); the right to reside with
relatives, Moore v. East Cleveland, 431 U. S. 494 (1977); the
right to make decisions about the education of one’s chil-
dren, Pierce v. Society of Sisters, 268 U. S. 510 (1925), Meyer
v. Nebraska, 262 U. S. 390 (1923); the right not to be steri-
lized without consent, Skinner v. Oklahoma ex rel. William-
son, 316 U. S. 535 (1942); and the right in certain circum-
stances not to undergo involuntary surgery, forced
32   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

administration of drugs, or other substantially similar pro-
cedures, Winston v. Lee, 470 U. S. 753 (1985), Washington
v. Harper, 494 U. S. 210 (1990), Rochin v. California, 342
U. S. 165 (1952). Respondents and the Solicitor General
also rely on post-Casey decisions like Lawrence v. Texas,
539 U. S. 558 (2003) (right to engage in private, consensual
sexual acts), and Obergefell v. Hodges, 576 U. S. 644 (2015)
(right to marry a person of the same sex). See Brief for Re-
spondents 18; Brief for United States 23–24.
   These attempts to justify abortion through appeals to a
broader right to autonomy and to define one’s “concept of
existence” prove too much. Casey, 505 U. S., at 851. Those
criteria, at a high level of generality, could license funda-
mental rights to illicit drug use, prostitution, and the like.
See Compassion in Dying v. Washington, 85 F. 3d 1440,
1444 (CA9 1996) (O’Scannlain, J., dissenting from denial of
rehearing en banc). None of these rights has any claim to
being deeply rooted in history. Id., at 1440, 1445.
   What sharply distinguishes the abortion right from the
rights recognized in the cases on which Roe and Casey rely
is something that both those decisions acknowledged: Abor-
tion destroys what those decisions call “potential life” and
what the law at issue in this case regards as the life of an
“unborn human being.” See Roe, 410 U. S., at 159 (abortion
is “inherently different”); Casey, 505 U. S., at 852 (abortion
is “a unique act”). None of the other decisions cited by Roe
and Casey involved the critical moral question posed by
abortion. They are therefore inapposite. They do not sup-
port the right to obtain an abortion, and by the same token,
our conclusion that the Constitution does not confer such a
right does not undermine them in any way.
                               2
  In drawing this critical distinction between the abortion
right and other rights, it is not necessary to dispute Casey’s
claim (which we accept for the sake of argument) that “the
                     Cite as: 597 U. S. ____ (2022)                  33

                         Opinion of the Court

specific practices of States at the time of the adoption of the
Fourteenth Amendment” do not “mar[k] the outer limits of
the substantive sphere of liberty which the Fourteenth
Amendment protects.” 505 U. S., at 848. Abortion is noth-
ing new. It has been addressed by lawmakers for centuries,
and the fundamental moral question that it poses is age-
less.
  Defenders of Roe and Casey do not claim that any new
scientific learning calls for a different answer to the under-
lying moral question, but they do contend that changes in
society require the recognition of a constitutional right to
obtain an abortion. Without the availability of abortion,
they maintain, people will be inhibited from exercising
their freedom to choose the types of relationships they de-
sire, and women will be unable to compete with men in the
workplace and in other endeavors.
  Americans who believe that abortion should be restricted
press countervailing arguments about modern develop-
ments. They note that attitudes about the pregnancy of un-
married women have changed drastically; that federal and
state laws ban discrimination on the basis of pregnancy;42
that leave for pregnancy and childbirth are now guaranteed
by law in many cases;43 that the costs of medical care asso-



——————
  42 See, e.g., Pregnancy Discrimination Act, 92 Stat. 2076, 42 U. S. C.

§2000e(k) (federal law prohibiting pregnancy discrimination in employ-
ment); Dept. of Labor, Women’s Bureau, Employment Protections for
Workers Who Are Pregnant or Nursing, https://www.dol.gov/agencies/
wb/pregnant-nursing-employment-protections (showing that 46 States
and the District of Columbia have employment protections against preg-
nancy discrimination).
  43 See, e.g., Family and Medical Leave Act of 1993, 107 Stat. 9, 29

U. S. C. §2612 (federal law guaranteeing employment leave for preg-
nancy and birth); Bureau of Labor Statistics, Access to Paid and Unpaid
Family Leave in 2018, https://www.bls.gov/opub/ted/2019/access-to-paid-
34   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

ciated with pregnancy are covered by insurance or govern-
ment assistance;44 that States have increasingly adopted
“safe haven” laws, which generally allow women to drop off
babies anonymously;45 and that a woman who puts her new-
born up for adoption today has little reason to fear that the
baby will not find a suitable home.46 They also claim that
many people now have a new appreciation of fetal life and
that when prospective parents who want to have a child
view a sonogram, they typically have no doubt that what
they see is their daughter or son.


——————
and-unpaid-family-leave-in-2018.htm (showing that 89 percent of civil-
ian workers had access to unpaid family leave in 2018).
   44 The Affordable Care Act (ACA) requires non-grandfathered health

plans in the individual and small group markets to cover certain essen-
tial health benefits, which include maternity and newborn care. See 124
Stat. 163, 42 U. S. C. §18022(b)(1)(D). The ACA also prohibits annual
limits, see §300gg–11, and limits annual cost-sharing obligations on such
benefits, §18022(c). State Medicaid plans must provide coverage for
pregnancy-related services—including, but not limited to, prenatal care,
delivery, and postpartum care—as well as services for other conditions
that might complicate the pregnancy. 42 CFR §§440.210(a)(2)(i)–(ii)
(2020). State Medicaid plans are also prohibited from imposing deduc-
tions, cost-sharing, or similar charges for pregnancy-related services for
pregnant women. 42 U. S. C. §§1396o(a)(2)(B), (b)(2)(B).
   45 Since Casey, all 50 States and the District of Columbia have enacted

such laws. Dept. of Health and Human Servs., Children’s Bureau, Infant
Safe Haven Laws 1–2 (2016), https://www.childwelfare.gov/pubPDFs/
safehaven.pdf (noting that safe haven laws began in Texas in 1999).
   46 See, e.g., CDC, Adoption Experiences of Women and Men and De-

mand for Children To Adopt by Women 18–44 Years of Age in the United
States 16 (Aug. 2008) (“[N]early 1 million women were seeking to adopt
children in 2002 (i.e., they were in demand for a child), whereas the do-
mestic supply of infants relinquished at birth or within the first month
of life and available to be adopted had become virtually nonexistent”);
CDC, National Center for Health Statistics, Adoption and Nonbiological
Parenting, https://www.cdc.gov/nchs/nsfg/key_statistics/a-keystat.htm#
adoption (showing that approximately 3.1 million women between the
ages of 18–49 had ever “[t]aken steps to adopt a child” based on data
collected from 2015–2019).
                     Cite as: 597 U. S. ____ (2022)                  35

                         Opinion of the Court

   Both sides make important policy arguments, but sup-
porters of Roe and Casey must show that this Court has the
authority to weigh those arguments and decide how abor-
tion may be regulated in the States. They have failed to
make that showing, and we thus return the power to weigh
those arguments to the people and their elected represent-
atives.
                                 D
                                 1
   The dissent is very candid that it cannot show that a con-
stitutional right to abortion has any foundation, let alone a
“ ‘deeply rooted’ ” one, “ ‘in this Nation’s history and tradi-
tion.’ ” Glucksberg, 521 U. S., at 721; see post, at 12–14
(joint opinion of BREYER, SOTOMAYOR, and KAGAN, JJ.).
The dissent does not identify any pre-Roe authority that
supports such a right—no state constitutional provision or
statute, no federal or state judicial precedent, not even a
scholarly treatise. Compare post, at 12–14, n. 2, with su-
pra, at 15–16, and n. 23. Nor does the dissent dispute the
fact that abortion was illegal at common law at least after
quickening; that the 19th century saw a trend toward crim-
inalization of pre-quickening abortions; that by 1868, a su-
permajority of States (at least 26 of 37) had enacted stat-
utes criminalizing abortion at all stages of pregnancy; that
by the late 1950s at least 46 States prohibited abortion
“however and whenever performed” except if necessary to
save “the life of the mother,” Roe, 410 U. S., at 139; and that
when Roe was decided in 1973 similar statutes were still in
effect in 30 States. Compare post, at 12–14, nn. 2–3, with
supra, at 23–25, and nn. 33–34.47
   The dissent’s failure to engage with this long tradition is
——————
  47 By way of contrast, at the time Griswold v. Connecticut, 381 U. S.

479 (1965), was decided, the Connecticut statute at issue was an extreme
outlier. See Brief for Planned Parenthood Federation of America, Inc. as
Amicus Curiae in Griswold v. Connecticut, O. T. 1964, No. 496, p. 27.
36   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion of the Court

devastating to its position. We have held that the “estab-
lished method of substantive-due-process analysis” re-
quires that an unenumerated right be “ ‘deeply rooted in
this Nation’s history and tradition’ ” before it can be recog-
nized as a component of the “liberty” protected in the Due
Process Clause. Glucksberg, 521 U. S., at 721; cf. Timbs,
586 U. S., at ___ (slip op., at 7). But despite the dissent’s
professed fidelity to stare decisis, it fails to seriously engage
with that important precedent—which it cannot possibly
satisfy.
   The dissent attempts to obscure this failure by misrepre-
senting our application of Glucksberg. The dissent suggests
that we have focused only on “the legal status of abortion in
the 19th century,” post, at 26, but our review of this Na-
tion’s tradition extends well past that period. As explained,
for more than a century after 1868—including “another
half-century” after women gained the constitutional right
to vote in 1920, see post, at 15; Amdt. 19—it was firmly es-
tablished that laws prohibiting abortion like the Texas law
at issue in Roe were permissible exercises of state regula-
tory authority. And today, another half century later, more
than half of the States have asked us to overrule Roe and
Casey. The dissent cannot establish that a right to abortion
has ever been part of this Nation’s tradition.
                              2
   Because the dissent cannot argue that the abortion right
is rooted in this Nation’s history and tradition, it contends
that the “constitutional tradition” is “not captured whole at
a single moment,” and that its “meaning gains content from
the long sweep of our history and from successive judicial
precedents.” Post, at 18 (internal quotation marks omit-
ted). This vague formulation imposes no clear restraints on
what Justice White called the “exercise of raw judicial
power,” Roe, 410 U. S., at 222 (dissenting opinion), and
while the dissent claims that its standard “does not mean
                  Cite as: 597 U. S. ____ (2022)             37

                      Opinion of the Court

anything goes,” post, at 17, any real restraints are hard to
discern.
   The largely limitless reach of the dissenters’ standard is
illustrated by the way they apply it here. First, if the “long
sweep of history” imposes any restraint on the recognition
of unenumerated rights, then Roe was surely wrong, since
abortion was never allowed (except to save the life of the
mother) in a majority of States for over 100 years before
that decision was handed down. Second, it is impossible to
defend Roe based on prior precedent because all of the prec-
edents Roe cited, including Griswold and Eisenstadt, were
critically different for a reason that we have explained:
None of those cases involved the destruction of what Roe
called “potential life.” See supra, at 32.
   So without support in history or relevant precedent, Roe’s
reasoning cannot be defended even under the dissent’s pro-
posed test, and the dissent is forced to rely solely on the fact
that a constitutional right to abortion was recognized in Roe
and later decisions that accepted Roe’s interpretation. Un-
der the doctrine of stare decisis, those precedents are enti-
tled to careful and respectful consideration, and we engage
in that analysis below. But as the Court has reiterated time
and time again, adherence to precedent is not “ ‘an inexora-
ble command.’ ” Kimble v. Marvel Entertainment, LLC, 576
U. S. 446, 455 (2015). There are occasions when past deci-
sions should be overruled, and as we will explain, this is one
of them.
                              3
  The most striking feature of the dissent is the absence of
any serious discussion of the legitimacy of the States’ inter-
est in protecting fetal life. This is evident in the analogy
that the dissent draws between the abortion right and the
rights recognized in Griswold (contraception), Eisenstadt
(same), Lawrence (sexual conduct with member of the same
sex), and Obergefell (same-sex marriage). Perhaps this is
38   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

designed to stoke unfounded fear that our decision will im-
peril those other rights, but the dissent’s analogy is objec-
tionable for a more important reason: what it reveals about
the dissent’s views on the protection of what Roe called “po-
tential life.” The exercise of the rights at issue in Griswold,
Eisenstadt, Lawrence, and Obergefell does not destroy a “po-
tential life,” but an abortion has that effect. So if the rights
at issue in those cases are fundamentally the same as the
right recognized in Roe and Casey, the implication is clear:
The Constitution does not permit the States to regard the
destruction of a “potential life” as a matter of any signifi-
cance.
   That view is evident throughout the dissent. The dissent
has much to say about the effects of pregnancy on women,
the burdens of motherhood, and the difficulties faced by
poor women. These are important concerns. However, the
dissent evinces no similar regard for a State’s interest in
protecting prenatal life. The dissent repeatedly praises the
“balance,” post, at 2, 6, 8, 10, 12, that the viability line
strikes between a woman’s liberty interest and the State’s
interest in prenatal life. But for reasons we discuss later,
see infra, at 50–54, 55–56, and given in the opinion of THE
CHIEF JUSTICE, post, at 2–5 (opinion concurring in judg-
ment), the viability line makes no sense. It was not ade-
quately justified in Roe, and the dissent does not even try
to defend it today. Nor does it identify any other point in a
pregnancy after which a State is permitted to prohibit the
destruction of a fetus.
   Our opinion is not based on any view about if and when
prenatal life is entitled to any of the rights enjoyed after
birth. The dissent, by contrast, would impose on the people
a particular theory about when the rights of personhood
begin. According to the dissent, the Constitution requires
the States to regard a fetus as lacking even the most basic
human right—to live—at least until an arbitrary point in a
pregnancy has passed. Nothing in the Constitution or in
                  Cite as: 597 U. S. ____ (2022)           39

                      Opinion of the Court

our Nation’s legal traditions authorizes the Court to adopt
that “ ‘theory of life.’ ” Post, at 8.
                              III
    We next consider whether the doctrine of stare decisis
counsels continued acceptance of Roe and Casey. Stare de-
cisis plays an important role in our case law, and we have
explained that it serves many valuable ends. It protects the
interests of those who have taken action in reliance on a
past decision. See Casey, 505 U. S., at 856 (joint opinion);
see also Payne v. Tennessee, 501 U. S. 808, 828 (1991). It
“reduces incentives for challenging settled precedents, sav-
ing parties and courts the expense of endless relitigation.”
Kimble, 576 U. S., at 455. It fosters “evenhanded” deci-
sionmaking by requiring that like cases be decided in a like
manner. Payne, 501 U. S., at 827. It “contributes to the
actual and perceived integrity of the judicial process.” Ibid.
And it restrains judicial hubris and reminds us to respect
the judgment of those who have grappled with important
questions in the past. “Precedent is a way of accumulating
and passing down the learning of past generations, a font
of established wisdom richer than what can be found in any
single judge or panel of judges.” N. Gorsuch, A Republic, If
You Can Keep It 217 (2019).
    We have long recognized, however, that stare decisis is
“not an inexorable command,” Pearson v. Callahan, 555
U. S. 223, 233 (2009) (internal quotation marks omitted),
and it “is at its weakest when we interpret the Constitu-
tion,” Agostini v. Felton, 521 U. S. 203, 235 (1997). It has
been said that it is sometimes more important that an issue
“ ‘be settled than that it be settled right.’ ” Kimble, 576
U. S., at 455 (quoting Burnet v. Coronado Oil & Gas Co.,
285 U. S. 393, 406 (1932) (Brandeis, J., dissenting)). But
when it comes to the interpretation of the Constitution—
the “great charter of our liberties,” which was meant “to en-
40   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

dure through a long lapse of ages,” Martin v. Hunter’s Les-
see, 1 Wheat. 304, 326 (1816) (opinion for the Court by
Story, J.)—we place a high value on having the matter “set-
tled right.” In addition, when one of our constitutional de-
cisions goes astray, the country is usually stuck with the
bad decision unless we correct our own mistake. An erro-
neous constitutional decision can be fixed by amending the
Constitution, but our Constitution is notoriously hard to
amend. See Art. V; Kimble, 576 U. S., at 456. Therefore, in
appropriate circumstances we must be willing to reconsider
and, if necessary, overrule constitutional decisions.
   Some of our most important constitutional decisions have
overruled prior precedents. We mention three. In Brown
v. Board of Education, 347 U. S. 483 (1954), the Court re-
pudiated the “separate but equal” doctrine, which had al-
lowed States to maintain racially segregated schools and
other facilities. Id., at 488 (internal quotation marks omit-
ted). In so doing, the Court overruled the infamous decision
in Plessy v. Ferguson, 163 U. S. 537 (1896), along with six
other Supreme Court precedents that had applied the
separate-but-equal rule. See Brown, 347 U. S., at 491.
   In West Coast Hotel Co. v. Parrish, 300 U. S. 379 (1937),
the Court overruled Adkins v. Children’s Hospital of D. C.,
261 U. S. 525 (1923), which had held that a law setting min-
imum wages for women violated the “liberty” protected by
the Fifth Amendment’s Due Process Clause. Id., at 545.
West Coast Hotel signaled the demise of an entire line of
important precedents that had protected an individual lib-
erty right against state and federal health and welfare leg-
islation. See Lochner v. New York, 198 U. S. 45 (1905)
(holding invalid a law setting maximum working hours);
Coppage v. Kansas, 236 U. S. 1 (1915) (holding invalid a law
banning contracts forbidding employees to join a union);
Jay Burns Baking Co. v. Bryan, 264 U. S. 504 (1924) (hold-
ing invalid laws fixing the weight of loaves of bread).
   Finally, in West Virginia Bd. of Ed. v. Barnette, 319 U. S.
                      Cite as: 597 U. S. ____ (2022)                     41

                           Opinion of the Court

624 (1943), after the lapse of only three years, the Court
overruled Minersville School Dist. v. Gobitis, 310 U. S. 586
(1940), and held that public school students could not be
compelled to salute the flag in violation of their sincere be-
liefs. Barnette stands out because nothing had changed
during the intervening period other than the Court’s be-
lated recognition that its earlier decision had been seriously
wrong.
   On many other occasions, this Court has overruled im-
portant constitutional decisions. (We include a partial list
in the footnote that follows.48) Without these decisions,
——————
   48 See, e.g., Obergefell v. Hodges, 576 U. S. 644 (2015) (right to same-

sex marriage), overruling Baker v. Nelson, 409 U. S. 810 (1972); Citizens
United v. Federal Election Comm’n, 558 U. S. 310 (2010) (right to engage
in campaign-related speech), overruling Austin v. Michigan Chamber of
Commerce, 494 U. S. 652 (1990), and partially overruling McConnell v.
Federal Election Comm’n, 540 U. S. 93 (2003); Montejo v. Louisiana, 556
U. S. 778 (2009) (Sixth Amendment right to counsel), overruling Michi-
gan v. Jackson, 475 U. S. 625 (1986); Crawford v. Washington, 541 U. S.
36 (2004) (Sixth Amendment right to confront witnesses), overruling
Ohio v. Roberts, 448 U. S. 56 (1980); Lawrence v. Texas, 539 U. S. 558
(2003) (right to engage in consensual, same-sex intimacy in one’s home),
overruling Bowers v. Hardwick, 478 U. S. 186 (1986); Ring v. Arizona,
536 U. S. 584 (2002) (Sixth Amendment right to a jury trial in capital
prosecutions), overruling Walton v. Arizona, 497 U. S. 639 (1990); Agos-
tini v. Felton, 521 U. S. 203 (1997) (evaluating whether government aid
violates the Establishment Clause), overruling Aguilar v. Felton, 473
U. S. 402 (1985), and School Dist. of Grand Rapids v. Ball, 473 U. S. 373
(1985); Seminole Tribe of Fla. v. Florida, 517 U. S. 44 (1996) (lack of con-
gressional power under the Indian Commerce Clause to abrogate States’
Eleventh Amendment immunity), overruling Pennsylvania v. Union Gas
Co., 491 U. S. 1 (1989); Payne v. Tennessee, 501 U. S. 808 (1991) (the
Eighth Amendment does not erect a per se bar to the admission of victim
impact evidence during the penalty phase of a capital trial), overruling
Booth v. Maryland, 482 U. S. 496 (1987), and South Carolina v. Gathers,
490 U. S. 805 (1989); Batson v. Kentucky, 476 U. S. 79 (1986) (the Equal
Protection Clause guarantees the defendant that the State will not ex-
clude members of his race from the jury venire on account of race), over-
ruling Swain v. Alabama, 380 U. S. 202 (1965); Garcia v. San Antonio
42   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                           Opinion of the Court

——————
Metropolitan Transit Authority, 469 U. S. 528, 530 (1985) (rejecting the
principle that the Commerce Clause does not empower Congress to en-
force requirements, such as minimum wage laws, against the States “ ‘in
areas of traditional governmental functions’ ”), overruling National
League of Cities v. Usery, 426 U. S. 833 (1976); Illinois v. Gates, 462 U. S.
213 (1983) (the Fourth Amendment requires a totality of the circum-
stances approach for determining whether an informant’s tip establishes
probable cause), overruling Aguilar v. Texas, 378 U. S. 108 (1964), and
Spinelli v. United States, 393 U. S. 410 (1969); United States v. Scott, 437
U. S. 82 (1978) (the Double Jeopardy Clause does not apply to Govern-
ment appeals from orders granting defense motions to terminate a trial
before verdict), overruling United States v. Jenkins, 420 U. S. 358 (1975);
Craig v. Boren, 429 U. S. 190 (1976) (gender-based classifications are
subject to intermediate scrutiny under the Equal Protection Clause),
overruling Goesaert v. Cleary, 335 U. S. 464 (1948); Taylor v. Louisiana,
419 U. S. 522 (1975) (jury system which operates to exclude women from
jury service violates the defendant’s Sixth and Fourteenth Amendment
right to an impartial jury), overruling Hoyt v. Florida, 368 U. S. 57
(1961); Brandenburg v. Ohio, 395 U. S. 444 (1969) (per curiam) (the mere
advocacy of violence is protected under the First Amendment unless it is
directed to incite or produce imminent lawless action), overruling Whit-
ney v. California, 274 U. S. 357 (1927); Katz v. United States, 389 U. S.
347, 351 (1967) (Fourth Amendment “protects people, not places,” and
extends to what a person “seeks to preserve as private”), overruling
Olmstead v. United States, 277 U. S. 438 (1928), and Goldman v. United
States, 316 U. S. 129 (1942); Miranda v. Arizona, 384 U. S. 436 (1966)
(procedural safeguards to protect the Fifth Amendment privilege against
self-incrimination), overruling Crooker v. California, 357 U. S. 433
(1958), and Cicenia v. Lagay, 357 U. S. 504 (1958); Malloy v. Hogan, 378
U. S. 1 (1964) (the Fifth Amendment privilege against self-incrimination
is also protected by the Fourteenth Amendment against abridgment by
the States), overruling Twining v. New Jersey, 211 U. S. 78 (1908), and
Adamson v. California, 332 U. S. 46 (1947); Wesberry v. Sanders, 376
U. S. 1, 7–8 (1964) (congressional districts should be apportioned so that
“as nearly as is practicable one man’s vote in a congressional election is
to be worth as much as another’s”), overruling in effect Colegrove v.
Green, 328 U. S. 549 (1946); Gideon v. Wainwright, 372 U. S. 335 (1963)
(right to counsel for indigent defendant in a criminal prosecution in state
court under the Sixth and Fourteenth Amendments), overruling Betts v.
Brady, 316 U. S. 455 (1942); Baker v. Carr, 369 U. S. 186 (1962) (federal
courts have jurisdiction to consider constitutional challenges to state re-
districting plans), effectively overruling in part Colegrove, 328 U. S. 549;
                     Cite as: 597 U. S. ____ (2022)                   43

                          Opinion of the Court

American constitutional law as we know it would be unrec-
ognizable, and this would be a different country.
   No Justice of this Court has ever argued that the Court
should never overrule a constitutional decision, but overrul-
ing a precedent is a serious matter. It is not a step that
should be taken lightly. Our cases have attempted to pro-
vide a framework for deciding when a precedent should be
overruled, and they have identified factors that should be
considered in making such a decision. Janus v. State,
County, and Municipal Employees, 585 U. S. ___, ___–___
(2018) (slip op., at 34–35); Ramos v. Louisiana, 590 U. S.
___, ___–___ (2020) (KAVANAUGH, J., concurring in part)
(slip op., at 7–9).
   In this case, five factors weigh strongly in favor of over-
ruling Roe and Casey: the nature of their error, the quality
of their reasoning, the “workability” of the rules they im-
posed on the country, their disruptive effect on other areas
of the law, and the absence of concrete reliance.
                              A
   The nature of the Court’s error. An erroneous interpreta-
tion of the Constitution is always important, but some are
more damaging than others.
   The infamous decision in Plessy v. Ferguson, was one

——————
Mapp v. Ohio, 367 U. S. 643 (1961) (the exclusionary rule regarding the
inadmissibility of evidence obtained in violation of the Fourth Amend-
ment applies to the States), overruling Wolf v. Colorado, 338 U. S. 25
(1949); Smith v. Allwright, 321 U. S. 649 (1944) (racial restrictions on
the right to vote in primary elections violates the Equal Protection
Clause of the Fourteenth Amendment), overruling Grovey v. Townsend,
295 U. S. 45 (1935); United States v. Darby, 312 U. S. 100 (1941) (con-
gressional power to regulate employment conditions under the Com-
merce Clause), overruling Hammer v. Dagenhart, 247 U. S. 251 (1918);
Erie R. Co. v. Tompkins, 304 U. S. 64 (1938) (Congress does not have the
power to declare substantive rules of common law; a federal court sitting
in diversity jurisdiction must apply the substantive state law), overrul-
ing Swift v. Tyson, 16 Pet. 1 (1842).
44   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                     Opinion of the Court

such decision. It betrayed our commitment to “equality be-
fore the law.” 163 U. S., at 562 (Harlan, J., dissenting). It
was “egregiously wrong” on the day it was decided, see Ra-
mos, 590 U. S., at ___ (opinion of KAVANAUGH, J.) (slip op.,
at 7), and as the Solicitor General agreed at oral argument,
it should have been overruled at the earliest opportunity,
see Tr. of Oral Arg. 92–93.
   Roe was also egregiously wrong and deeply damaging.
For reasons already explained, Roe’s constitutional analysis
was far outside the bounds of any reasonable interpretation
of the various constitutional provisions to which it vaguely
pointed.
   Roe was on a collision course with the Constitution from
the day it was decided, Casey perpetuated its errors, and
those errors do not concern some arcane corner of the law
of little importance to the American people. Rather, wield-
ing nothing but “raw judicial power,” Roe, 410 U. S., at 222
(White, J., dissenting), the Court usurped the power to ad-
dress a question of profound moral and social importance
that the Constitution unequivocally leaves for the people.
Casey described itself as calling both sides of the national
controversy to resolve their debate, but in doing so, Casey
necessarily declared a winning side. Those on the losing
side—those who sought to advance the State’s interest in
fetal life—could no longer seek to persuade their elected
representatives to adopt policies consistent with their
views. The Court short-circuited the democratic process by
closing it to the large number of Americans who dissented
in any respect from Roe. “Roe fanned into life an issue that
has inflamed our national politics in general, and has ob-
scured with its smoke the selection of Justices to this Court
in particular, ever since.” Casey, 505 U. S., at 995–996
(opinion of Scalia, J.). Together, Roe and Casey represent
an error that cannot be allowed to stand.
   As the Court’s landmark decision in West Coast Hotel il-
lustrates, the Court has previously overruled decisions that
                  Cite as: 597 U. S. ____ (2022)            45

                      Opinion of the Court

wrongly removed an issue from the people and the demo-
cratic process. As Justice White later explained, “decisions
that find in the Constitution principles or values that can-
not fairly be read into that document usurp the people’s au-
thority, for such decisions represent choices that the people
have never made and that they cannot disavow through cor-
rective legislation. For this reason, it is essential that this
Court maintain the power to restore authority to its proper
possessors by correcting constitutional decisions that, on re-
consideration, are found to be mistaken.” Thornburgh, 476
U. S., at 787 (dissenting opinion).
                                B
   The quality of the reasoning. Under our precedents, the
quality of the reasoning in a prior case has an important
bearing on whether it should be reconsidered. See Janus,
585 U. S., at ___ (slip op., at 38); Ramos, 590 U. S., at ___–
___ (opinion of KAVANAUGH, J.) (slip op., at 7–8). In Part II,
supra, we explained why Roe was incorrectly decided, but
that decision was more than just wrong. It stood on excep-
tionally weak grounds.
   Roe found that the Constitution implicitly conferred a
right to obtain an abortion, but it failed to ground its deci-
sion in text, history, or precedent. It relied on an erroneous
historical narrative; it devoted great attention to and pre-
sumably relied on matters that have no bearing on the
meaning of the Constitution; it disregarded the fundamen-
tal difference between the precedents on which it relied and
the question before the Court; it concocted an elaborate set
of rules, with different restrictions for each trimester of
pregnancy, but it did not explain how this veritable code
could be teased out of anything in the Constitution, the his-
tory of abortion laws, prior precedent, or any other cited
source; and its most important rule (that States cannot pro-
tect fetal life prior to “viability”) was never raised by any
46   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

party and has never been plausibly explained. Roe’s rea-
soning quickly drew scathing scholarly criticism, even from
supporters of broad access to abortion.
   The Casey plurality, while reaffirming Roe’s central hold-
ing, pointedly refrained from endorsing most of its reason-
ing. It revised the textual basis for the abortion right, si-
lently abandoned Roe’s erroneous historical narrative, and
jettisoned the trimester framework. But it replaced that
scheme with an arbitrary “undue burden” test and relied on
an exceptional version of stare decisis that, as explained be-
low, this Court had never before applied and has never in-
voked since.
                              1
                              a
   The weaknesses in Roe’s reasoning are well-known.
Without any grounding in the constitutional text, history,
or precedent, it imposed on the entire country a detailed set
of rules much like those that one might expect to find in a
statute or regulation. See 410 U. S., at 163–164. Dividing
pregnancy into three trimesters, the Court imposed special
rules for each. During the first trimester, the Court an-
nounced, “the abortion decision and its effectuation must be
left to the medical judgment of the pregnant woman’s at-
tending physician.” Id., at 164. After that point, a State’s
interest in regulating abortion for the sake of a woman’s
health became compelling, and accordingly, a State could
“regulate the abortion procedure in ways that are reasona-
bly related to maternal health.” Ibid. Finally, in “the stage
subsequent to viability,” which in 1973 roughly coincided
with the beginning of the third trimester, the State’s inter-
est in “the potentiality of human life” became compelling,
and therefore a State could “regulate, and even proscribe,
abortion except where it is necessary, in appropriate medi-
cal judgment, for the preservation of the life or health of the
mother.” Id., at 164–165.
                     Cite as: 597 U. S. ____ (2022)                   47

                          Opinion of the Court

  This elaborate scheme was the Court’s own brainchild.
Neither party advocated the trimester framework; nor did
either party or any amicus argue that “viability” should
mark the point at which the scope of the abortion right and
a State’s regulatory authority should be substantially
transformed. See Brief for Appellant and Brief for Appellee
in Roe v. Wade, O. T. 1972, No. 70–18; see also C. Forsythe,
Abuse of Discretion: The Inside Story of Roe v. Wade 127,
141 (2012).
                                b
   Not only did this scheme resemble the work of a legisla-
ture, but the Court made little effort to explain how these
rules could be deduced from any of the sources on which
constitutional decisions are usually based. We have al-
ready discussed Roe’s treatment of constitutional text, and
the opinion failed to show that history, precedent, or any
other cited source supported its scheme.
   Roe featured a lengthy survey of history, but much of its
discussion was irrelevant, and the Court made no effort to
explain why it was included. For example, multiple para-
graphs were devoted to an account of the views and prac-
tices of ancient civilizations where infanticide was widely
accepted. See 410 U. S., at 130–132 (discussing ancient
Greek and Roman practices).49 When it came to the most
important historical fact—how the States regulated abor-
tion when the Fourteenth Amendment was adopted—the
Court said almost nothing. It allowed that States had tight-
ened their abortion laws “in the middle and late 19th cen-
tury,” id., at 139, but it implied that these laws might have

——————
   49 See, e.g., C. Patterson, “Not Worth the Rearing”: The Causes of In-

fant Exposure in Ancient Greece, 115 Transactions Am. Philosophical
Assn. 103, 111–123 (1985); A. Cameron, The Exposure of Children and
Greek Ethics, 46 Classical Rev. 105–108 (1932); H. Bennett, The Expo-
sure of Infants in Ancient Rome, 18 Classical J. 341–351 (1923); W. Har-
ris, Child-Exposure in the Roman Empire, 84 J. Roman Studies 1 (1994).
48   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

been enacted not to protect fetal life but to further “a Victo-
rian social concern” about “illicit sexual conduct,” id., at
148.
   Roe’s failure even to note the overwhelming consensus of
state laws in effect in 1868 is striking, and what it said
about the common law was simply wrong. Relying on two
discredited articles by an abortion advocate, the Court er-
roneously suggested—contrary to Bracton, Coke, Hale,
Blackstone, and a wealth of other authority—that the com-
mon law had probably never really treated post-quickening
abortion as a crime. See id., at 136 (“[I]t now appear[s]
doubtful that abortion was ever firmly established as a com-
mon-law crime even with respect to the destruction of a
quick fetus”). This erroneous understanding appears to
have played an important part in the Court’s thinking be-
cause the opinion cited “the lenity of the common law” as
one of the four factors that informed its decision. Id., at
165.
   After surveying history, the opinion spent many para-
graphs conducting the sort of fact-finding that might be un-
dertaken by a legislative committee. This included a
lengthy account of the “position of the American Medical
Association” and “[t]he position of the American Public
Health Association,” as well as the vote by the American
Bar Association’s House of Delegates in February 1972 on
proposed abortion legislation. Id., at 141, 144, 146 (empha-
sis deleted). Also noted were a British judicial decision
handed down in 1939 and a new British abortion law en-
acted in 1967. Id., at 137–138. The Court did not explain
why these sources shed light on the meaning of the Consti-
tution, and not one of them adopted or advocated anything
like the scheme that Roe imposed on the country.
   Finally, after all this, the Court turned to precedent. Cit-
ing a broad array of cases, the Court found support for a
constitutional “right of personal privacy,” id., at 152, but it
conflated two very different meanings of the term: the right
                  Cite as: 597 U. S. ____ (2022)            49

                      Opinion of the Court

to shield information from disclosure and the right to make
and implement important personal decisions without gov-
ernmental interference. See Whalen v. Roe, 429 U. S. 589,
599–600 (1977). Only the cases involving this second sense
of the term could have any possible relevance to the abor-
tion issue, and some of the cases in that category involved
personal decisions that were obviously very, very far afield.
See Pierce, 268 U. S. 510 (right to send children to religious
school); Meyer, 262 U. S. 390 (right to have children receive
German language instruction).
   What remained was a handful of cases having something
to do with marriage, Loving, 388 U. S. 1 (right to marry a
person of a different race), or procreation, Skinner, 316
U. S. 535 (right not to be sterilized); Griswold, 381 U. S. 479
(right of married persons to obtain contraceptives); Eisen-
stadt, 405 U. S. 438 (same, for unmarried persons). But
none of these decisions involved what is distinctive about
abortion: its effect on what Roe termed “potential life.”
   When the Court summarized the basis for the scheme it
imposed on the country, it asserted that its rules were “con-
sistent with” the following: (1) “the relative weights of the
respective interests involved,” (2) “the lessons and exam-
ples of medical and legal history,” (3) “the lenity of the com-
mon law,” and (4) “the demands of the profound problems
of the present day.” Roe, 410 U. S., at 165. Put aside the
second and third factors, which were based on the Court’s
flawed account of history, and what remains are precisely
the sort of considerations that legislative bodies often take
into account when they draw lines that accommodate com-
peting interests. The scheme Roe produced looked like leg-
islation, and the Court provided the sort of explanation that
might be expected from a legislative body.
                             c
  What Roe did not provide was any cogent justification for
the lines it drew. Why, for example, does a State have no
50   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion of the Court

authority to regulate first trimester abortions for the pur-
pose of protecting a woman’s health? The Court’s only ex-
planation was that mortality rates for abortion at that stage
were lower than the mortality rates for childbirth. Id., at
163. But the Court did not explain why mortality rates
were the only factor that a State could legitimately con-
sider. Many health and safety regulations aim to avoid ad-
verse health consequences short of death. And the Court
did not explain why it departed from the normal rule that
courts defer to the judgments of legislatures “in areas
fraught with medical and scientific uncertainties.” Mar-
shall v. United States, 414 U. S. 417, 427 (1974).
   An even more glaring deficiency was Roe’s failure to jus-
tify the critical distinction it drew between pre- and post-
viability abortions. Here is the Court’s entire explanation:
       “With respect to the State’s important and legitimate
     interest in potential life, the ‘compelling’ point is at vi-
     ability. This is so because the fetus then presumably
     has the capability of meaningful life outside the womb.”
     410 U. S., at 163.
As Professor Laurence Tribe has written, “[c]learly, this
mistakes ‘a definition for a syllogism.’ ” Tribe 4 (quoting Ely
924). The definition of a “viable” fetus is one that is capable
of surviving outside the womb, but why is this the point at
which the State’s interest becomes compelling? If, as Roe
held, a State’s interest in protecting prenatal life is compel-
ling “after viability,” 410 U. S., at 163, why isn’t that inter-
est “equally compelling before viability”? Webster v. Repro-
ductive Health Services, 492 U. S. 490, 519 (1989) (plurality
opinion) (quoting Thornburgh, 476 U. S., at 795 (White, J.,
dissenting)). Roe did not say, and no explanation is appar-
ent.
   This arbitrary line has not found much support among
philosophers and ethicists who have attempted to justify a
right to abortion. Some have argued that a fetus should not
                      Cite as: 597 U. S. ____ (2022)                      51

                           Opinion of the Court

be entitled to legal protection until it acquires the charac-
teristics that they regard as defining what it means to be a
“person.” Among the characteristics that have been offered
as essential attributes of “personhood” are sentience, self-
awareness, the ability to reason, or some combination
thereof.50 By this logic, it would be an open question
whether even born individuals, including young children or
those afflicted with certain developmental or medical con-
ditions, merit protection as “persons.” But even if one takes
the view that “personhood” begins when a certain attribute
or combination of attributes is acquired, it is very hard to
see why viability should mark the point where “personhood”
begins.
  The most obvious problem with any such argument is
that viability is heavily dependent on factors that have
nothing to do with the characteristics of a fetus. One is the

——————
   50 See, e.g., P. Singer, Rethinking Life & Death 218 (1994) (defining a

person as “a being with awareness of her or his own existence over time,
and the capacity to have wants and plans for the future”); B. Steinbock,
Life Before Birth: The Moral and Legal Status of Embryos and Fetuses
9–13 (1992) (arguing that “the possession of interests is both necessary
and sufficient for moral status” and that the “capacity for conscious
awareness is a necessary condition for the possession of interests” (em-
phasis deleted)); M. Warren, On the Moral and Legal Status of Abortion,
57 The Monist 1, 5 (1973) (arguing that, to qualify as a person, a being
must have at least one of five traits that are “central to the concept of
personhood”: (1) “consciousness (of objects and events external and/or in-
ternal to the being), and in particular the capacity to feel pain”; (2) “rea-
soning (the developed capacity to solve new and relatively complex prob-
lems)”; (3) “self-motivated activity (activity which is relatively
independent of either genetic or direct external control)”; (4) “the capac-
ity to communicate, by whatever means, messages of an indefinite vari-
ety of types”; and (5) “the presence of self-concepts, and self-awareness,
either individual or racial, or both” (emphasis deleted)); M. Tooley, Abor-
tion & Infanticide, 2 Philosophy & Pub. Affairs 37, 49 (Autumn 1972)
(arguing that “having a right to life presupposes that one is capable of
desiring to continue existing as a subject of experiences and other mental
states”).
52   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

state of neonatal care at a particular point in time. Due to
the development of new equipment and improved practices,
the viability line has changed over the years. In the 19th
century, a fetus may not have been viable until the 32d or
33d week of pregnancy or even later.51 When Roe was de-
cided, viability was gauged at roughly 28 weeks. See 410
U. S., at 160. Today, respondents draw the line at 23 or 24
weeks. Brief for Respondents 8. So, according to Roe’s logic,
States now have a compelling interest in protecting a fetus
with a gestational age of, say, 26 weeks, but in 1973 States
did not have an interest in protecting an identical fetus.
How can that be?
  Viability also depends on the “quality of the available
medical facilities.” Colautti v. Franklin, 439 U. S. 379, 396
(1979). Thus, a 24-week-old fetus may be viable if a woman
gives birth in a city with hospitals that provide advanced
care for very premature babies, but if the woman travels to
a remote area far from any such hospital, the fetus may no
longer be viable. On what ground could the constitutional
status of a fetus depend on the pregnant woman’s location?
And if viability is meant to mark a line having universal
moral significance, can it be that a fetus that is viable in a
big city in the United States has a privileged moral status

——————
   51 See W. Lusk, Science and the Art of Midwifery 74–75 (1882) (explain-

ing that “[w]ith care, the life of a child born within [the eighth month of
pregnancy] may be preserved”); id., at 326 (“Where the choice lies with
the physician, the provocation of labor is usually deferred until the
thirty-third or thirty-fourth week”); J. Beck, Researches in Medicine and
Medical Jurisprudence 68 (2d ed. 1835) (“Although children born before
the completion of the seventh month have occasionally survived, and
been reared, yet in a medico-legal point of view, no child ought to be con-
sidered as capable of sustaining an independent existence until the sev-
enth month has been fully completed”); see also J. Baker, The Incubator
and the Medical Discovery of the Premature Infant, J. Perinatology 322
(2000) (explaining that, in the 19th century, infants born at seven to
eight months’ gestation were unlikely to survive beyond “the first days
of life”).
                     Cite as: 597 U. S. ____ (2022)                  53

                         Opinion of the Court

not enjoyed by an identical fetus in a remote area of a poor
country?
   In addition, as the Court once explained, viability is not
really a hard-and-fast line. Ibid. A physician determining
a particular fetus’s odds of surviving outside the womb
must consider “a number of variables,” including “gesta-
tional age,” “fetal weight,” a woman’s “general health and
nutrition,” the “quality of the available medical facilities,”
and other factors. Id., at 395–396. It is thus “only with
difficulty” that a physician can estimate the “probability” of
a particular fetus’s survival. Id., at 396. And even if each
fetus’s probability of survival could be ascertained with cer-
tainty, settling on a “probabilit[y] of survival” that should
count as “viability” is another matter. Ibid. Is a fetus via-
ble with a 10 percent chance of survival? 25 percent? 50
percent? Can such a judgment be made by a State? And
can a State specify a gestational age limit that applies in all
cases? Or must these difficult questions be left entirely to
the individual “attending physician on the particular facts
of the case before him”? Id., at 388.
   The viability line, which Casey termed Roe’s central rule,
makes no sense, and it is telling that other countries almost
uniformly eschew such a line.52 The Court thus asserted
raw judicial power to impose, as a matter of constitutional
law, a uniform viability rule that allowed the States less
freedom to regulate abortion than the majority of western
democracies enjoy.
                              d
  All in all, Roe’s reasoning was exceedingly weak, and ac-
ademic commentators, including those who agreed with the
——————
  52 According to the Center for Reproductive Rights, only the United

States and the Netherlands use viability as a gestational limit on the
availability of abortion on-request. See Center for Reproductive Rights,
The World’s Abortion Laws (Feb. 23, 2021), https://reproductiverights
.org/maps/worlds-abortion-laws.
54   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

decision as a matter of policy, were unsparing in their crit-
icism. John Hart Ely famously wrote that Roe was “not con-
stitutional law and g[ave] almost no sense of an obligation
to try to be.” Ely 947 (emphasis deleted). Archibald Cox,
who served as Solicitor General under President Kennedy,
commented that Roe “read[s] like a set of hospital rules and
regulations” that “[n]either historian, layman, nor lawyer
will be persuaded . . . are part of . . . the Constitution.” The
Role of the Supreme Court in American Government 113–
114 (1976). Laurence Tribe wrote that “even if there is a
need to divide pregnancy into several segments with lines
that clearly identify the limits of governmental power,
‘interest-balancing’ of the form the Court pursues fails to
justify any of the lines actually drawn.” Tribe 4–5. Mark
Tushnet termed Roe a “totally unreasoned judicial opinion.”
Red, White, and Blue: A Critical Analysis of Constitutional
Law 54 (1988). See also P. Bobbitt, Constitutional Fate 157
(1982); A. Amar, Foreword: The Document and the Doc-
trine, 114 Harv. L. Rev. 26, 110 (2000).
   Despite Roe’s weaknesses, its reach was steadily ex-
tended in the years that followed. The Court struck down
laws requiring that second-trimester abortions be per-
formed only in hospitals, Akron v. Akron Center for Repro-
ductive Health, Inc., 462 U. S. 416, 433–439 (1983); that mi-
nors obtain parental consent, Planned Parenthood of
Central Mo. v. Danforth, 428 U. S. 52, 74 (1976); that
women give written consent after being informed of the sta-
tus of the developing prenatal life and the risks of abortion,
Akron, 462 U. S., at 442–445; that women wait 24 hours for
an abortion, id., at 449–451; that a physician determine vi-
ability in a particular manner, Colautti, 439 U. S., at 390–
397; that a physician performing a post-viability abortion
use the technique most likely to preserve the life of the fe-
tus, id., at 397–401; and that fetal remains be treated in a
humane and sanitary manner, Akron, 462 U. S., at 451–
452.
                 Cite as: 597 U. S. ____ (2022)           55

                     Opinion of the Court

  Justice White complained that the Court was engaging in
“unrestrained imposition of its own extraconstitutional
value preferences.” Thornburgh, 476 U. S., at 794 (dissent-
ing opinion). And the United States as amicus curiae asked
the Court to overrule Roe five times in the decade before
Casey, see 505 U. S., at 844 (joint opinion), and then asked
the Court to overrule it once more in Casey itself.
                              2
   When Casey revisited Roe almost 20 years later, very lit-
tle of Roe’s reasoning was defended or preserved. The Court
abandoned any reliance on a privacy right and instead
grounded the abortion right entirely on the Fourteenth
Amendment’s Due Process Clause. 505 U. S., at 846. The
Court did not reaffirm Roe’s erroneous account of abortion
history. In fact, none of the Justices in the majority said
anything about the history of the abortion right. And as for
precedent, the Court relied on essentially the same body of
cases that Roe had cited. Thus, with respect to the standard
grounds for constitutional decisionmaking—text, history,
and precedent—Casey did not attempt to bolster Roe’s rea-
soning.
   The Court also made no real effort to remedy one of the
greatest weaknesses in Roe’s analysis: its much-criticized
discussion of viability. The Court retained what it called
Roe’s “central holding”—that a State may not regulate pre-
viability abortions for the purpose of protecting fetal life—
but it provided no principled defense of the viability line.
505 U. S., at 860, 870–871. Instead, it merely rephrased
what Roe had said, stating that viability marked the point
at which “the independent existence of a second life can in
reason and fairness be the object of state protection that
now overrides the rights of the woman.” 505 U. S., at 870.
Why “reason and fairness” demanded that the line be
drawn at viability the Court did not explain. And the Jus-
tices who authored the controlling opinion conspicuously
56   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

failed to say that they agreed with the viability rule; in-
stead, they candidly acknowledged “the reservations [some]
of us may have in reaffirming [that] holding of Roe.” Id., at
853.
   The controlling opinion criticized and rejected Roe’s tri-
mester scheme, 505 U. S., at 872, and substituted a new
“undue burden” test, but the basis for this test was obscure.
And as we will explain, the test is full of ambiguities and is
difficult to apply.
   Casey, in short, either refused to reaffirm or rejected im-
portant aspects of Roe’s analysis, failed to remedy glaring
deficiencies in Roe’s reasoning, endorsed what it termed
Roe’s central holding while suggesting that a majority
might not have thought it was correct, provided no new sup-
port for the abortion right other than Roe’s status as prece-
dent, and imposed a new and problematic test with no firm
grounding in constitutional text, history, or precedent.
   As discussed below, Casey also deployed a novel version
of the doctrine of stare decisis. See infra, at 64–69. This
new doctrine did not account for the profound wrongness of
the decision in Roe, and placed great weight on an intangi-
ble form of reliance with little if any basis in prior case law.
Stare decisis does not command the preservation of such a
decision.
                             C
  Workability. Our precedents counsel that another im-
portant consideration in deciding whether a precedent
should be overruled is whether the rule it imposes is work-
able—that is, whether it can be understood and applied in
a consistent and predictable manner. Montejo v. Louisiana,
556 U. S. 778, 792 (2009); Patterson v. McLean Credit Un-
ion, 491 U. S. 164, 173 (1989); Gulfstream Aerospace Corp.
v. Mayacamas Corp., 485 U. S. 271, 283–284 (1988). Ca-
sey’s “undue burden” test has scored poorly on the worka-
bility scale.
                   Cite as: 597 U. S. ____ (2022)             57

                       Opinion of the Court

                                1
   Problems begin with the very concept of an “undue bur-
den.” As Justice Scalia noted in his Casey partial dissent,
determining whether a burden is “due” or “undue” is “inher-
ently standardless.” 505 U. S., at 992; see also June Medi-
cal Services L. L. C. v. Russo, 591 U. S. ___, ___ (2020)
(GORSUCH, J., dissenting) (slip op., at 17) (“[W]hether a bur-
den is deemed undue depends heavily on which factors the
judge considers and how much weight he accords each of
them” (internal quotation marks and alterations omitted)).
   The Casey plurality tried to put meaning into the “undue
burden” test by setting out three subsidiary rules, but these
rules created their own problems. The first rule is that “a
provision of law is invalid, if its purpose or effect is to place
a substantial obstacle in the path of a woman seeking an
abortion before the fetus attains viability.” 505 U. S., at 878
(emphasis added); see also id., at 877. But whether a par-
ticular obstacle qualifies as “substantial” is often open to
reasonable debate. In the sense relevant here, “substan-
tial” means “of ample or considerable amount, quantity, or
size.” Random House Webster’s Unabridged Dictionary
1897 (2d ed. 2001). Huge burdens are plainly “substantial,”
and trivial ones are not, but in between these extremes,
there is a wide gray area.
   This ambiguity is a problem, and the second rule, which
applies at all stages of a pregnancy, muddies things further.
It states that measures designed “to ensure that the
woman’s choice is informed” are constitutional so long as
they do not impose “an undue burden on the right.” Casey,
505 U. S., at 878. To the extent that this rule applies to pre-
viability abortions, it overlaps with the first rule and ap-
pears to impose a different standard. Consider a law that
imposes an insubstantial obstacle but serves little purpose.
As applied to a pre-viability abortion, would such a regula-
tion be constitutional on the ground that it does not impose
a “substantial obstacle”? Or would it be unconstitutional on
58   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

the ground that it creates an “undue burden” because the
burden it imposes, though slight, outweighs its negligible
benefits? Casey does not say, and this ambiguity would lead
to confusion down the line. Compare June Medical, 591
U. S., at ___–___ (plurality opinion) (slip op., at 1–2), with
id., at ___–___ (ROBERTS, C. J., concurring) (slip op., at 5–
6).
   The third rule complicates the picture even more. Under
that rule, “[u]nnecessary health regulations that have the
purpose or effect of presenting a substantial obstacle to a
woman seeking an abortion impose an undue burden on the
right.” Casey, 505 U. S., at 878 (emphasis added). This rule
contains no fewer than three vague terms. It includes the
two already discussed—“undue burden” and “substantial
obstacle”—even though they are inconsistent. And it adds
a third ambiguous term when it refers to “unnecessary
health regulations.” The term “necessary” has a range of
meanings—from “essential” to merely “useful.” See Black’s
Law Dictionary 928 (5th ed. 1979); American Heritage Dic-
tionary of the English Language 877 (1971). Casey did not
explain the sense in which the term is used in this rule.
   In addition to these problems, one more applies to all
three rules. They all call on courts to examine a law’s effect
on women, but a regulation may have a very different im-
pact on different women for a variety of reasons, including
their places of residence, financial resources, family situa-
tions, work and personal obligations, knowledge about fetal
development and abortion, psychological and emotional dis-
position and condition, and the firmness of their desire to
obtain abortions. In order to determine whether a regula-
tion presents a substantial obstacle to women, a court needs
to know which set of women it should have in mind and how
many of the women in this set must find that an obstacle is
“substantial.”
   Casey provided no clear answer to these questions. It
said that a regulation is unconstitutional if it imposes a
                   Cite as: 597 U. S. ____ (2022)             59

                       Opinion of the Court

substantial obstacle “in a large fraction of cases in which
[it] is relevant,” 505 U. S., at 895, but there is obviously no
clear line between a fraction that is “large” and one that is
not. Nor is it clear what the Court meant by “cases in
which” a regulation is “relevant.” These ambiguities have
caused confusion and disagreement. Compare Whole
Woman’s Health v. Hellerstedt, 579 U. S. 582, 627–628
(2016), with id., at 666–667, and n. 11 (ALITO, J., dissent-
ing).
                               2
  The difficulty of applying Casey’s new rules surfaced in
that very case. The controlling opinion found that Pennsyl-
vania’s 24-hour waiting period requirement and its
informed-consent provision did not impose “undue bur-
den[s],” Casey, 505 U. S., at 881–887, but Justice Stevens,
applying the same test, reached the opposite result, id., at
920–922 (opinion concurring in part and dissenting in part).
That did not bode well, and then-Chief Justice Rehnquist
aptly observed that “the undue burden standard presents
nothing more workable than the trimester framework.” Id.,
at 964–966 (dissenting opinion).
  The ambiguity of the “undue burden” test also produced
disagreement in later cases. In Whole Woman’s Health, the
Court adopted the cost-benefit interpretation of the test,
stating that “[t]he rule announced in Casey . . . requires
that courts consider the burdens a law imposes on abortion
access together with the benefits those laws confer.” 579
U. S., at 607 (emphasis added). But five years later, a ma-
jority of the Justices rejected that interpretation. See June
Medical, 591 U. S. ___. Four Justices reaffirmed Whole
Woman’s Health’s instruction to “weigh” a law’s “benefits”
against “the burdens it imposes on abortion access.” 591
U. S., at ___ (plurality opinion) (slip op., at 2) (internal quo-
tation marks omitted). But THE CHIEF JUSTICE—who cast
60   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                         Opinion of the Court

the deciding vote—argued that “[n]othing about Casey sug-
gested that a weighing of costs and benefits of an abortion
regulation was a job for the courts.” Id., at ___ (opinion con-
curring in judgment) (slip op., at 6). And the four Justices
in dissent rejected the plurality’s interpretation of Casey.
See 591 U. S., at ___ (opinion of ALITO, J., joined in relevant
part by THOMAS, GORSUCH, and KAVANAUGH, JJ.) (slip op.,
at 4); id., at ___–___ (opinion of GORSUCH, J.) (slip op., at
15–18); id., at ___–___ (opinion of KAVANAUGH, J.) (slip op.,
at 1–2) (“[F]ive Members of the Court reject the Whole
Woman’s Health cost-benefit standard”).
  This Court’s experience applying Casey has confirmed
Chief Justice Rehnquist’s prescient diagnosis that the
undue-burden standard was “not built to last.” Casey, 505
U. S., at 965 (opinion concurring in judgment in part and
dissenting in part).
                              3
  The experience of the Courts of Appeals provides further
evidence that Casey’s “line between” permissible and un-
constitutional restrictions “has proved to be impossible to
draw with precision.” Janus, 585 U. S., at ___ (slip op., at
38).
  Casey has generated a long list of Circuit conflicts. Most
recently, the Courts of Appeals have disagreed about
whether the balancing test from Whole Woman’s Health
correctly states the undue-burden framework.53 They have
disagreed on the legality of parental notification rules.54

——————
  53 Compare Whole Woman’s Health v. Paxton, 10 F. 4th 430, 440 (CA5

2021), EMW Women’s Surgical Center, P.S.C. v. Friedlander, 978 F. 3d
418, 437 (CA6 2020), and Hopkins v. Jegley, 968 F. 3d 912, 915 (CA8
2020) (per curiam), with Planned Parenthood of Ind. & Ky., Inc. v. Box,
991 F. 3d 740, 751–752 (CA7 2021).
  54 Compare Planned Parenthood of Blue Ridge v. Camblos, 155 F. 3d

352, 367 (CA4 1998), with Planned Parenthood of Ind. & Ky., Inc. v. Ad-
                      Cite as: 597 U. S. ____ (2022)                    61

                          Opinion of the Court

They have disagreed about bans on certain dilation and
evacuation procedures.55 They have disagreed about when
an increase in the time needed to reach a clinic constitutes
an undue burden.56 And they have disagreed on whether a
State may regulate abortions performed because of the fe-
tus’s race, sex, or disability.57
  The Courts of Appeals have experienced particular diffi-
culty in applying the large-fraction-of-relevant-cases test.
They have criticized the assignment while reaching unpre-
dictable results.58 And they have candidly outlined Casey’s
many other problems.59

——————
ams, 937 F. 3d 973, 985–990 (CA7 2019), cert. granted, judgment va-
cated, 591 U. S. ___ (2020), and Planned Parenthood, Sioux Falls Clinic
v. Miller, 63 F. 3d 1452, 1460 (CA8 1995).
   55 Compare Whole Woman’s Health v. Paxton, 10 F. 4th, at 435–436,

with West Ala. Women’s Center v. Williamson, 900 F. 3d 1310, 1319, 1327
(CA11 2018), and EMW Women’s Surgical Center, P.S.C. v. Friedlander,
960 F. 3d 785, 806–808 (CA6 2020).
   56 Compare Tucson Woman’s Clinic v. Eden, 379 F. 3d 531, 541 (CA9

2004), with Women’s Medical Professional Corp. v. Baird, 438 F. 3d 595,
605 (CA6 2006), and Greenville Women’s Clinic v. Bryant, 222 F. 3d 157,
171–172 (CA4 2000).
   57 Compare Preterm-Cleveland v. McCloud, 994 F. 3d 512, 520–535

(CA6 2021), with Little Rock Family Planning Servs. v. Rutledge, 984
F. 3d 682, 688–690 (CA8 2021).
   58 See, e.g., Bristol Regional Women’s Center, P.C. v. Slatery, 7 F. 4th

478, 485 (CA6 2021); Reproductive Health Servs. v. Strange, 3 F. 4th
1240, 1269 (CA11 2021) (per curiam); June Medical Servs., L.L.C. v. Gee,
905 F. 3d 787, 814 (CA5 2020), rev’d, 591 U. S. ___; Preterm-Cleveland,
994 F. 3d, at 534; Planned Parenthood of Ark. & Eastern Okla. v. Jegley,
864 F. 3d 953, 958–960 (CA8 2017); McCormack v. Hertzog, 788 F. 3d
1017, 1029–1030 (CA9 2015); compare A Womans Choice–East Side
Womens Clinic v. Newman, 305 F. 3d 684, 699 (CA7 2002) (Coffey, J.,
concurring), with id., at 708 (Wood, J., dissenting).
   59 See, e.g., Memphis Center for Reproductive Health v. Slatery, 14

F. 4th 409, 451 (CA6 2021) (Thapar, J., concurring in judgment in part
and dissenting in part); Preterm-Cleveland, 994 F. 3d, at 524; Planned
Parenthood of Ind. & Ky., Inc. v. Commissioner of Ind. State Dept. of
62   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                          Opinion of the Court

  Casey’s “undue burden” test has proved to be unworkable.
“[P]lucked from nowhere,” 505 U. S., at 965 (opinion of
Rehnquist, C. J.), it “seems calculated to perpetuate give-it-
a-try litigation” before judges assigned an unwieldy and in-
appropriate task. Lehnert v. Ferris Faculty Assn., 500 U. S.
507, 551 (1991) (Scalia, J., concurring in judgment in part
and dissenting in part). Continued adherence to that
standard would undermine, not advance, the “evenhanded,
predictable, and consistent development of legal princi-
ples.” Payne, 501 U. S., at 827.
                                D
   Effect on other areas of law. Roe and Casey have led to
the distortion of many important but unrelated legal doc-
trines, and that effect provides further support for overrul-
ing those decisions. See Ramos, 590 U. S., at ___ (opinion
of KAVANAUGH, J.) (slip op., at 8); Janus, 585 U. S., at ___
(slip op., at 34).
   Members of this Court have repeatedly lamented that “no
legal rule or doctrine is safe from ad hoc nullification by this
Court when an occasion for its application arises in a case
involving state regulation of abortion.” Thornburgh, 476
U. S., at 814 (O’Connor, J., dissenting); see Madsen v.
Women’s Health Center, Inc., 512 U. S. 753, 785 (1994)
(Scalia, J., concurring in judgment in part and dissenting


——————
Health, 888 F. 3d 300, 313 (CA7 2018) (Manion, J., concurring in judg-
ment in part and dissenting in part); Planned Parenthood of Ind. & Ky.,
Inc. v. Box, 949 F. 3d 997, 999 (CA7 2019) (Easterbrook, J., concurring in
denial of reh’g en banc) (“How much burden is ‘undue’ is a matter of judg-
ment, which depends on what the burden would be . . . and whether that
burden is excessive (a matter of weighing costs against benefits, which
one judge is apt to do differently from another, and which judges as a
group are apt to do differently from state legislators)”); National Abor-
tion Federation v. Gonzales, 437 F. 3d 278, 290–296 (CA2 2006) (Walker,
C. J., concurring); Planned Parenthood of Rocky Mountains Servs. Corp.
v. Owens, 287 F. 3d 910, 931 (CA10 2002) (Baldock, J., dissenting).
                      Cite as: 597 U. S. ____ (2022)                      63

                           Opinion of the Court

in part); Whole Woman’s Health, 579 U. S., at 631–633
(THOMAS, J., dissenting); id., at 645–666, 678–684 (ALITO,
J., dissenting); June Medical, 591 U. S., at ___–___
(GORSUCH, J., dissenting) (slip op., at 1–15).
   The Court’s abortion cases have diluted the strict stand-
ard for facial constitutional challenges.60 They have ig-
nored the Court’s third-party standing doctrine.61 They
have disregarded standard res judicata principles.62 They
have flouted the ordinary rules on the severability of uncon-
stitutional provisions,63 as well as the rule that statutes
should be read where possible to avoid unconstitutional-
ity.64 And they have distorted First Amendment doc-
trines.65
   When vindicating a doctrinal innovation requires courts
to engineer exceptions to longstanding background rules,
the doctrine “has failed to deliver the ‘principled and intel-
ligible’ development of the law that stare decisis purports to
secure.” Id., at ___ (THOMAS, J., dissenting) (slip op., at 19)
(quoting Vasquez v. Hillery, 474 U. S. 254, 265 (1986)).
                            E
  Reliance interests. We last consider whether overruling
Roe and Casey will upend substantial reliance interests.
——————
  60 Compare United States v. Salerno, 481 U. S. 739, 745 (1987), with

Casey, 505 U. S., at 895; see also supra, at 56–59.
  61 Compare Warth v. Seldin, 422 U. S. 490, 499 (1975), and Elk Grove

Unified School Dist. v. Newdow, 542 U. S. 1, 15, 17–18 (2004), with June
Medical, 591 U. S., at ___ (ALITO, J., dissenting) (slip op., at 28), id., at
___–___ (GORSUCH, J., dissenting) (slip op., at 6–7) (collecting cases), and
Whole Woman’s Health, 579 U. S., at 632, n. 1 (THOMAS, J., dissenting).
  62 Compare id., at 598–606 (majority opinion), with id., at 645–666

(ALITO, J., dissenting).
  63 Compare id., at 623–626 (majority opinion), with id., at 644–645

(ALITO, J., dissenting).
  64 See Stenberg v. Carhart, 530 U. S. 914, 977–978 (2000) (Kennedy, J.,

dissenting); id., at 996–997 (THOMAS, J., dissenting).
  65 See Hill v. Colorado, 530 U. S. 703, 741–742 (2000) (Scalia, J., dis-

senting); id., at 765 (Kennedy, J., dissenting).
64   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion of the Court

See Ramos, 590 U. S., at ___ (opinion of KAVANAUGH, J.)
(slip op., at 15); Janus, 585 U. S., at ___–___ (slip op., at 34–
35).
                              1
   Traditional reliance interests arise “where advance plan-
ning of great precision is most obviously a necessity.” Ca-
sey, 505 U. S., at 856 (joint opinion); see also Payne, 501
U. S., at 828. In Casey, the controlling opinion conceded
that those traditional reliance interests were not implicated
because getting an abortion is generally “unplanned activ-
ity,” and “reproductive planning could take virtually imme-
diate account of any sudden restoration of state authority
to ban abortions.” 505 U. S., at 856. For these reasons, we
agree with the Casey plurality that conventional, concrete
reliance interests are not present here.
                               2
   Unable to find reliance in the conventional sense, the con-
trolling opinion in Casey perceived a more intangible form
of reliance. It wrote that “people [had] organized intimate
relationships and made choices that define their views of
themselves and their places in society . . . in reliance on the
availability of abortion in the event that contraception
should fail” and that “[t]he ability of women to participate
equally in the economic and social life of the Nation has
been facilitated by their ability to control their reproductive
lives.” Ibid. But this Court is ill-equipped to assess “gen-
eralized assertions about the national psyche.” Id., at 957
(opinion of Rehnquist, C. J.). Casey’s notion of reliance thus
finds little support in our cases, which instead emphasize
very concrete reliance interests, like those that develop in
“cases involving property and contract rights.” Payne, 501
U. S., at 828.
   When a concrete reliance interest is asserted, courts are
equipped to evaluate the claim, but assessing the novel and
                     Cite as: 597 U. S. ____ (2022)                   65

                          Opinion of the Court

intangible form of reliance endorsed by the Casey plurality
is another matter. That form of reliance depends on an em-
pirical question that is hard for anyone—and in particular,
for a court—to assess, namely, the effect of the abortion
right on society and in particular on the lives of women.
The contending sides in this case make impassioned and
conflicting arguments about the effects of the abortion right
on the lives of women. Compare Brief for Petitioners 34–
36; Brief for Women Scholars et al. as Amici Curiae 13–20,
29–41, with Brief for Respondents 36–41; Brief for National
Women’s Law Center et al. as Amici Curiae 15–32. The
contending sides also make conflicting arguments about the
status of the fetus. This Court has neither the authority
nor the expertise to adjudicate those disputes, and the Ca-
sey plurality’s speculations and weighing of the relative im-
portance of the fetus and mother represent a departure
from the “original constitutional proposition” that “courts
do not substitute their social and economic beliefs for the
judgment of legislative bodies.” Ferguson v. Skrupa, 372
U. S. 726, 729–730 (1963).
    Our decision returns the issue of abortion to those legis-
lative bodies, and it allows women on both sides of the abor-
tion issue to seek to affect the legislative process by influ-
encing public opinion, lobbying legislators, voting, and
running for office. Women are not without electoral or po-
litical power. It is noteworthy that the percentage of
women who register to vote and cast ballots is consistently
higher than the percentage of men who do so.66 In the last
election in November 2020, women, who make up around
51.5 percent of the population of Mississippi,67 constituted
——————
  66 See Dept. of Commerce, U. S. Census Bureau (Census Bureau), An

Analysis of the 2018 Congressional Election 6 (Dec. 2021) (Fig. 5) (show-
ing that women made up over 50 percent of the voting population in every
congressional election between 1978 and 2018).
  67 Census Bureau, QuickFacts, Mississippi (July 1, 2021), https://www.
66   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                         Opinion of the Court

55.5 percent of the voters who cast ballots.68
                               3
   Unable to show concrete reliance on Roe and Casey them-
selves, the Solicitor General suggests that overruling those
decisions would “threaten the Court’s precedents holding
that the Due Process Clause protects other rights.” Brief
for United States 26 (citing Obergefell, 576 U. S. 644; Law-
rence, 539 U. S. 558; Griswold, 381 U. S. 479). That is not
correct for reasons we have already discussed. As even the
Casey plurality recognized, “[a]bortion is a unique act” be-
cause it terminates “life or potential life.” 505 U. S., at 852;
see also Roe, 410 U. S., at 159 (abortion is “inherently dif-
ferent from marital intimacy,” “marriage,” or “procrea-
tion”). And to ensure that our decision is not misunderstood
or mischaracterized, we emphasize that our decision con-
cerns the constitutional right to abortion and no other right.
Nothing in this opinion should be understood to cast doubt
on precedents that do not concern abortion.
                              IV
  Having shown that traditional stare decisis factors do not
weigh in favor of retaining Roe or Casey, we must address
one final argument that featured prominently in the Casey
plurality opinion.
  The argument was cast in different terms, but stated
simply, it was essentially as follows. The American people’s
belief in the rule of law would be shaken if they lost respect
for this Court as an institution that decides important cases
based on principle, not “social and political pressures.” 505
U. S., at 865. There is a special danger that the public will

——————
census.gov/quickfacts/MS.
  68 Census Bureau, Voting and Registration in the Election of November

2020, Table 4b: Reported Voting and Registration, by Sex, Race and His-
panic Origin, for States: November 2020, https://www.census.gov/data/
tables/time-series/demo/voting-and-registration/p20-585.html.
                  Cite as: 597 U. S. ____ (2022)           67

                      Opinion of the Court

perceive a decision as having been made for unprincipled
reasons when the Court overrules a controversial “water-
shed” decision, such as Roe. 505 U. S., at 866–867. A deci-
sion overruling Roe would be perceived as having been
made “under fire” and as a “surrender to political pressure,”
505 U. S., at 867, and therefore the preservation of public
approval of the Court weighs heavily in favor of retaining
Roe, see 505 U. S., at 869.
   This analysis starts out on the right foot but ultimately
veers off course. The Casey plurality was certainly right
that it is important for the public to perceive that our deci-
sions are based on principle, and we should make every ef-
fort to achieve that objective by issuing opinions that care-
fully show how a proper understanding of the law leads to
the results we reach. But we cannot exceed the scope of our
authority under the Constitution, and we cannot allow our
decisions to be affected by any extraneous influences such
as concern about the public’s reaction to our work. Cf.
Texas v. Johnson, 491 U. S. 397 (1989); Brown, 347 U. S.
483. That is true both when we initially decide a constitu-
tional issue and when we consider whether to overrule a
prior decision. As Chief Justice Rehnquist explained, “The
Judicial Branch derives its legitimacy, not from following
public opinion, but from deciding by its best lights whether
legislative enactments of the popular branches of Govern-
ment comport with the Constitution. The doctrine of stare
decisis is an adjunct of this duty, and should be no more
subject to the vagaries of public opinion than is the basic
judicial task.” Casey, 505 U. S., at 963 (opinion concurring
in judgment in part and dissenting in part). In suggesting
otherwise, the Casey plurality went beyond this Court’s role
in our constitutional system.
   The Casey plurality “call[ed] the contending sides of a na-
tional controversy to end their national division,” and
claimed the authority to impose a permanent settlement of
the issue of a constitutional abortion right simply by saying
68   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

that the matter was closed. Id., at 867. That unprece-
dented claim exceeded the power vested in us by the Con-
stitution. As Alexander Hamilton famously put it, the Con-
stitution gives the judiciary “neither Force nor Will.” The
Federalist No. 78, p. 523 (J. Cooke ed. 1961). Our sole au-
thority is to exercise “judgment”—which is to say, the au-
thority to judge what the law means and how it should ap-
ply to the case at hand. Ibid. The Court has no authority
to decree that an erroneous precedent is permanently ex-
empt from evaluation under traditional stare decisis princi-
ples. A precedent of this Court is subject to the usual prin-
ciples of stare decisis under which adherence to precedent
is the norm but not an inexorable command. If the rule
were otherwise, erroneous decisions like Plessy and Loch-
ner would still be the law. That is not how stare decisis op-
erates.
   The Casey plurality also misjudged the practical limits of
this Court’s influence. Roe certainly did not succeed in end-
ing division on the issue of abortion. On the contrary, Roe
“inflamed” a national issue that has remained bitterly divi-
sive for the past half century. Casey, 505 U. S., at 995 (opin-
ion of Scalia, J.); see also R. Ginsburg, Speaking in a Judi-
cial Voice, 67 N. Y. U. L. Rev. 1185, 1208 (1992) (Roe may
have “halted a political process,” “prolonged divisiveness,”
and “deferred stable settlement of the issue”). And for the
past 30 years, Casey has done the same.
   Neither decision has ended debate over the issue of a
constitutional right to obtain an abortion. Indeed, in this
case, 26 States expressly ask us to overrule Roe and Casey
and to return the issue of abortion to the people and their
elected representatives. This Court’s inability to end de-
bate on the issue should not have been surprising. This
Court cannot bring about the permanent resolution of a
rancorous national controversy simply by dictating a settle-
ment and telling the people to move on. Whatever influence
the Court may have on public attitudes must stem from the
                 Cite as: 597 U. S. ____ (2022)           69

                     Opinion of the Court

strength of our opinions, not an attempt to exercise “raw
judicial power.” Roe, 410 U. S., at 222 (White, J., dissent-
ing).
  We do not pretend to know how our political system or
society will respond to today’s decision overruling Roe and
Casey. And even if we could foresee what will happen, we
would have no authority to let that knowledge influence our
decision. We can only do our job, which is to interpret the
law, apply longstanding principles of stare decisis, and de-
cide this case accordingly.
  We therefore hold that the Constitution does not confer a
right to abortion. Roe and Casey must be overruled, and the
authority to regulate abortion must be returned to the peo-
ple and their elected representatives.
                              V
                              A
                              1
   The dissent argues that we have “abandon[ed]” stare de-
cisis, post, at 30, but we have done no such thing, and it is
the dissent’s understanding of stare decisis that breaks
with tradition. The dissent’s foundational contention is
that the Court should never (or perhaps almost never) over-
rule an egregiously wrong constitutional precedent unless
the Court can “poin[t] to major legal or factual changes un-
dermining [the] decision’s original basis.” Post, at 37. To
support this contention, the dissent claims that Brown v.
Board of Education, 347 U. S. 483, and other landmark
cases overruling prior precedents “responded to changed
law and to changed facts and attitudes that had taken hold
throughout society.” Post, at 43. The unmistakable impli-
cation of this argument is that only the passage of time and
new developments justified those decisions. Recognition
that the cases they overruled were egregiously wrong on the
day they were handed down was not enough.
   The Court has never adopted this strange new version of
70   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

stare decisis—and with good reason. Does the dissent really
maintain that overruling Plessy was not justified until the
country had experienced more than a half-century of state-
sanctioned segregation and generations of Black school
children had suffered all its effects? Post, at 44–45.
   Here is another example. On the dissent’s view, it must
have been wrong for West Virginia Bd. of Ed. v. Barnette,
319 U. S. 624, to overrule Minersville School Dist. v. Gobi-
tis, 310 U. S. 586, a bare three years after it was handed
down. In both cases, children who were Jehovah’s Wit-
nesses refused on religious grounds to salute the flag or re-
cite the pledge of allegiance. The Barnette Court did not
claim that its reexamination of the issue was prompted by
any intervening legal or factual developments, so if the
Court had followed the dissent’s new version of stare deci-
sis, it would have been compelled to adhere to Gobitis and
countenance continued First Amendment violations for
some unspecified period.
   Precedents should be respected, but sometimes the Court
errs, and occasionally the Court issues an important deci-
sion that is egregiously wrong. When that happens, stare
decisis is not a straitjacket. And indeed, the dissent even-
tually admits that a decision could “be overruled just be-
cause it is terribly wrong,” though the dissent does not ex-
plain when that would be so. Post, at 45.
                                2
  Even if the dissent were correct in arguing that an egre-
giously wrong decision should (almost) never be overruled
unless its mistake is later highlighted by “major legal or
factual changes,” reexamination of Roe and Casey would be
amply justified. We have already mentioned a number of
post-Casey developments, see supra, at 33–34, 59–63, but
the most profound change may be the failure of the Casey
plurality’s call for “the contending sides” in the controversy
about abortion “to end their national division,” 505 U. S., at
                 Cite as: 597 U. S. ____ (2022)           71

                     Opinion of the Court

867. That has not happened, and there is no reason to think
that another decision sticking with Roe would achieve what
Casey could not.
   The dissent, however, is undeterred. It contends that the
“very controversy surrounding Roe and Casey” is an im-
portant stare decisis consideration that requires upholding
those precedents. See post, at 55–57. The dissent charac-
terizes Casey as a “precedent about precedent” that is per-
manently shielded from further evaluation under tradi-
tional stare decisis principles. See post, at 57. But as we
have explained, Casey broke new ground when it treated
the national controversy provoked by Roe as a ground for
refusing to reconsider that decision, and no subsequent case
has relied on that factor. Our decision today simply applies
longstanding stare decisis factors instead of applying a ver-
sion of the doctrine that seems to apply only in abortion
cases.
                               3
   Finally, the dissent suggests that our decision calls into
question Griswold, Eisenstadt, Lawrence, and Obergefell.
Post, at 4–5, 26–27, n. 8. But we have stated unequivocally
that “[n]othing in this opinion should be understood to cast
doubt on precedents that do not concern abortion.” Supra,
at 66. We have also explained why that is so: rights regard-
ing contraception and same-sex relationships are inher-
ently different from the right to abortion because the latter
(as we have stressed) uniquely involves what Roe and Casey
termed “potential life.” Roe, 410 U. S., at 150 (emphasis de-
leted); Casey, 505 U. S., at 852. Therefore, a right to abor-
tion cannot be justified by a purported analogy to the rights
recognized in those other cases or by “appeals to a broader
right to autonomy.” Supra, at 32. It is hard to see how we
could be clearer. Moreover, even putting aside that these
cases are distinguishable, there is a further point that the
dissent ignores: Each precedent is subject to its own stare
72   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

decisis analysis, and the factors that our doctrine instructs
us to consider like reliance and workability are different for
these cases than for our abortion jurisprudence.
                               B
                               1
   We now turn to the concurrence in the judgment, which
reproves us for deciding whether Roe and Casey should be
retained or overruled. That opinion (which for convenience
we will call simply “the concurrence”) recommends a “more
measured course,” which it defends based on what it claims
is “a straightforward stare decisis analysis.” Post, at 1
(opinion of ROBERTS, C. J.). The concurrence would “leave
for another day whether to reject any right to an abortion
at all,” post, at 7, and would hold only that if the Constitu-
tion protects any such right, the right ends once women
have had “a reasonable opportunity” to obtain an abortion,
post, at 1. The concurrence does not specify what period of
time is sufficient to provide such an opportunity, but it
would hold that 15 weeks, the period allowed under Missis-
sippi’s law, is enough—at least “absent rare circum-
stances.” Post, at 2, 10.
   There are serious problems with this approach, and it is
revealing that nothing like it was recommended by either
party. As we have recounted, both parties and the Solicitor
General have urged us either to reaffirm or overrule Roe
and Casey. See supra, at 4–5. And when the specific ap-
proach advanced by the concurrence was broached at oral
argument, both respondents and the Solicitor General em-
phatically rejected it. Respondents’ counsel termed it “com-
pletely unworkable” and “less principled and less workable
than viability.” Tr. of Oral Arg. 54. The Solicitor General
argued that abandoning the viability line would leave
courts and others with “no continued guidance.” Id., at 101.
What is more, the concurrence has not identified any of the
                   Cite as: 597 U. S. ____ (2022)              73

                       Opinion of the Court

more than 130 amicus briefs filed in this case that advo-
cated its approach. The concurrence would do exactly what
it criticizes Roe for doing: pulling “out of thin air” a test that
“[n]o party or amicus asked the Court to adopt.” Post, at 3.
                                2
   The concurrence’s most fundamental defect is its failure
to offer any principled basis for its approach. The concur-
rence would “discar[d]” “the rule from Roe and Casey that a
woman’s right to terminate her pregnancy extends up to the
point that the fetus is regarded as ‘viable’ outside the
womb.” Post, at 2. But this rule was a critical component
of the holdings in Roe and Casey, and stare decisis is “a doc-
trine of preservation, not transformation,” Citizens United
v. Federal Election Comm’n, 558 U. S. 310, 384 (2010)
(ROBERTS, C. J., concurring). Therefore, a new rule that
discards the viability rule cannot be defended on stare deci-
sis grounds.
   The concurrence concedes that its approach would “not be
available” if “the rationale of Roe and Casey were inextrica-
bly entangled with and dependent upon the viability stand-
ard.” Post, at 7. But the concurrence asserts that the via-
bility line is separable from the constitutional right they
recognized, and can therefore be “discarded” without dis-
turbing any past precedent. Post, at 7–8. That is simply
incorrect.
   Roe’s trimester rule was expressly tied to viability, see
410 U. S., at 163–164, and viability played a critical role in
later abortion decisions.         For example, in Planned
Parenthood of Central Mo. v. Danforth, 428 U. S. 52, the
Court reiterated Roe’s rule that a “State may regulate an
abortion to protect the life of the fetus and even may pro-
scribe abortion” at “the stage subsequent to viability.” 428
U. S., at 61 (emphasis added). The Court then rejected a
challenge to Missouri’s definition of viability, holding that
the State’s definition was consistent with Roe’s. 428 U. S.,
74   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

at 63–64. If viability was not an essential part of the rule
adopted in Roe, the Court would have had no need to make
that comparison.
   The holding in Colautti v. Franklin, 439 U. S. 379, is even
more instructive. In that case, the Court noted that prior
cases had “stressed viability” and reiterated that “[v]iabil-
ity is the critical point” under Roe. 439 U. S., at 388–389.
It then struck down Pennsylvania’s definition of viability,
id., at 389–394, and it is hard to see how the Court could
have done that if Roe’s discussion of viability was not part
of its holding.
   When the Court reconsidered Roe in Casey, it left no
doubt about the importance of the viability rule. It de-
scribed the rule as Roe’s “central holding,” 505 U. S., at 860,
and repeatedly stated that the right it reaffirmed was “the
right of the woman to choose to have an abortion before vi-
ability.” Id., at 846 (emphasis added). See id., at 871 (“The
woman’s right to terminate her pregnancy before viability
is the most central principle of Roe v. Wade. It is a rule of
law and a component of liberty we cannot renounce” (em-
phasis added)); id., at 872 (A “woman has a right to choose
to terminate or continue her pregnancy before viability”
(emphasis added)); id., at 879 (“[A] State may not prohibit
any woman from making the ultimate decision to terminate
her pregnancy before viability” (emphasis added)).
   Our subsequent cases have continued to recognize the
centrality of the viability rule. See Whole Women’s Health,
579 U. S., at 589–590 (“[A] provision of law is constitution-
ally invalid, if the ‘purpose or effect’ of the provision ‘is to
place a substantial obstacle in the path of a woman seeking
an abortion before the fetus attains viability’ ” (emphasis de-
leted and added)); id., at 627 (“[W]e now use ‘viability’ as
the relevant point at which a State may begin limiting
women’s access to abortion for reasons unrelated to mater-
nal health” (emphasis added)).
                  Cite as: 597 U. S. ____ (2022)            75

                      Opinion of the Court

    Not only is the new rule proposed by the concurrence in-
consistent with Casey’s unambiguous “language,” post, at 8,
it is also contrary to the judgment in that case and later
abortion cases. In Casey, the Court held that Pennsylva-
nia’s spousal-notification provision was facially unconstitu-
tional, not just that it was unconstitutional as applied to
abortions sought prior to the time when a woman has had
a reasonable opportunity to choose. See 505 U. S., at 887–
898. The same is true of Whole Women’s Health, which held
that certain rules that required physicians performing
abortions to have admitting privileges at a nearby hospital
were facially unconstitutional because they placed “a sub-
stantial obstacle in the path of women seeking a previabil-
ity abortion.” 579 U. S., at 591 (emphasis added).
    For all these reasons, stare decisis cannot justify the new
“reasonable opportunity” rule propounded by the concur-
rence. If that rule is to become the law of the land, it must
stand on its own, but the concurrence makes no attempt to
show that this rule represents a correct interpretation of
the Constitution. The concurrence does not claim that the
right to a reasonable opportunity to obtain an abortion is
“ ‘deeply rooted in this Nation’s history and tradition’ ” and
“ ‘implicit in the concept of ordered liberty.’ ” Glucksberg,
521 U. S., at 720–721. Nor does it propound any other the-
ory that could show that the Constitution supports its new
rule. And if the Constitution protects a woman’s right to
obtain an abortion, the opinion does not explain why that
right should end after the point at which all “reasonable”
women will have decided whether to seek an abortion.
While the concurrence is moved by a desire for judicial min-
imalism, “we cannot embrace a narrow ground of decision
simply because it is narrow; it must also be right.” Citizens
United, 558 U. S., at 375 (ROBERTS, C. J., concurring). For
the reasons that we have explained, the concurrence’s ap-
proach is not.
76   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                     Opinion of the Court

                               3
   The concurrence would “leave for another day whether to
reject any right to an abortion at all,” post, at 7, but “an-
other day” would not be long in coming. Some States have
set deadlines for obtaining an abortion that are shorter
than Mississippi’s. See, e.g., Memphis Center for Reproduc-
tive Health v. Slatery, 14 F. 4th, at 414 (considering law
with bans “at cascading intervals of two to three weeks” be-
ginning at six weeks), reh’g en banc granted, 14 F. 4th 550
(CA6 2021). If we held only that Mississippi’s 15-week rule
is constitutional, we would soon be called upon to pass on
the constitutionality of a panoply of laws with shorter dead-
lines or no deadline at all. The “measured course” charted
by the concurrence would be fraught with turmoil until the
Court answered the question that the concurrence seeks to
defer.
   Even if the Court ultimately adopted the new rule sug-
gested by the concurrence, we would be faced with the dif-
ficult problem of spelling out what it means. For example,
if the period required to give women a “reasonable” oppor-
tunity to obtain an abortion were pegged, as the concur-
rence seems to suggest, at the point when a certain percent-
age of women make that choice, see post, at 1–2, 9–10, we
would have to identify the relevant percentage. It would
also be necessary to explain what the concurrence means
when it refers to “rare circumstances” that might justify an
exception. Post, at 10. And if this new right aims to give
women a reasonable opportunity to get an abortion, it
would be necessary to decide whether factors other than
promptness in deciding might have a bearing on whether
such an opportunity was available.
   In sum, the concurrence’s quest for a middle way would
only put off the day when we would be forced to confront the
question we now decide. The turmoil wrought by Roe and
Casey would be prolonged. It is far better—for this Court
                  Cite as: 597 U. S. ____ (2022)           77

                      Opinion of the Court

and the country—to face up to the real issue without fur-
ther delay.
                           VI
  We must now decide what standard will govern if state
abortion regulations undergo constitutional challenge and
whether the law before us satisfies the appropriate stand-
ard.
                               A
   Under our precedents, rational-basis review is the appro-
priate standard for such challenges. As we have explained,
procuring an abortion is not a fundamental constitutional
right because such a right has no basis in the Constitution’s
text or in our Nation’s history. See supra, at 8–39.
   It follows that the States may regulate abortion for legit-
imate reasons, and when such regulations are challenged
under the Constitution, courts cannot “substitute their so-
cial and economic beliefs for the judgment of legislative bod-
ies.” Ferguson, 372 U. S., at 729–730; see also Dandridge
v. Williams, 397 U. S. 471, 484–486 (1970); United States v.
Carolene Products Co., 304 U. S. 144, 152 (1938). That re-
spect for a legislature’s judgment applies even when the
laws at issue concern matters of great social significance
and moral substance. See, e.g., Board of Trustees of Univ.
of Ala. v. Garrett, 531 U. S. 356, 365–368 (2001) (“treatment
of the disabled”); Glucksberg, 521 U. S., at 728 (“assisted
suicide”); San Antonio Independent School Dist. v. Rodri-
guez, 411 U. S. 1, 32–35, 55 (1973) (“financing public edu-
cation”).
   A law regulating abortion, like other health and welfare
laws, is entitled to a “strong presumption of validity.” Hel-
ler v. Doe, 509 U. S. 312, 319 (1993). It must be sustained
if there is a rational basis on which the legislature could
have thought that it would serve legitimate state interests.
Id., at 320; FCC v. Beach Communications, Inc., 508 U. S.
78    DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      Opinion of the Court

307, 313 (1993); New Orleans v. Dukes, 427 U. S. 297, 303
(1976) (per curiam); Williamson v. Lee Optical of Okla., Inc.,
348 U. S. 483, 491 (1955). These legitimate interests in-
clude respect for and preservation of prenatal life at all
stages of development, Gonzales, 550 U. S., at 157–158; the
protection of maternal health and safety; the elimination of
particularly gruesome or barbaric medical procedures; the
preservation of the integrity of the medical profession; the
mitigation of fetal pain; and the prevention of discrimina-
tion on the basis of race, sex, or disability. See id., at 156–
157; Roe, 410 U. S., at 150; cf. Glucksberg, 521 U. S., at 728–
731 (identifying similar interests).
                                B
   These legitimate interests justify Mississippi’s Gesta-
tional Age Act. Except “in a medical emergency or in the
case of a severe fetal abnormality,” the statute prohibits
abortion “if the probable gestational age of the unborn hu-
man being has been determined to be greater than fifteen
(15) weeks.” Miss. Code Ann. §41–41–191(4)(b). The Mis-
sissippi Legislature’s findings recount the stages of “human
prenatal development” and assert the State’s interest in
“protecting the life of the unborn.” §2(b)(i). The legislature
also found that abortions performed after 15 weeks typi-
cally use the dilation and evacuation procedure, and the
legislature found the use of this procedure “for nonthera-
peutic or elective reasons [to be] a barbaric practice, dan-
gerous for the maternal patient, and demeaning to the med-
ical profession.” §2(b)(i)(8); see also Gonzales, 550 U. S., at
135–143 (describing such procedures). These legitimate in-
terests provide a rational basis for the Gestational Age Act,
and it follows that respondents’ constitutional challenge
must fail.
                             VII
     We end this opinion where we began. Abortion presents
                      Cite as: 597 U. S. ____ (2022)                    79

                         Opinion
                   Appendix       of the Court
                            A to opinion  of the Court

a profound moral question. The Constitution does not pro-
hibit the citizens of each State from regulating or prohibit-
ing abortion. Roe and Casey arrogated that authority. We
now overrule those decisions and return that authority to
the people and their elected representatives.
  The judgment of the Fifth Circuit is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                             It is so ordered.

                      APPENDICES
                             A
  This appendix contains statutes criminalizing abortion at
all stages of pregnancy in the States existing in 1868. The
statutes appear in chronological order.
1. Missouri (1825):
      Sec. 12. “That every person who shall wilfully and
    maliciously administer or cause to be administered to
    or taken by any person, any poison, or other noxious,
    poisonous or destructive substance or liquid, with an
    intention to harm him or her thereby to murder, or
    thereby to cause or procure the miscarriage of any
    woman then being with child, and shall thereof be duly
    convicted, shall suffer imprisonment not exceeding
    seven years, and be fined not exceeding three thousand
    dollars.”69
2. Illinois (1827):
       Sec. 46. “Every person who shall wilfully and mali-
     ciously administer, or cause to be administered to, or
     taken by any person, any poison, or other noxious or
——————
   69 1825 Mo. Laws p. 283 (emphasis added); see also, Mo. Rev. Stat., Art.

II, §§10, 36 (1835) (extending liability to abortions performed by instru-
ment and establishing differential penalties for pre- and post-quickening
abortion) (emphasis added).
80   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                         Opinion
                   Appendix       of the Court
                            A to opinion  of the Court

     destructive substance or liquid, with an intention to
     cause the death of such person, or to procure the mis-
     carriage of any woman, then being with child, and shall
     thereof be duly convicted, shall be imprisoned for a
     term not exceeding three years, and be fined in a sum
     not exceeding one thousand dollars.” 70
3. New York (1828):
      Sec. 9. “Every person who shall administer to any
    woman pregnant with a quick child, any medicine,
    drug or substance whatever, or shall use or employ any
    instrument or other means, with intent thereby to de-
    stroy such child, unless the same shall have been nec-
    essary to preserve the life of such mother, or shall have
    been advised by two physicians to be necessary for such
    purpose, shall, in case the death of such child or of such
    mother be thereby produced, be deemed guilty of man-
    slaughter in the second degree.”
      Sec. 21. “Every person who shall willfully adminis-
    ter to any pregnant woman, any medicine, drug, sub-
    stance or thing whatever, or shall use or employ any
    instrument of other means whatever, with intent
    thereby to procure the miscarriage of any such woman,
    unless the same shall have been necessary to preserve
    the life of such woman, or shall have been advised by
    two physicians to be necessary for that purpose; shall,
    upon conviction, be punished by imprisonment in a
    county jail not more than one year, or by fine not ex-
    ceeding five hundred dollars, or by both such fine and
    imprisonment.”71


——————
  70 Ill. Rev. Code §46 (1827) (emphasis added); see also Ill. Rev. Code

§46 (1833) (same); 1867 Ill. Laws p. 89 (extending liability to abortions
“by means of any instrument[s]” and raising penalties to imprisonment
“not less than two nor more than ten years”).
  71 N. Y. Rev. Stat., pt. 4, ch. 1, Tit. 2, §9 (emphasis added); Tit. 6, §21
                    Cite as: 597 U. S. ____ (2022)                 81

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

4. Ohio (1834):
       Sec. 1. “Be it enacted by the General Assembly of
    State of Ohio, That any physician, or other person, who
    shall wilfully administer to any pregnant woman any
    medicine, drug, substance, or thing whatever, or shall
    use any instrument or other means whatever, with in-
    tent thereby to procure the miscarriage of any such
    woman, unless the same shall have been necessary to
    preserve the life of such woman, or shall have been ad-
    vised by two physicians to be necessary for that pur-
    pose, shall, upon conviction, be punished by imprison-
    ment in the county jail not more than one year, or by
    fine not exceeding five hundred dollars, or by both such
    fine and imprisonment.”
       Sec. 2. “That any physician, or other person, who
    shall administer to any woman pregnant with a quick
    child, any medicine, drug, or substance whatever, or
    shall use or employ any instrument, or other means,
    with intent thereby to destroy such child, unless the
    same shall have been necessary to preserve the life of
    such mother, or shall have been advised by two physi-
    cians to be necessary for such purpose, shall, in case of
    the death of such child or mother in consequence
    thereof, be deemed guilty of high misdemeanor, and,
    upon conviction thereof, shall be imprisoned in the pen-
    itentiary not more than seven years, nor less than one
    year.”72
5. Indiana (1835):
      Sec. 3. “That every person who shall wilfully admin-
    ister to any pregnant woman, any medicine, drug, sub-
    stance or thing whatever, or shall use or employ any
    instrument or other means whatever, with intent
——————
(1828) (emphasis added); 1829 N. Y. Laws p. 19 (codifying these provi-
sions in the revised statutes).
  72 1834 Ohio Laws pp. 20–21 (emphasis deleted and added).
82   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     thereby to procure the miscarriage of any such woman,
     unless the same shall have been necessary to preserve
     the life of such woman, shall upon conviction be pun-
     ished by imprisonment in the county jail any term of
     [time] not exceeding twelve months and be fined any
     sum not exceeding five hundred dollars.”73
6. Maine (1840):
      Sec. 13. “Every person, who shall administer to any
    woman pregnant with child, whether such child be
    quick or not, any medicine, drug or substance what-
    ever, or shall use or employ any instrument or other
    means whatever, with intent to destroy such child, and
    shall thereby destroy such child before its birth, unless
    the same shall have been done as necessary to preserve
    the life of the mother, shall be punished by imprison-
    ment in the state prison, not more than five years, or
    by fine, not exceeding one thousand dollars, and im-
    prisonment in the county jail, not more than one year.”
      Sec. 14. “Every person, who shall administer to any
    woman, pregnant with child, whether such child shall
    be quick or not, any medicine, drug or substance what-
    ever, or shall use or employ any instrument or other
    means whatever, with intent thereby to procure the
    miscarriage of such woman, unless the same shall have
    been done, as necessary to preserve her life, shall be
    punished by imprisonment in the county jail, not more
    than one year, or by fine, not exceeding one thousand
    dollars.”74
7. Alabama (1841):
      Sec. 2. “Every person who shall wilfully administer
    to any pregnant woman any medicines, drugs, sub-
    stance or thing whatever, or shall use and employ any
——————
 73 1835 Ind. Laws p. 66 (emphasis added).
 74 Me. Rev. Stat., Tit. 12, ch. 160, §§13–14 (1840) (emphasis added).
                    Cite as: 597 U. S. ____ (2022)          83

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     instrument or means whatever with intent thereby to
     procure the miscarriage of such woman, unless the
     same shall be necessary to preserve her life, or shall
     have been advised by a respectable physician to be nec-
     essary for that purpose, shall upon conviction, be pun-
     ished by fine not exceeding five hundred dollars, and
     by imprisonment in the county jail, not less than three,
     and not exceeding six months.”75
8. Massachusetts (1845):
       Ch. 27. “Whoever, maliciously or without lawful jus-
    tification, with intent to cause and procure the miscar-
    riage of a woman then pregnant with child, shall ad-
    minister to her, prescribe for her, or advise or direct her
    to take or swallow, any poison, drug, medicine or nox-
    ious thing, or shall cause or procure her with like in-
    tent, to take or swallow any poison, drug, medicine or
    noxious thing; and whoever maliciously and without
    lawful justification, shall use any instrument or means
    whatever with the like intent, and every person, with
    the like intent, knowingly aiding and assisting such of-
    fender or offenders, shall be deemed guilty of felony, if
    the woman die in consequence thereof, and shall be im-
    prisoned not more than twenty years, nor less than five
    years in the State Prison; and if the woman doth not
    die in consequence thereof, such offender shall be
    guilty of a misdemeanor, and shall be punished by im-
    prisonment not exceeding seven years, nor less than
    one year, in the state prison or house of correction, or
    common jail, and by fine not exceeding two thousand
    dollars.”76
9. Michigan (1846):
      Sec. 33. “Every person who shall administer to any

——————
 75 1841 Ala. Acts p. 143 (emphasis added).
 76 1845 Mass. Acts p. 406 (emphasis added).
84   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     woman pregnant with a quick child, any medicine,
     drug or substance whatever, or shall use or employ any
     instrument or other means, with intent thereby to de-
     stroy such child, unless the same shall have been nec-
     essary to preserve the life of such mother, or shall have
     been advised by two physicians to be necessary for such
     purpose, shall, in case the death of such child or of such
     mother be thereby produced, be deemed guilty of man-
     slaughter.”
       Sec. 34. “Every person who shall wilfully administer
     to any pregnant woman any medicine, drug, substance
     or thing whatever, or shall employ any instrument or
     other means whatever, with intent thereby to procure
     the miscarriage of any such woman, unless the same
     shall have been necessary to preserve the life of such
     woman, or shall have been advised by two physicians
     to be necessary for that purpose, shall, upon conviction,
     be punished by imprisonment in a county jail not more
     than one year, or by a fine not exceeding five hundred
     dollars, or by both such fine and imprisonment.”77
10. Vermont (1846):
       Sec. 1. “Whoever maliciously, or without lawful jus-
    tification with intent to cause and procure the miscar-
    riage of a woman, then pregnant with child, shall ad-
    minister to her, prescribe for her, or advise or direct her
    to take or swallow any poison, drug, medicine or nox-
    ious thing, or shall cause or procure her, with like in-
    tent, to take or swallow any poison, drug, medicine or
    noxious thing, and whoever maliciously and without
    lawful justification, shall use any instrument or means
    whatever, with the like intent, and every person, with
    the like intent, knowingly aiding and assisting such of-
    fenders, shall be deemed guilty of felony, if the woman
    die in consequence thereof, and shall be imprisoned in
——————
 77 Mich. Rev. Stat., Tit. 30, ch. 153, §§33–34 (1846) (emphasis added).
                    Cite as: 597 U. S. ____ (2022)         85

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     the state prison, not more than ten years, nor less than
     five years; and if the woman does not die in conse-
     quence thereof, such offenders shall be deemed guilty
     of a misdemeanor; and shall be punished by imprison-
     ment in the state prison not exceeding three years, nor
     less than one year, and pay a fine not exceeding two
     hundred dollars.”78
11. Virginia (1848):
      Sec. 9. “Any free person who shall administer to any
    pregnant woman, any medicine, drug or substance
    whatever, or use or employ any instrument or other
    means with intent thereby to destroy the child with
    which such woman may be pregnant, or to produce
    abortion or miscarriage, and shall thereby destroy such
    child, or produce such abortion or miscarriage, unless
    the same shall have been done to preserve the life of
    such woman, shall be punished, if the death of a quick
    child be thereby produced, by confinement in the peni-
    tentiary, for not less than one nor more than five years,
    or if the death of a child, not quick, be thereby pro-
    duced, by confinement in the jail for not less than one
    nor more than twelve months.”79
12. New Hampshire (1849):
      Sec. 1. “That every person, who shall wilfully admin-
    ister to any pregnant woman, any medicine, drug, sub-
    stance or thing whatever, or shall use or employ any
    instrument or means whatever with intent thereby to
    procure the miscarriage of any such woman, unless the
    same shall have been necessary to preserve the life of
    such woman, or shall have been advised by two physi-
    cians to be necessary for that purpose, shall, upon con-
    viction, be punished by imprisonment in the county jail

——————
 78 1846 Vt. Acts & Resolves pp. 34–35 (emphasis added).
 79 1848 Va. Acts p. 96 (emphasis added).
86   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     not more than one year, or by a fine not exceeding one
     thousand dollars, or by both such fine and imprison-
     ment at the discretion of the Court.”
        Sec. 2. “Every person who shall administer to any
     woman pregnant with a quick child, any medicine,
     drug or substance whatever, or shall use or employ any
     instrument or means whatever, with intent thereby to
     destroy such child, unless the same shall have been
     necessary to preserve the life of such woman, or shall
     have been advised by two physicians to be necessary
     for such purpose, shall, upon conviction, be punished
     by fine not exceeding one thousand dollars, and by con-
     finement to hard labor not less than one year, nor more
     than ten years.”80
13. New Jersey (1849):
       “That if any person or persons, maliciously or with-
    out lawful justification, with intent to cause and pro-
    cure the miscarriage of a woman then pregnant with
    child, shall administer to her, prescribe for her, or ad-
    vise or direct her to take or swallow any poison, drug,
    medicine, or noxious thing; and if any person or per-
    sons maliciously, and without lawful justification, shall
    use any instrument or means whatever, with the like
    intent; and every person, with the like intent, know-
    ingly aiding and assisting such offender or offenders,
    shall, on conviction thereof, be adjudged guilty of a high
    misdemeanor; and if the woman die in consequence
    thereof, shall be punished by fine, not exceeding one
    thousand dollars, or imprisonment at hard labour for
    any term not exceeding fifteen years, or both; and if the
    woman doth not die in consequence thereof, such of-
    fender shall, on conviction thereof, be adjudged guilty
    of a misdemeanor, and be punished by fine, not exceed-

——————
 80 1849 N. H. Laws p. 708 (emphasis added).
                    Cite as: 597 U. S. ____ (2022)           87

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     ing five hundred dollars, or imprisonment at hard la-
     bour, for any term not exceeding seven years, or
     both.”81
14. California (1850):
       Sec. 45. “And every person who shall administer or
    cause to be administered or taken, any medical sub-
    stances, or shall use or cause to be used any instru-
    ments whatever, with the intention to procure the mis-
    carriage of any woman then being with child, and shall
    be thereof duly convicted, shall be punished by impris-
    onment in the State Prison for a term not less than two
    years, nor more than five years: Provided, that no phy-
    sician shall be affected by the last clause of this section,
    who, in the discharge of his professional duties, deems
    it necessary to produce the miscarriage of any woman
    in order to save her life.”82
15. Texas (1854):
       Sec. 1. “If any person, with the intent to procure the
    miscarriage of any woman being with child, unlawfully
    and maliciously shall administer to her or cause to be
    taken by her any poison or other noxious thing, or shall
    use any instrument or any means whatever, with like
    intent, every such offender, and every person counsel-
    ling or aiding or abetting such offender, shall be pun-
    ished by confinement to hard labor in the Penitentiary
    not exceeding ten years.”83
16. Louisiana (1856):
      Sec. 24. “Whoever shall feloniously administer or
    cause to be administered any drug, potion, or any other
    thing to any woman, for the purpose of procuring a
    premature delivery, and whoever shall administer or
——————
 81 1849 N. J. Laws pp. 266–267 (emphasis added).
 82 1850 Cal. Stats. p. 233 (emphasis added and deleted).
 83 1854 Tex. Gen. Laws p. 58 (emphasis added).
88   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     cause to be administered to any woman pregnant with
     child, any drug, potion, or any other thing, for the pur-
     pose of procuring abortion, or a premature delivery,
     shall be imprisoned at hard labor, for not less than one,
     nor more than ten years.”84
17. Iowa (1858):
      Sec. 1. “That every person who shall willfully admin-
    ister to any pregnant woman, any medicine, drug, sub-
    stance or thing whatever, or shall use or employ any
    instrument or other means whatever, with the intent
    thereby to procure the miscarriage of any such woman,
    unless the same shall be necessary to preserve the life
    of such woman, shall upon conviction thereof, be pun-
    ished by imprisonment in the county jail for a term of
    not exceeding one year, and be fined in a sum not ex-
    ceeding one thousand dollars.”85
18. Wisconsin (1858):
      Sec. 11. “Every person who shall administer to any
    woman pregnant with a child any medicine, drug, or
    substance whatever, or shall use or employ any instru-
    ment or other means, with intent thereby to destroy
    such child, unless the same shall have been necessary
    to preserve the life of such mother, or shall have been
    advised by two physicians to be necessary for such pur-
    pose, shall, in case the death of such child or of such
    mother be thereby produced, be deemed guilty of man-
    slaughter in the second degree.”86
      Sec. 58. “Every person who shall administer to any
    pregnant woman, or prescribe for any such woman, or
    advise or procure any such woman to take, any medi-
    cine, drug, or substance or thing whatever, or shall use
——————
  84 La. Rev. Stat. §24 (1856) (emphasis added).
  85 1858 Iowa Acts p. 93 (codified in Iowa Rev. Laws §4221) (emphasis

added).
  86 Wis. Rev. Stat., ch. 164, §11, ch. 169, §58 (1858) (emphasis added).
                    Cite as: 597 U. S. ____ (2022)       89

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     or employ any instrument or other means whatever, or
     advise or procure the same to be used, with intent
     thereby to procure the miscarriage of any such woman,
     shall upon conviction be punished by imprisonment in
     a county jail, not more than one year nor less than
     three months, or by fine, not exceeding five hundred
     dollars, or by both fine and imprisonment, at the dis-
     cretion of the court.”
19. Kansas (1859):
      Sec. 10. “Every person who shall administer to any
    woman, pregnant with a quick child, any medicine,
    drug or substance whatsoever, or shall use or employ
    any instrument or other means, with intent thereby to
    destroy such child, unless the same shall have been
    necessary to preserve the life of such mother, or shall
    have been advised by a physician to be necessary for
    that purpose, shall be deemed guilty of manslaughter
    in the second degree.”
      Sec. 37. “Every physician or other person who shall
    wilfully administer to any pregnant woman any medi-
    cine, drug or substance whatsoever, or shall use or em-
    ploy any instrument or means whatsoever, with intent
    thereby to procure abortion or the miscarriage of any
    such woman, unless the same shall have been neces-
    sary to preserve the life of such woman, or shall have
    been advised by a physician to be necessary for that
    purpose, shall, upon conviction, be adjudged guilty of a
    misdemeanor, and punished by imprisonment in a
    county jail not exceeding one year, or by fine not ex-
    ceeding five hundred dollars, or by both such fine and
    imprisonment.”87
20. Connecticut (1860):
     Sec. 1. “That any person with intent to procure the
——————
 87 1859 Kan. Laws pp. 233, 237 (emphasis added).
90   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     miscarriage or abortion of any woman, shall give or ad-
     minister to her, prescribe for her, or advise, or direct,
     or cause or procure her to take, any medicine, drug or
     substance whatever, or use or advise the use of any in-
     strument, or other means whatever, with the like in-
     tent, unless the same shall have been necessary to pre-
     serve the life of such woman, or of her unborn child,
     shall be deemed guilty of felony, and upon due convic-
     tion thereof shall be punished by imprisonment in the
     Connecticut state prison, not more than five years or
     less than one year, or by a fine of one thousand dollars,
     or both, at the discretion of the court.”88
21. Pennsylvania (1860):
      Sec. 87. “If any person shall unlawfully administer
    to any woman, pregnant or quick with child, or sup-
    posed and believed to be pregnant or quick with child,
    any drug, poison, or other substance whatsoever, or
    shall unlawfully use any instrument or other means
    whatsoever, with the intent to procure the miscarriage
    of such woman, and such woman, or any child with
    which she may be quick, shall die in consequence of ei-
    ther of said unlawful acts, the person so offending shall
    be guilty of felony, and shall be sentenced to pay a fine
    not exceeding five hundred dollars, and to undergo an
    imprisonment, by separate or solitary confinement at
    labor, not exceeding seven years.”
      Sec. 88. “If any person, with intent to procure the
    miscarriage of any woman, shall unlawfully administer
    to her any poison, drug or substance whatsoever, or
    shall unlawfully use any instrument, or other means
    whatsoever, with the like intent, such person shall be
    guilty of felony, and being thereof convicted, shall be
    sentenced to pay a fine not exceeding five hundred dol-

——————
 88 1860 Conn. Pub. Acts p. 65 (emphasis added).
                    Cite as: 597 U. S. ____ (2022)        91

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     lars, and undergo an imprisonment, by separate or sol-
     itary confinement at labor, not exceeding three
     years.”89
22. Rhode Island (1861):
       Sec. 1. “Every person who shall be convicted of wil-
    fully administering to any pregnant woman, or to any
    woman supposed by such person to be pregnant, any-
    thing whatever, or shall employ any means whatever,
    with intent thereby to procure the miscarriage of such
    woman, unless the same is necessary to preserve her
    life, shall be imprisoned not exceeding one year, or
    fined not exceeding one thousand dollars.”90
23. Nevada (1861):
      Sec. 42. “[E]very person who shall administer, or
    cause to be administered or taken, any medicinal sub-
    stance, or shall use, or cause to be used, any instru-
    ments whatever, with the intention to procure the mis-
    carriage of any woman then being with child, and shall
    be thereof duly convicted, shall be punished by impris-
    onment in the Territorial prison, for a term not less
    than two years, nor more than five years; provided,
    that no physician shall be affected by the last clause of
    this section, who, in the discharge of his professional
    duties, deems it necessary to produce the miscarriage
    of any woman in order to save her life.”91
24. West Virginia (1863):
West Virginia’s Constitution adopted the laws of Virginia
when it became its own State:
      “Such parts of the common law and of the laws of the
    State of Virginia as are in force within the boundaries

——————
 89 1861 Pa. Laws pp. 404–405 (emphasis added).
 90 R. I. Acts & Resolves p. 133 (emphasis added).
 91 1861 Nev. Laws p. 63 (emphasis added and deleted).
92   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                         Opinion
                   Appendix       of the Court
                            A to opinion  of the Court

     of the State of West Virginia, when this Constitution
     goes into operation, and are not repugnant thereto,
     shall be and continue the law of this State until altered
     or repealed by the Legislature.”92
The Virginia law in force in 1863 stated:
      Sec. 8. “Any free person who shall administer to, or
    cause to be taken, by a woman, any drug or other thing,
    or use any means, with intent to destroy her unborn
    child, or to produce abortion or miscarriage, and shall
    thereby destroy such child, or produce such abortion or
    miscarriage, shall be confined in the penitentiary not
    less than one, nor more than five years. No person, by
    reason of any act mentioned in this section, shall be
    punishable where such act is done in good faith, with
    the intention of saving the life of such woman or
    child.”93
25. Oregon (1864):
      Sec. 509. “If any person shall administer to any
    woman pregnant with child, any medicine, drug or sub-
    stance whatever, or shall use or employ any instrument
    or other means, with intent thereby to destroy such
    child, unless the same shall be necessary to preserve
    the life of such mother, such person shall, in case the
    death of such child or mother be thereby produced, be
    deemed guilty of manslaughter.”94
26. Nebraska (1866):
      Sec. 42. “Every person who shall willfully and mali-
    ciously administer or cause to be administered to or
    taken by any person, any poison or other noxious or de-
    structive substance or liquid, with the intention to

——————
  92 W. Va. Const., Art. XI, §8 (1862).
  93 Va. Code, Tit. 54, ch. 191, §8 (1849) (emphasis added); see also W. Va.

Code, ch. 144, §8 (1870) (similar).
  94 Ore. Gen. Laws, Crim. Code, ch. 43, §509 (1865).
                     Cite as: 597 U. S. ____ (2022)                    93

                         Opinion
                   Appendix       of the Court
                            A to opinion  of the Court

     cause the death of such person, and being thereof duly
     convicted, shall be punished by confinement in the pen-
     itentiary for a term not less than one year and not more
     than seven years. And every person who shall admin-
     ister or cause to be administered or taken, any such
     poison, substance or liquid, with the intention to pro-
     cure the miscarriage of any woman then being with
     child, and shall thereof be duly convicted, shall be im-
     prisoned for a term not exceeding three years in the
     penitentiary, and fined in a sum not exceeding one
     thousand dollars.”95
27. Maryland (1868):
       Sec. 2. “And be it enacted, That any person who shall
    knowingly advertise, print, publish, distribute or circu-
    late, or knowingly cause to be advertised, printed, pub-
    lished, distributed or circulated, any pamphlet, printed
    paper, book, newspaper notice, advertisement or refer-
    ence containing words or language, giving or conveying
    any notice, hint or reference to any person, or to the
    name of any person real or fictitious, from whom; or to
    any place, house, shop or office, when any poison, drug,
    mixture, preparation, medicine or noxious thing, or any
    instrument or means whatever; for the purpose of pro-
    ducing abortion, or who shall knowingly sell, or cause
    to be sold any such poison, drug, mixture, preparation,
    medicine or noxious thing or instrument of any kind
    whatever; or where any advice, direction, information
    or knowledge may be obtained for the purpose of caus-
    ing the miscarriage or abortion of any woman pregnant
    with child, at any period of her pregnancy, or shall
    knowingly sell or cause to be sold any medicine, or who
    shall knowingly use or cause to be used any means
——————
  95 Neb. Rev. Stat., Tit. 4, ch. 4, §42 (1866) (emphasis added); see also

Neb. Gen. Stat., ch. 58, §§6, 39 (1873) (expanding criminal liability for
abortions by other means, including instruments).
94   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     whatsoever for that purpose, shall be punished by im-
     prisonment in the penitentiary for not less than three
     years, or by a fine of not less than five hundred nor
     more than one thousand dollars, or by both, in the dis-
     cretion of the Court; and in case of fine being imposed,
     one half thereof shall be paid to the State of Maryland,
     and one-half to the School Fund of the city or county
     where the offence was committed; provided, however,
     that nothing herein contained shall be construed so as
     to prohibit the supervision and management by a reg-
     ular practitioner of medicine of all cases of abortion oc-
     curring spontaneously, either as the result of accident,
     constitutional debility, or any other natural cause, or
     the production of abortion by a regular practitioner of
     medicine when, after consulting with one or more re-
     spectable physicians, he shall be satisfied that the foe-
     tus is dead, or that no other method will secure the
     safety of the mother.”96
28. Florida (1868):
      Ch. 3, Sec. 11. “Every person who shall administer
    to any woman pregnant with a quick child any medi-
    cine, drug, or substance whatever, or shall use or em-
    ploy any instrument, or other means, with intent
    thereby to destroy such child, unless the same shall
    have been necessary to preserve the life of such mother,
    or shall have been advised by two physicians to be nec-
    essary for such purpose, shall, in case the death of such
    child or of such mother be thereby produced, be deemed
    guilty of manslaughter in the second degree.”
      Ch. 8, Sec. 9. “Whoever, with intent to procure mis-
    carriage of any woman, unlawfully administers to her,
    or advises, or prescribes for her, or causes to be taken
    by her, any poison, drug, medicine, or other noxious
    thing, or unlawfully uses any instrument or other
——————
 96 1868 Md. Laws p. 315 (emphasis deleted and added).
                    Cite as: 597 U. S. ____ (2022)           95

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     means whatever with the like intent, or with like intent
     aids or assists therein, shall, if the woman does not die
     in consequence thereof, be punished by imprisonment
     in the State penittentiary not exceeding seven years,
     nor less than one year, or by fine not exceeding one
     thousand dollars.”97
29. Minnesota (1873):
      Sec. 1. “That any person who shall administer to any
    woman with child, or prescribe for any such woman, or
    suggest to, or advise, or procure her to take any medi-
    cine, drug, substance or thing whatever, or who shall
    use or employ, or advise or suggest the use or employ-
    ment of any instrument or other means or force what-
    ever, with intent thereby to cause or procure the mis-
    carriage or abortion or premature labor of any such
    woman, unless the same shall have been necessary to
    preserve her life, or the life of such child, shall, in case
    the death of such child or of such woman results in
    whole or in part therefrom, be deemed guilty of a fel-
    ony, and upon conviction thereof, shall be punished by
    imprisonment in the state prison for a term not more
    than ten (10) years nor less than three (3) years.”
      Sec. 2. “Any person who shall administer to any
    woman with child, or prescribe, or procure, or provide
    for any such woman, or suggest to, or advise, or procure
    any such woman to take any medicine, drug, substance
    or thing whatever, or shall use or employ, or suggest,
    or advise the use or employment of any instrument or
    other means or force whatever, with intent thereby to
    cause or procure the miscarriage or abortion or prema-
    ture labor of any such woman, shall upon conviction
    thereof be punished by imprisonment in the state
    prison for a term not more than two years nor less than

——————
 97 1868 Fla. Laws, ch. 1637, pp. 64, 97 (emphasis added).
96   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     one year, or by fine not more than five thousand dollars
     nor less than five hundred dollars, or by such fine and
     imprisonment both, at the discretion of the court.”98
30. Arkansas (1875):
        Sec. 1. “That it shall be unlawful for any one to ad-
     minister or prescribe any medicine or drugs to any
     woman with child, with intent to produce an abortion,
     or premature delivery of any foetus before the period of
     quickening, or to produce or attempt to produce such
     abortion by any other means; and any person offending
     against the provision of this section, shall be fined in
     any sum not exceeding one thousand ($1000) dollars,
     and imprisoned in the penitentiary not less than one
     (1) nor more than five (5) years; provided, that this sec-
     tion shall not apply to any abortion produced by any
     regular practicing physician, for the purpose of saving
     the mother’s life.”99
31. Georgia (1876):
      Sec. 2. “That every person who shall administer to
    any woman pregnant with a child, any medicine, drug,
    or substance whatever, or shall use or employ any in-
    strument or other means, with intent thereby to de-
    stroy such child, unless the same shall have been nec-
    essary to preserve the life of such mother, or shall have
    been advised by two physicians to be necessary for such
    purpose, shall, in case the death of such child or mother
    be thereby produced, be declared guilty of an assault
    with intent to murder.”
      Sec. 3. “That any person who shall wilfully adminis-
    ter to any pregnant woman any medicine, drug or sub-
    stance, or anything whatever, or shall employ any in-
    strument or means whatever, with intent thereby to
——————
 98 1873 Minn. Laws pp. 117–118 (emphasis added).
 99 1875 Ark. Acts p. 5 (emphasis added and deleted).
                    Cite as: 597 U. S. ____ (2022)          97

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

     procure the miscarriage or abortion of any such
     woman, unless the same shall have been necessary to
     preserve the life of such woman, or shall have been ad-
     vised by two physicians to be necessary for that pur-
     pose, shall, upon conviction, be punished as prescribed
     in section 4310 of the Revised Code of Georgia.”100
32. North Carolina (1881):
       Sec. 1. “That every person who shall wilfully admin-
    ister to any woman either pregnant or quick with child,
    or prescribe for any such woman, or advise or procure
    any such woman to take any medicine, drug or sub-
    stance whatever, or shall use or employ any instrument
    or other means with intent thereby to destroy said
    child, unless the same shall have been necessary to pre-
    serve the life of such mother, shall be guilty of a felony,
    and shall be imprisoned in the state penitentiary for
    not less than one year nor more than ten years, and be
    fined at the discretion of the court.”
       Sec. 2. “That every person who shall administer to
    any pregnant woman, or prescribe for any such woman,
    or advise and procure such woman to take any medi-
    cine, drug or any thing whatsoever, with intent thereby
    to procure the miscarriage of any such woman, or to
    injure or destroy such woman, or shall use any instru-
    ment or application for any of the above purposes, shall
    be guilty of a misdemeanor, and, on conviction, shall be
    imprisoned in the jail or state penitentiary for not less
    than one year or more than five years, and fined at the
    discretion of the court.”101
33. Delaware (1883):
     Sec. 2. “Every person who, with the intent to procure


——————
 100 1876 Ga. Acts & Resolutions p. 113 (emphasis added).
 101 1881 N. C. Sess. Laws pp. 584–585 (emphasis added).
98   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     the miscarriage of any pregnant woman or women sup-
     posed by such person to be pregnant, unless the same
     be necessary to preserve her life, shall administer to
     her, advise, or prescribe for her, or cause to be taken by
     her any poison, drug, medicine, or other noxious thing,
     or shall use any instrument or other means whatso-
     ever, or shall aid, assist, or counsel any person so in-
     tending to procure a miscarriage, whether said miscar-
     riage be accomplished or not, shall be guilty of a felony,
     and upon conviction thereof shall be fined not less than
     one hundred dollars nor more than five hundred dol-
     lars and be imprisoned for a term not exceeding five
     years nor less than one year.”102
34. Tennessee (1883):
      Sec. 1. “That every person who shall administer to
    any woman pregnant with child, whether such child be
    quick or not, any medicine, drug or substance what-
    ever, or shall use or employ any instrument, or other
    means whatever with intent to destroy such child, and
    shall thereby destroy such child before its birth, unless
    the same shall have been done with a view to preserve
    the life of the mother, shall be punished by imprison-
    ment in the penitentiary not less than one nor more
    than five years.”
      Sec. 2. “Every person who shall administer any sub-
    stance with the intention to procure the miscarriage of
    a woman then being with child, or shall use or employ
    any instrument or other means with such intent, un-
    less the same shall have been done with a view to pre-
    serve the life of such mother, shall be punished by im-
    prisonment in the penitentiary not less than one nor
    more than three years.”103

——————
 102 1883 Del. Laws, ch. 226 (emphasis added).
 103 1883 Tenn. Acts pp. 188–189 (emphasis added).
                    Cite as: 597 U. S. ____ (2022)          99

                        Opinion
                  Appendix       of the Court
                           A to opinion  of the Court

35. South Carolina (1883):
      Sec. 1. “That any person who shall administer to any
    woman with child, or prescribe for any such woman, or
    suggest to or advise or procure her to take, any medi-
    cine, substance, drug or thing whatever, or who shall
    use or employ, or advise the use or employment of, any
    instrument or other means of force whatever, with in-
    tent thereby to cause or procure the miscarriage or
    abortion or premature labor of any such woman, unless
    the same shall have been necessary to preserve her life,
    or the life of such child, shall, in case the death of such
    child or of such woman results in whole or in part
    therefrom, be deemed guilty of a felony, and, upon con-
    viction thereof, shall be punished by imprisonment in
    the Penitentiary for a term not more than twenty years
    nor less than five years.”
      Sec. 2. “That any person who shall administer to any
    woman with child, or prescribe or procure or provide
    for any such woman, or advise or procure any such
    woman to take, any medicine, drug, substance or thing
    whatever, or shall use or employ or advise the use or
    employment of, any instrument or other means of force
    whatever, with intent thereby to cause or procure the
    miscarriage or abortion or premature labor of any such
    woman, shall, upon conviction thereof, be punished by
    imprisonment in the Penitentiary for a term not more
    than five years, or by fine not more than five thousand
    dollars, or by such fine and imprisonment both, at the
    discretion of the Court; but no conviction shall be had
    under the provisions of Section 1 or 2 of this Act upon
    the uncorroborated evidence of such woman.”104
36. Kentucky (1910):
      Sec. 1. “It shall be unlawful for any person to pre-
    scribe or administer to any pregnant woman, or to any
——————
 104 1883 S. C. Acts pp. 547–548 (emphasis added).
100 DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                       Opinion
                 Appendix       of the Court
                          A to opinion  of the Court

     woman whom he has reason to believe pregnant, at any
     time during the period of gestation, any drug, medicine
     or substance, whatsoever, with the intent thereby to
     procure the miscarriage of such woman, or with like in-
     tent, to use any instrument or means whatsoever, un-
     less such miscarriage is necessary to preserve her life;
     and any person so offending, shall be punished by a fine
     of not less than five hundred nor more than one thou-
     sand dollars, and imprisoned in the State prison for not
     less than one nor more than ten years.”
        Sec. 2. “If by reason of any of the acts described in
     Section 1 hereof, the miscarriage of such woman is pro-
     cured, and she does miscarry, causing the death of the
     unborn child, whether before or after quickening time,
     the person so offending shall be guilty of a felony, and
     confined in the penitentiary for not less than two, nor
     more than twenty-one years.”
        Sec. 3. “If, by reason of the commission of any of the
     acts described in Section 1 hereof, the woman to whom
     such drug or substance has been administered, or upon
     whom such instrument has been used, shall die, the
     person offending shall be punished as now prescribed
     by law, for the offense of murder or manslaughter, as
     the facts may justify.”
        Sec. 4. “The consent of the woman to the perfor-
     mance of the operation or administering of the medi-
     cines or substances, referred to, shall be no defense,
     and she shall be a competent witness in any prosecu-
     tion under this act, and for that purpose she shall not
     be considered an accomplice.”105
37. Mississippi (1952):
       Sec. 1. “Whoever, by means of any instrument, med-
    icine, drug, or other means whatever shall willfully and
——————
 105 1910 Ky. Acts pp. 189–190 (emphasis added).
                    Cite as: 597 U. S. ____ (2022)                101

                        Opinion
                  Appendix       of the Court
                           B to opinion  of the Court

     knowingly cause any woman pregnant with child to
     abort or miscarry, or attempts to procure or produce an
     abortion or miscarriage, unless the same were done as
     necessary for the preservation of the mother’s life, shall
     be imprisoned in the state penitentiary no less than
     one (1) year, nor more than ten (10) years; or if the
     death of the mother results therefrom, the person pro-
     curing, causing, or attempting to procure or cause the
     abortion or miscarriage shall be guilty of murder.”
       Sec. 2. “No act prohibited in section 1 hereof shall be
     considered as necessary for the preservation of the
     mother’s life unless upon the prior advice, in writing,
     of two reputable licensed physicians.”
       Sec. 3. “The license of any physician or nurse shall
     be automatically revoked upon conviction under the
     provisions of this act.”106
                              B
  This appendix contains statutes criminalizing abortion at
all stages in each of the Territories that became States and
in the District of Columbia. The statutes appear in chron-
ological order of enactment.
1. Hawaii (1850):
        Sec. 1. “Whoever maliciously, without lawful justifi-
     cation, administers, or causes or procures to be admin-
     istered any poison or noxious thing to a woman then
     with child, in order to produce her mis-carriage, or ma-
     liciously uses any instrument or other means with like
     intent, shall, if such woman be then quick with child,
     be punished by fine not exceeding one thousand dollars
     and imprisonment at hard labor not more than five
     years. And if she be then not quick with child, shall be
     punished by a fine not exceeding five hundred dollars,
——————
  106 1952 Miss. Laws p. 289 (codified at Miss. Code Ann. §2223 (1956)

(emphasis added)).
102 DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                         Opinion
                   Appendix       of the Court
                            B to opinion  of the Court

     and imprisonment at hard labor not more than two
     years.”
        Sec. 2. “Where means of causing abortion are used
     for the purpose of saving the life of the woman, the sur-
     geon or other person using such means is lawfully jus-
     tified.”107
2. Washington (1854):
      Sec. 37. “Every person who shall administer to any
    woman pregnant with a quick child, any medicine,
    drug, or substance whatever, or shall use or employ any
    instrument, or other means, with intent thereby to de-
    stroy such child, unless the same shall have been nec-
    essary to preserve the life of such mother, shall, in case
    the death of such child or of such mother be thereby
    produced, on conviction thereof, be imprisoned in the
    penitentiary not more than twenty years, nor less than
    one year.”
        Sec. 38. “Every person who shall administer to any
     pregnant woman, or to any woman who he supposes to
     be pregnant, any medicine, drug, or substance what-
     ever, or shall use or employ any instrument, or other
     means, thereby to procure the miscarriage of such
     woman, unless the same is necessary to preserve her
     life, shall on conviction thereof, be imprisoned in the
     penitentiary not more than five years, nor less than one
     year, or be imprisoned in the county jail not more than
     twelve months, nor less than one month, and be fined
     in any sum not exceeding one thousand dollars.”108
3. Colorado (1861):
——————
  107 Haw. Penal Code, ch. 12, §§1–2 (1850) (emphasis added). Hawaii

became a State in 1959. See Presidential Proclamation No. 3309, 73
Stat. c74–c75.
  108 Terr. of Wash. Stat., ch. 2, §§37–38, p. 81 (1854) (emphasis added).

Washington became a State in 1889. See Presidential Proclamation
No. 8, 26 Stat. 1552–1553.
                    Cite as: 597 U. S. ____ (2022)               103

                       Opinion
                 Appendix       of the Court
                          B to opinion  of the Court

        Sec. 42. “[E]very person who shall administer sub-
     stance or liquid, or who shall use or cause to be used
     any instrument, of whatsoever kind, with the intention
     to procure the miscarriage of any woman then being
     with child, and shall thereof be duly convicted, shall be
     imprisoned for a term not exceeding three years, and
     fined in a sum not exceeding one thousand dollars; and
     if any woman, by reason of such treatment, shall die,
     the person or persons administering, or causing to be
     administered, such poison, substance or liquid, or us-
     ing or causing to be used, any instrument, as aforesaid,
     shall be deemed guilty of manslaughter, and if con-
     victed, be punished accordingly.”109
4. Idaho (1864):
       Sec. 42. “[E]very person who shall administer or
    cause to be administered, or taken, any medicinal sub-
    stance, or shall use or cause to be used, any instru-
    ments whatever, with the intention to procure the mis-
    carriage of any woman then being with child, and shall
    be thereof duly convicted, shall be punished by impris-
    onment in the territorial prison for a term not less than
    two years, nor more than five years: Provided, That no
    physician shall be effected by the last clause of this sec-
    tion, who in the discharge of his professional duties,
    deems it necessary to produce the miscarriage of any
    woman in order to save her life.”110
5. Montana (1864):
      Sec. 41. “[E]very person who shall administer, or
    cause to be administered, or taken, any medicinal sub-
    stance, or shall use, or cause to be used, any instru-

——————
  109 1861 Terr. of Colo. Gen. Laws pp. 296–297. Colorado became a

State in 1876. See Presidential Proclamation No. 7, 19 Stat. 665–666.
  110 1863–1864 Terr. of Idaho Laws p. 443. Idaho became a State in

1890. See 26 Stat. 215–219.
104 DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           B to opinion  of the Court

     ments whatever, with the intention to produce the mis-
     carriage of any woman then being with child, and shall
     be thereof duly convicted, shall be punished by impris-
     onment in the Territorial prison for a term not less
     than two years nor more than five years. Provided,
     That no physician shall be affected by the last clause of
     this section, who in the discharge of his professional
     duties deems it necessary to produce the miscarriage of
     any woman in order to save her life.”111
6. Arizona (1865):
      Sec. 45. “[E]very person who shall administer or
    cause to be administered or taken, any medicinal sub-
    stances, or shall use or cause to be used any instru-
    ments whatever, with the intention to procure the mis-
    carriage of any woman then being with child, and shall
    be thereof duly convicted, shall be punished by impris-
    onment in the Territorial prison for a term not less
    than two years nor more than five years: Provided, that
    no physician shall be affected by the last clause of this
    section, who in the discharge of his professional duties,
    deems it necessary to produce the miscarriage of any
    woman in order to save her life.”112
7. Wyoming (1869):
      Sec. 25. “[A]ny person who shall administer, or
    cause to be administered, or taken, any such poison,
    substance or liquid, or who shall use, or cause to be
    used, any instrument of whatsoever kind, with the in-
    tention to procure the miscarriage of any woman then
    being with child, and shall thereof be duly convicted,
    shall be imprisoned for a term not exceeding three

——————
  111 1864 Terr. of Mont. Laws p. 184. Montana became a State in 1889.

See Presidential Proclamation No. 7, 26 Stat. 1551–1552.
  112 Howell Code, ch. 10, §45 (1865). Arizona became a State in 1912.

See Presidential Proclamation of Feb. 14, 1912, 37 Stat. 1728–1729.
                    Cite as: 597 U. S. ____ (2022)               105

                       Opinion
                 Appendix       of the Court
                          B to opinion  of the Court

     years, in the penitentiary, and fined in a sum not ex-
     ceeding one thousand dollars; and if any woman by rea-
     son of such treatment shall die, the person, or persons,
     administering, or causing to be administered such poi-
     son, substance, or liquid, or using or causing to be used,
     any instrument, as aforesaid, shall be deemed guilty of
     manslaughter, and if convicted, be punished by impris-
     onment for a term not less than three years in the pen-
     itentiary, and fined in a sum not exceeding one thou-
     sand dollars, unless it appear that such miscarriage
     was procured or attempted by, or under advice of a phy-
     sician or surgeon, with intent to save the life of such
     woman, or to prevent serious and permanent bodily in-
     jury to her.”113
8. Utah (1876):
      Sec. 142. “Every person who provides, supplies, or
    administers to any pregnant woman, or procures any
    such woman to take any medicine, drug, or substance,
    or uses or employs any instrument or other means
    whatever, with intent thereby to procure the miscar-
    riage of such woman, unless the same is necessary to
    preserve her life, is punishable by imprisonment in the
    penitentiary not less than two nor more than ten
    years.”114
9. North Dakota (1877):
      Sec. 337. “Every person who administers to any
    pregnant woman, or who prescribes for any such
    woman, or advises or procures any such woman to take
    any medicine, drug or substance, or uses or employs

——————
  113 1869 Terr. of Wyo. Gen. Laws p. 104 (emphasis added). Wyoming

became a State in 1889. See 26 Stat. 222–226.
  114 Terr. of Utah Comp. Laws §1972 (1876) (emphasis added). Utah

became a State in 1896. See Presidential Proclamation No. 9, 29 Stat.
876–877.
106 DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           B to opinion  of the Court

     any instrument, or other means whatever with intent
     thereby to procure the miscarriage of such woman, un-
     less the same is necessary to preserve her life, is pun-
     ishable by imprisonment in the territorial prison not
     exceeding three years, or in a county jail not exceeding
     one year.”115
10. South Dakota (1877): Same as North Dakota.
11. Oklahoma (1890):
      Sec. 2187. “Every person who administers to any
    pregnant woman, or who prescribes for any such
    woman, or advises or procures any such woman to take
    any medicine, drug or substance, or uses or employs
    any instrument, or other means whatever, with intent
    thereby to procure the miscarriage of such woman, un-
    less the same is necessary to preserve her life, is pun-
    ishable by imprisonment in the Territorial prison not
    exceeding three years, or in a county jail not exceeding
    one year.”116
12. Alaska (1899):
      Sec. 8. “That if any person shall administer to any
    woman pregnant with a child any medicine, drug, or
    substance whatever, or shall use any instrument or
    other means, with intent thereby to destroy such child,
    unless the same shall be necessary to preserve the life
    of such mother, such person shall, in case the death of
    such child or mother be thereby produced, be deemed


——————
  115 Dakota Penal Code §337 (1877) (codified at N. D. Rev. Code §7177

(1895)), and S. D. Rev. Penal Code Ann. §337 (1883). North and South
Dakota became States in 1889. See Presidential Proclamation No. 5, 26
Stat. 1548–1551.
  116 Okla. Stat. §2187 (1890) (emphasis added). Oklahoma became a

State in 1907. See Presidential Proclamation of Nov. 16, 1907, 35 Stat.
2160–2161.
                     Cite as: 597 U. S. ____ (2022)                 107

                        Opinion
                  Appendix       of the Court
                           B to opinion  of the Court

     guilty of manslaughter, and shall be punished accord-
     ingly.”117
13. New Mexico (1919):
       Sec. 1. “Any person who shall administer to any
    pregnant woman any medicine, drug or substance
    whatever, or attempt by operation or any other method
    or means to produce an abortion or miscarriage upon
    such woman, shall be guilty of a felony, and, upon con-
    viction thereof, shall be fined not more than two thou-
    sand ($2,000.00) Dollars, nor less than five hundred
    ($500.00) Dollars, or imprisoned in the penitentiary for
    a period of not less than one nor more than five years,
    or by both such fine and imprisonment in the discretion
    of the court trying the case.”
       Sec. 2. “Any person committing such act or acts men-
    tioned in section one hereof which shall culminate in
    the death of the woman shall be deemed guilty of mur-
    der in the second degree; Provided, however, an abor-
    tion may be produced when two physicians licensed to
    practice in the State of New Mexico, in consultation,
    deem it necessary to preserve the life of the woman, or
    to prevent serious and permanent bodily injury.”
       Sec. 3. “For the purpose of the act, the term “preg-
    nancy” is defined as that condition of a woman from the
    date of conception to the birth of her child.”118
                     *    *              *
District of Columbia (1901):
       Sec. 809. “Whoever, with intent to procure the mis-
     carriage of any woman, prescribes or administers to her
——————
  117 1899 Alaska Sess. Laws ch. 2, p. 3 (emphasis added). Alaska be-

came a State in 1959. See Presidential Proclamation No. 3269, 73 Stat.
c16.
  118 N. M. Laws p. 6 (emphasis added). New Mexico became a State in

1912. See Presidential Proclamation of Jan. 6, 1912, 37 Stat. 1723–1724.
108 DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        Opinion
                  Appendix       of the Court
                           B to opinion  of the Court

     any medicine, drug, or substance whatever, or with like
     intent uses any instrument or means, unless when nec-
     essary to preserve her life or health and under the di-
     rection of a competent licensed practitioner of medi-
     cine, shall be imprisoned for not more than five years;
     or if the woman or her child dies in consequence of such
     act, by imprisonment for not less than three nor more
     than twenty years.”119




——————
 119 §809, 31 Stat. 1322 (1901) (emphasis added).
                  Cite as: 597 U. S. ____ (2022)             1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 19–1392
                          _________________


  THOMAS E. DOBBS, STATE HEALTH OFFICER OF
   THE MISSISSIPPI DEPARTMENT OF HEALTH,
    ET AL., PETITIONERS v. JACKSON WOMEN’S
           HEALTH ORGANIZATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                         [June 24, 2022]

   JUSTICE THOMAS, concurring.
   I join the opinion of the Court because it correctly holds
that there is no constitutional right to abortion. Respond-
ents invoke one source for that right: the Fourteenth
Amendment’s guarantee that no State shall “deprive any
person of life, liberty, or property without due process of
law.” The Court well explains why, under our substantive
due process precedents, the purported right to abortion is
not a form of “liberty” protected by the Due Process Clause.
Such a right is neither “deeply rooted in this Nation’s his-
tory and tradition” nor “implicit in the concept of ordered
liberty.” Washington v. Glucksberg, 521 U. S. 702, 721
(1997) (internal quotation marks omitted). “[T]he idea that
the Framers of the Fourteenth Amendment understood the
Due Process Clause to protect a right to abortion is farcical.”
June Medical Services L. L. C. v. Russo, 591 U. S. ___, ___
(2020) (THOMAS, J., dissenting) (slip op., at 17).
   I write separately to emphasize a second, more funda-
mental reason why there is no abortion guarantee lurking
in the Due Process Clause. Considerable historical evi-
dence indicates that “due process of law” merely required
executive and judicial actors to comply with legislative en-
actments and the common law when depriving a person of
2   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                     THOMAS, J., concurring

life, liberty, or property. See, e.g., Johnson v. United States,
576 U. S. 591, 623 (2015) (THOMAS, J., concurring in judg-
ment). Other sources, by contrast, suggest that “due pro-
cess of law” prohibited legislatures “from authorizing the
deprivation of a person’s life, liberty, or property without
providing him the customary procedures to which freemen
were entitled by the old law of England.” United States v.
Vaello Madero, 596 U. S. ___, ____ (2022) (THOMAS, J., con-
curring) (slip op., at 3) (internal quotation marks omitted).
Either way, the Due Process Clause at most guarantees
process. It does not, as the Court’s substantive due process
cases suppose, “forbi[d] the government to infringe certain
‘fundamental’ liberty interests at all, no matter what pro-
cess is provided.” Reno v. Flores, 507 U. S. 292, 302 (1993);
see also, e.g., Collins v. Harker Heights, 503 U. S. 115, 125
(1992).
   As I have previously explained, “substantive due process”
is an oxymoron that “lack[s] any basis in the Constitution.”
Johnson, 576 U. S., at 607–608 (opinion of THOMAS, J.); see
also, e.g., Vaello Madero, 596 U. S., at ___ (THOMAS, J., con-
curring) (slip op., at 3) (“[T]ext and history provide little
support for modern substantive due process doctrine”).
“The notion that a constitutional provision that guarantees
only ‘process’ before a person is deprived of life, liberty, or
property could define the substance of those rights strains
credulity for even the most casual user of words.” McDon-
ald v. Chicago, 561 U. S. 742, 811 (2010) (THOMAS, J., con-
curring in part and concurring in judgment); see also
United States v. Carlton, 512 U. S. 26, 40 (1994) (Scalia, J.,
concurring in judgment). The resolution of this case is thus
straightforward. Because the Due Process Clause does not
secure any substantive rights, it does not secure a right to
abortion.
   The Court today declines to disturb substantive due pro-
cess jurisprudence generally or the doctrine’s application in
other, specific contexts. Cases like Griswold v. Connecticut,
                     Cite as: 597 U. S. ____ (2022)                   3

                        THOMAS, J., concurring

381 U. S. 479 (1965) (right of married persons to obtain con-
traceptives)*; Lawrence v. Texas, 539 U. S. 558 (2003) (right
to engage in private, consensual sexual acts); and Oberge-
fell v. Hodges, 576 U. S. 644 (2015) (right to same-sex mar-
riage), are not at issue. The Court’s abortion cases are
unique, see ante, at 31–32, 66, 71–72, and no party has
asked us to decide “whether our entire Fourteenth Amend-
ment jurisprudence must be preserved or revised,” McDon-
ald, 561 U. S., at 813 (opinion of THOMAS, J.). Thus, I agree
that “[n]othing in [the Court’s] opinion should be under-
stood to cast doubt on precedents that do not concern abor-
tion.” Ante, at 66.
   For that reason, in future cases, we should reconsider all
of this Court’s substantive due process precedents, includ-
ing Griswold, Lawrence, and Obergefell. Because any sub-
stantive due process decision is “demonstrably erroneous,”
Ramos v. Louisiana, 590 U. S. ___, ___ (2020) (THOMAS, J.,
concurring in judgment) (slip op., at 7), we have a duty to
“correct the error” established in those precedents, Gamble
v. United States, 587 U. S. ___, ___ (2019) (THOMAS, J., con-
curring) (slip op., at 9). After overruling these demonstra-
bly erroneous decisions, the question would remain
whether other constitutional provisions guarantee the myr-
iad rights that our substantive due process cases have gen-
erated. For example, we could consider whether any of the
rights announced in this Court’s substantive due process
cases are “privileges or immunities of citizens of the United
States” protected by the Fourteenth Amendment. Amdt.
——————
  *Griswold v. Connecticut purported not to rely on the Due Process
Clause, but rather reasoned “that specific guarantees in the Bill of
Rights”—including rights enumerated in the First, Third, Fourth, Fifth,
and Ninth Amendments—“have penumbras, formed by emanations,”
that create “zones of privacy.” 381 U. S., at 484. Since Griswold, the
Court, perhaps recognizing the facial absurdity of Griswold’s penumbral
argument, has characterized the decision as one rooted in substantive
due process. See, e.g., Obergefell v. Hodges, 576 U. S. 644, 663 (2015);
Washington v. Glucksberg, 521 U. S. 702, 720 (1997).
4   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                     THOMAS, J., concurring

14, §1; see McDonald, 561 U. S., at 806 (opinion of THOMAS,
J.). To answer that question, we would need to decide im-
portant antecedent questions, including whether the Privi-
leges or Immunities Clause protects any rights that are not
enumerated in the Constitution and, if so, how to identify
those rights. See id., at 854. That said, even if the Clause
does protect unenumerated rights, the Court conclusively
demonstrates that abortion is not one of them under any
plausible interpretive approach. See ante, at 15, n. 22.
   Moreover, apart from being a demonstrably incorrect
reading of the Due Process Clause, the “legal fiction” of sub-
stantive due process is “particularly dangerous.” McDon-
ald, 561 U. S., at 811 (opinion of THOMAS, J.); accord, Ober-
gefell, 576 U. S., at 722 (THOMAS, J., dissenting). At least
three dangers favor jettisoning the doctrine entirely.
   First, “substantive due process exalts judges at the ex-
pense of the People from whom they derive their authority.”
Ibid. Because the Due Process Clause “speaks only to ‘pro-
cess,’ the Court has long struggled to define what substan-
tive rights it protects.” Timbs v. Indiana, 586 U. S. ___, ___
(2019) (THOMAS, J., concurring in judgment) (slip op., at 2)
(internal quotation marks omitted). In practice, the Court’s
approach for identifying those “fundamental” rights “un-
questionably involves policymaking rather than neutral le-
gal analysis.” Carlton, 512 U. S., at 41–42 (opinion of
Scalia, J.); see also McDonald, 561 U. S., at 812 (opinion of
THOMAS, J.) (substantive due process is “a jurisprudence
devoid of a guiding principle”). The Court divines new
rights in line with “its own, extraconstitutional value pref-
erences” and nullifies state laws that do not align with the
judicially created guarantees. Thornburgh v. American
College of Obstetricians and Gynecologists, 476 U. S. 747,
794 (1986) (White, J., dissenting).
   Nowhere is this exaltation of judicial policymaking
clearer than this Court’s abortion jurisprudence. In Roe v.
Wade, 410 U. S. 113 (1973), the Court divined a right to
                  Cite as: 597 U. S. ____ (2022)             5

                     THOMAS, J., concurring

abortion because it “fe[lt]” that “the Fourteenth Amend-
ment’s concept of personal liberty” included a “right of pri-
vacy” that “is broad enough to encompass a woman’s deci-
sion whether or not to terminate her pregnancy.” Id., at
153. In Planned Parenthood of Southeastern Pa. v. Casey,
505 U. S. 833 (1992), the Court likewise identified an abor-
tion guarantee in “the liberty protected by the Fourteenth
Amendment,” but, rather than a “right of privacy,” it in-
voked an ethereal “right to define one’s own concept of ex-
istence, of meaning, of the universe, and of the mystery of
human life.” Id., at 851. As the Court’s preferred manifes-
tation of “liberty” changed, so, too, did the test used to pro-
tect it, as Roe’s author lamented. See Casey, 505 U. S., at
930 (Blackmun, J., concurring in part and dissenting in
part) (“[T]he Roe framework is far more administrable, and
far less manipulable, than the ‘undue burden’ standard”).
   Now, in this case, the nature of the purported “liberty”
supporting the abortion right has shifted yet again. Re-
spondents and the United States propose no fewer than
three different interests that supposedly spring from the
Due Process Clause. They include “bodily integrity,” “per-
sonal autonomy in matters of family, medical care, and
faith,” Brief for Respondents 21, and “women’s equal citi-
zenship,” Brief for United States as Amicus Curiae 24. That
50 years have passed since Roe and abortion advocates still
cannot coherently articulate the right (or rights) at stake
proves the obvious: The right to abortion is ultimately a pol-
icy goal in desperate search of a constitutional justification.
   Second, substantive due process distorts other areas of
constitutional law. For example, once this Court identifies
a “fundamental” right for one class of individuals, it invokes
the Equal Protection Clause to demand exacting scrutiny of
statutes that deny the right to others. See, e.g., Eisenstadt
v. Baird, 405 U. S. 438, 453–454 (1972) (relying on Gris-
wold to invalidate a state statute prohibiting distribution
6   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                     THOMAS, J., concurring

of contraceptives to unmarried persons). Statutory classifi-
cations implicating certain “nonfundamental” rights, mean-
while, receive only cursory review. See, e.g., Armour v. In-
dianapolis, 566 U. S. 673, 680 (2012). Similarly, this Court
deems unconstitutionally “vague” or “overbroad” those laws
that impinge on its preferred rights, while letting slide
those laws that implicate supposedly lesser values. See,
e.g., Johnson, 576 U. S., at 618–621 (opinion of THOMAS, J.);
United States v. Sineneng-Smith, 590 U. S. ___, ___–___
(2020) (THOMAS, J., concurring) (slip op., at 3–5). “In fact,
our vagueness doctrine served as the basis for the first draft
of the majority opinion in Roe v. Wade,” and it since has
been “deployed . . . to nullify even mild regulations of the
abortion industry.” Johnson, 576 U. S., at 620–621 (opinion
of THOMAS, J.). Therefore, regardless of the doctrinal con-
text, the Court often “demand[s] extra justifications for en-
croachments” on “preferred rights” while “relax[ing] pur-
portedly higher standards of review for less-
preferred rights.” Whole Woman’s Health v. Hellerstedt,
579 U. S. 582, 640–642 (2016) (THOMAS, J., dissenting).
Substantive due process is the core inspiration for many of
the Court’s constitutionally unmoored policy judgments.
   Third, substantive due process is often wielded to “disas-
trous ends.” Gamble, 587 U. S., at ___ (THOMAS, J., concur-
ring) (slip op., at 16). For instance, in Dred Scott v. Sand-
ford, 19 How. 393 (1857), the Court invoked a species of
substantive due process to announce that Congress was
powerless to emancipate slaves brought into the federal ter-
ritories. See id., at 452. While Dred Scott “was overruled
on the battlefields of the Civil War and by constitutional
amendment after Appomattox,” Obergefell, 576 U. S., at
696 (ROBERTS, C. J., dissenting), that overruling was
“[p]urchased at the price of immeasurable human suffer-
ing,” Adarand Constructors, Inc. v. Peña, 515 U. S. 200, 240
(1995) (THOMAS, J., concurring in part and concurring in
judgment). Now today, the Court rightly overrules Roe and
                 Cite as: 597 U. S. ____ (2022)            7

                    THOMAS, J., concurring

Casey—two of this Court’s “most notoriously incorrect” sub-
stantive due process decisions, Timbs, 586 U. S., at ___
(opinion of THOMAS, J.) (slip op., at 2)—after more than 63
million abortions have been performed, see National Right
to Life Committee, Abortion Statistics (Jan. 2022), https://
www.nrlc.org/uploads/factsheets/FS01AbortionintheUS.pdf.
The harm caused by this Court’s forays into substantive
due process remains immeasurable.
                         *     *    *
   Because the Court properly applies our substantive due
process precedents to reject the fabrication of a constitu-
tional right to abortion, and because this case does not pre-
sent the opportunity to reject substantive due process en-
tirely, I join the Court’s opinion. But, in future cases, we
should “follow the text of the Constitution, which sets forth
certain substantive rights that cannot be taken away, and
adds, beyond that, a right to due process when life, liberty,
or property is to be taken away.” Carlton, 512 U. S., at 42
(opinion of Scalia, J.). Substantive due process conflicts
with that textual command and has harmed our country in
many ways. Accordingly, we should eliminate it from our
jurisprudence at the earliest opportunity.
                  Cite as: 597 U. S. ____ (2022)            1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 19–1392
                          _________________


  THOMAS E. DOBBS, STATE HEALTH OFFICER OF
   THE MISSISSIPPI DEPARTMENT OF HEALTH,
    ET AL., PETITIONERS v. JACKSON WOMEN’S
           HEALTH ORGANIZATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                         [June 24, 2022]

  JUSTICE KAVANAUGH, concurring.
  I write separately to explain my additional views about
why Roe was wrongly decided, why Roe should be overruled
at this time, and the future implications of today’s decision.
                              I
  Abortion is a profoundly difficult and contentious issue
because it presents an irreconcilable conflict between the
interests of a pregnant woman who seeks an abortion and
the interests in protecting fetal life. The interests on both
sides of the abortion issue are extraordinarily weighty.
  On the one side, many pro-choice advocates forcefully ar-
gue that the ability to obtain an abortion is critically im-
portant for women’s personal and professional lives, and for
women’s health. They contend that the widespread availa-
bility of abortion has been essential for women to advance
in society and to achieve greater equality over the last 50
years. And they maintain that women must have the free-
dom to choose for themselves whether to have an abortion.
  On the other side, many pro-life advocates forcefully ar-
gue that a fetus is a human life. They contend that all hu-
man life should be protected as a matter of human dignity
2    DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      KAVANAUGH, J., concurring

and fundamental morality. And they stress that a signifi-
cant percentage of Americans with pro-life views are
women.
   When it comes to abortion, one interest must prevail over
the other at any given point in a pregnancy. Many Ameri-
cans of good faith would prioritize the interests of the preg-
nant woman. Many other Americans of good faith instead
would prioritize the interests in protecting fetal life—at
least unless, for example, an abortion is necessary to save
the life of the mother. Of course, many Americans are con-
flicted or have nuanced views that may vary depending on
the particular time in pregnancy, or the particular circum-
stances of a pregnancy.
   The issue before this Court, however, is not the policy or
morality of abortion. The issue before this Court is what
the Constitution says about abortion. The Constitution
does not take sides on the issue of abortion. The text of the
Constitution does not refer to or encompass abortion. To be
sure, this Court has held that the Constitution protects un-
enumerated rights that are deeply rooted in this Nation’s
history and tradition, and implicit in the concept of ordered
liberty. But a right to abortion is not deeply rooted in Amer-
ican history and tradition, as the Court today thoroughly
explains.1
   On the question of abortion, the Constitution is therefore
neither pro-life nor pro-choice. The Constitution is neutral
and leaves the issue for the people and their elected repre-
sentatives to resolve through the democratic process in the

——————
  1 The Court’s opinion today also recounts the pre-constitutional

common-law history in England. That English history supplies back-
ground information on the issue of abortion. As I see it, the dispositive
point in analyzing American history and tradition for purposes of the
Fourteenth Amendment inquiry is that abortion was largely prohibited
in most American States as of 1868 when the Fourteenth Amendment
was ratified, and that abortion remained largely prohibited in most
American States until Roe was decided in 1973.
                  Cite as: 597 U. S. ____ (2022)             3

                   KAVANAUGH, J., concurring

States or Congress—like the numerous other difficult ques-
tions of American social and economic policy that the Con-
stitution does not address.
   Because the Constitution is neutral on the issue of abor-
tion, this Court also must be scrupulously neutral. The
nine unelected Members of this Court do not possess the
constitutional authority to override the democratic process
and to decree either a pro-life or a pro-choice abortion policy
for all 330 million people in the United States.
   Instead of adhering to the Constitution’s neutrality, the
Court in Roe took sides on the issue and unilaterally de-
creed that abortion was legal throughout the United States
up to the point of viability (about 24 weeks of pregnancy).
The Court’s decision today properly returns the Court to a
position of neutrality and restores the people’s authority to
address the issue of abortion through the processes of dem-
ocratic self-government established by the Constitution.
   Some amicus briefs argue that the Court today should not
only overrule Roe and return to a position of judicial neu-
trality on abortion, but should go further and hold that the
Constitution outlaws abortion throughout the United
States. No Justice of this Court has ever advanced that po-
sition. I respect those who advocate for that position, just
as I respect those who argue that this Court should hold
that the Constitution legalizes pre-viability abortion
throughout the United States. But both positions are
wrong as a constitutional matter, in my view. The Consti-
tution neither outlaws abortion nor legalizes abortion.
   To be clear, then, the Court’s decision today does not out-
law abortion throughout the United States. On the con-
trary, the Court’s decision properly leaves the question of
abortion for the people and their elected representatives in
the democratic process. Through that democratic process,
the people and their representatives may decide to allow or
limit abortion. As Justice Scalia stated, the “States may, if
they wish, permit abortion on demand, but the Constitution
4    DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                      KAVANAUGH, J., concurring

does not require them to do so.” Planned Parenthood of
Southeastern Pa. v. Casey, 505 U. S. 833, 979 (1992) (opin-
ion concurring in judgment in part and dissenting in part).
   Today’s decision therefore does not prevent the numerous
States that readily allow abortion from continuing to read-
ily allow abortion. That includes, if they choose, the amici
States supporting the plaintiff in this Court: New York,
California, Illinois, Maine, Massachusetts, Rhode Island,
Vermont, Connecticut, New Jersey, Pennsylvania, Dela-
ware, Maryland, Michigan, Wisconsin, Minnesota, New
Mexico, Colorado, Nevada, Oregon, Washington, and Ha-
waii. By contrast, other States may maintain laws that
more strictly limit abortion. After today’s decision, all of
the States may evaluate the competing interests and decide
how to address this consequential issue.2
   In arguing for a constitutional right to abortion that
would override the people’s choices in the democratic pro-
cess, the plaintiff Jackson Women’s Health Organization
and its amici emphasize that the Constitution does not
freeze the American people’s rights as of 1791 or 1868. I
fully agree. To begin, I agree that constitutional rights ap-
ply to situations that were unforeseen in 1791 or 1868—
such as applying the First Amendment to the Internet or
the Fourth Amendment to cars. Moreover, the Constitution
authorizes the creation of new rights—state and federal,
statutory and constitutional. But when it comes to creating
new rights, the Constitution directs the people to the vari-
ous processes of democratic self-government contemplated
by the Constitution—state legislation, state constitutional
amendments, federal legislation, and federal constitutional
——————
  2 In his dissent in Roe, Justice Rehnquist indicated that an exception

to a State’s restriction on abortion would be constitutionally required
when an abortion is necessary to save the life of the mother. See Roe v.
Wade, 410 U. S. 113, 173 (1973). Abortion statutes traditionally and cur-
rently provide for an exception when an abortion is necessary to protect
the life of the mother. Some statutes also provide other exceptions.
                  Cite as: 597 U. S. ____ (2022)              5

                    KAVANAUGH, J., concurring

amendments. See generally Amdt. 9; Amdt. 10; Art. I, §8;
Art. V; J. Sutton, 51 Imperfect Solutions: States and the
Making of American Constitutional Law 7−21, 203−216
(2018); A. Amar, America’s Constitution: A Biography
285−291, 315−347 (2005).
   The Constitution does not grant the nine unelected Mem-
bers of this Court the unilateral authority to rewrite the
Constitution to create new rights and liberties based on our
own moral or policy views. As Justice Rehnquist stated,
this Court has not “been granted a roving commission, ei-
ther by the Founding Fathers or by the framers of the Four-
teenth Amendment, to strike down laws that are based
upon notions of policy or morality suddenly found unac-
ceptable by a majority of this Court.” Furman v. Georgia,
408 U. S. 238, 467 (1972) (dissenting opinion); see Washing-
ton v. Glucksberg, 521 U. S. 702, 720–721 (1997); Cruzan v.
Director, Mo. Dept. of Health, 497 U. S. 261, 292–293 (1990)
(Scalia, J., concurring).
   This Court therefore does not possess the authority either
to declare a constitutional right to abortion or to declare a
constitutional prohibition of abortion. See Casey, 505 U. S.,
at 953 (Rehnquist, C. J., concurring in judgment in part and
dissenting in part); id., at 980 (opinion of Scalia, J.); Roe v.
Wade, 410 U. S. 113, 177 (1973) (Rehnquist, J., dissenting);
Doe v. Bolton, 410 U. S. 179, 222 (1973) (White, J., dissent-
ing).
   In sum, the Constitution is neutral on the issue of abor-
tion and allows the people and their elected representatives
to address the issue through the democratic process. In my
respectful view, the Court in Roe therefore erred by taking
sides on the issue of abortion.
                              II
  The more difficult question in this case is stare decisis—
that is, whether to overrule the Roe decision.
  The principle of stare decisis requires respect for the
6   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                   KAVANAUGH, J., concurring

Court’s precedents and for the accumulated wisdom of the
judges who have previously addressed the same issue.
Stare decisis is rooted in Article III of the Constitution and
is fundamental to the American judicial system and to the
stability of American law.
   Adherence to precedent is the norm, and stare decisis im-
poses a high bar before this Court may overrule a prece-
dent. This Court’s history shows, however, that stare deci-
sis is not absolute, and indeed cannot be absolute.
Otherwise, as the Court today explains, many long-since-
overruled cases such as Plessy v. Ferguson, 163 U. S. 537
(1896); Lochner v. New York, 198 U. S. 45 (1905); Miners-
ville School Dist. v. Gobitis, 310 U. S. 586 (1940); and Bow-
ers v. Hardwick, 478 U. S. 186 (1986), would never have
been overruled and would still be the law.
   In his canonical Burnet opinion in 1932, Justice Brandeis
stated that in “cases involving the Federal Constitution,
where correction through legislative action is practically
impossible, this Court has often overruled its earlier deci-
sions.” Burnet v. Coronado Oil & Gas Co., 285 U. S. 393,
406−407 (1932) (dissenting opinion). That description of
the Court’s practice remains accurate today. Every current
Member of this Court has voted to overrule precedent. And
over the last 100 years beginning with Chief Justice Taft’s
appointment in 1921, every one of the 48 Justices appointed
to this Court has voted to overrule precedent. Many of
those Justices have voted to overrule a substantial number
of very significant and longstanding precedents. See, e.g.,
Obergefell v. Hodges, 576 U. S. 644 (2015) (overruling Baker
v. Nelson); Brown v. Board of Education, 347 U. S. 483
(1954) (overruling Plessy v. Ferguson); West Coast Hotel Co.
v. Parrish, 300 U. S. 379 (1937) (overruling Adkins v. Chil-
dren’s Hospital of D. C. and in effect Lochner v. New York).
   But that history alone does not answer the critical ques-
tion: When precisely should the Court overrule an errone-
ous constitutional precedent? The history of stare decisis in
                  Cite as: 597 U. S. ____ (2022)            7

                   KAVANAUGH, J., concurring

this Court establishes that a constitutional precedent may
be overruled only when (i) the prior decision is not just
wrong, but is egregiously wrong, (ii) the prior decision has
caused significant negative jurisprudential or real-world
consequences, and (iii) overruling the prior decision would
not unduly upset legitimate reliance interests. See Ramos
v. Louisiana, 590 U. S. ___, ___−___ (2020) (KAVANAUGH, J.,
concurring in part) (slip op., at 7−8).
   Applying those factors, I agree with the Court today that
Roe should be overruled. The Court in Roe erroneously as-
signed itself the authority to decide a critically important
moral and policy issue that the Constitution does not grant
this Court the authority to decide. As Justice Byron White
succinctly explained, Roe was “an improvident and extrav-
agant exercise of the power of judicial review” because
“nothing in the language or history of the Constitution” sup-
ports a constitutional right to abortion. Bolton, 410 U. S.,
at 221−222 (dissenting opinion).
   Of course, the fact that a precedent is wrong, even egre-
giously wrong, does not alone mean that the precedent
should be overruled. But as the Court today explains, Roe
has caused significant negative jurisprudential and real-
world consequences. By taking sides on a difficult and con-
tentious issue on which the Constitution is neutral, Roe
overreached and exceeded this Court’s constitutional au-
thority; gravely distorted the Nation’s understanding of
this Court’s proper constitutional role; and caused signifi-
cant harm to what Roe itself recognized as the State’s “im-
portant and legitimate interest” in protecting fetal life. 410
U. S., at 162. All of that explains why tens of millions of
Americans—and the 26 States that explicitly ask the Court
to overrule Roe—do not accept Roe even 49 years later.
Under the Court’s longstanding stare decisis principles, Roe
8    DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                        KAVANAUGH, J., concurring

should be overruled.3
  But the stare decisis analysis here is somewhat more
complicated because of Casey. In 1992, 19 years after Roe,
Casey acknowledged the continuing dispute over Roe. The
Court sought to find common ground that would resolve the
abortion debate and end the national controversy. After
careful and thoughtful consideration, the Casey plurality
reaffirmed a right to abortion through viability (about 24
weeks), while also allowing somewhat more regulation of
abortion than Roe had allowed.4
  I have deep and unyielding respect for the Justices who
wrote the Casey plurality opinion. And I respect the Casey
plurality’s good-faith effort to locate some middle ground or
compromise that could resolve this controversy for America.
  But as has become increasingly evident over time, Casey’s
——————
   3 I also agree with the Court’s conclusion today with respect to reliance.

Broad notions of societal reliance have been invoked in support of Roe,
but the Court has not analyzed reliance in that way in the past. For
example, American businesses and workers relied on Lochner v. New
York, 198 U. S. 45 (1905), and Adkins v. Children’s Hospital of D. C., 261
U. S. 525 (1923), to construct a laissez-faire economy that was free of
substantial regulation. In West Coast Hotel Co. v. Parrish, 300 U. S. 379
(1937), the Court nonetheless overruled Adkins and in effect Lochner.
An entire region of the country relied on Plessy v. Ferguson, 163 U. S.
537 (1896), to enforce a system of racial segregation. In Brown v. Board
of Education, 347 U. S. 483 (1954), the Court overruled Plessy. Much of
American society was built around the traditional view of marriage that
was upheld in Baker v. Nelson, 409 U. S. 810 (1972), and that was re-
flected in laws ranging from tax laws to estate laws to family laws. In
Obergefell v. Hodges, 576 U. S. 644 (2015), the Court nonetheless over-
ruled Baker.
   4 As the Court today notes, Casey’s approach to stare decisis pointed in

two directions. Casey reaffirmed Roe’s viability line, but it expressly
overruled the Roe trimester framework and also expressly overruled two
landmark post-Roe abortion cases—Akron v. Akron Center for Reproduc-
tive Health, Inc., 462 U. S. 416 (1983), and Thornburgh v. American Col-
lege of Obstetricians and Gynecologists, 476 U. S. 747 (1986). See Casey,
505 U. S., at 870, 872−873, 878−879, 882. Casey itself thus directly con-
tradicts any notion of absolute stare decisis in abortion cases.
                       Cite as: 597 U. S. ____ (2022)                        9

                        KAVANAUGH, J., concurring

well-intentioned effort did not resolve the abortion debate.
The national division has not ended. In recent years, a sig-
nificant number of States have enacted abortion re-
strictions that directly conflict with Roe. Those laws cannot
be dismissed as political stunts or as outlier laws. Those
numerous state laws collectively represent the sincere and
deeply held views of tens of millions of Americans who con-
tinue to fervently believe that allowing abortions up to 24
weeks is far too radical and far too extreme, and does not
sufficiently account for what Roe itself recognized as the
State’s “important and legitimate interest” in protecting fe-
tal life. 410 U. S., at 162. In this case, moreover, a majority
of the States—26 in all—ask the Court to overrule Roe and
return the abortion issue to the States.
   In short, Casey’s stare decisis analysis rested in part on a
predictive judgment about the future development of state
laws and of the people’s views on the abortion issue. But
that predictive judgment has not borne out. As the Court
today explains, the experience over the last 30 years con-
flicts with Casey’s predictive judgment and therefore under-
mines Casey’s precedential force.5
   In any event, although Casey is relevant to the stare de-
cisis analysis, the question of whether to overrule Roe can-
not be dictated by Casey alone. To illustrate that stare de-
cisis point, consider an example. Suppose that in 1924 this
Court had expressly reaffirmed Plessy v. Ferguson and up-
held the States’ authority to segregate people on the basis
of race. Would the Court in Brown some 30 years later in
——————
  5 To be clear, public opposition to a prior decision is not a basis for over-

ruling (or reaffirming) that decision. Rather, the question of whether to
overrule a precedent must be analyzed under this Court’s traditional
stare decisis factors. The only point here is that Casey adopted a special
stare decisis principle with respect to Roe based on the idea of resolving
the national controversy and ending the national division over abortion.
The continued and significant opposition to Roe, as reflected in the laws
and positions of numerous States, is relevant to assessing Casey on its
own terms.
10   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                   KAVANAUGH, J., concurring

1954 have reaffirmed Plessy and upheld racially segregated
schools simply because of that intervening 1924 precedent?
Surely the answer is no.
  In sum, I agree with the Court’s application today of the
principles of stare decisis and its conclusion that Roe should
be overruled.
                              III
   After today’s decision, the nine Members of this Court
will no longer decide the basic legality of pre-viability abor-
tion for all 330 million Americans. That issue will be re-
solved by the people and their representatives in the demo-
cratic process in the States or Congress. But the parties’
arguments have raised other related questions, and I ad-
dress some of them here.
   First is the question of how this decision will affect other
precedents involving issues such as contraception and mar-
riage—in particular, the decisions in Griswold v. Connecti-
cut, 381 U. S. 479 (1965); Eisenstadt v. Baird, 405 U. S. 438
(1972); Loving v. Virginia, 388 U. S. 1 (1967); and Oberge-
fell v. Hodges, 576 U. S. 644 (2015). I emphasize what the
Court today states: Overruling Roe does not mean the over-
ruling of those precedents, and does not threaten or cast
doubt on those precedents.
   Second, as I see it, some of the other abortion-related le-
gal questions raised by today’s decision are not especially
difficult as a constitutional matter. For example, may a
State bar a resident of that State from traveling to another
State to obtain an abortion? In my view, the answer is no
based on the constitutional right to interstate travel. May
a State retroactively impose liability or punishment for an
abortion that occurred before today’s decision takes effect?
In my view, the answer is no based on the Due Process
Clause or the Ex Post Facto Clause. Cf. Bouie v. City of
Columbia, 378 U. S. 347 (1964).
   Other abortion-related legal questions may emerge in the
                  Cite as: 597 U. S. ____ (2022)            11

                   KAVANAUGH, J., concurring

future. But this Court will no longer decide the fundamen-
tal question of whether abortion must be allowed through-
out the United States through 6 weeks, or 12 weeks, or 15
weeks, or 24 weeks, or some other line. The Court will no
longer decide how to evaluate the interests of the pregnant
woman and the interests in protecting fetal life throughout
pregnancy. Instead, those difficult moral and policy ques-
tions will be decided, as the Constitution dictates, by the
people and their elected representatives through the consti-
tutional processes of democratic self-government.
                          *    *     *
   The Roe Court took sides on a consequential moral and
policy issue that this Court had no constitutional authority
to decide. By taking sides, the Roe Court distorted the Na-
tion’s understanding of this Court’s proper role in the Amer-
ican constitutional system and thereby damaged the Court
as an institution. As Justice Scalia explained, Roe “de-
stroyed the compromises of the past, rendered compromise
impossible for the future, and required the entire issue to
be resolved uniformly, at the national level.” Casey, 505
U. S., at 995 (opinion concurring in judgment in part and
dissenting in part).
   The Court’s decision today properly returns the Court to
a position of judicial neutrality on the issue of abortion, and
properly restores the people’s authority to resolve the issue
of abortion through the processes of democratic self-
government established by the Constitution.
   To be sure, many Americans will disagree with the
Court’s decision today. That would be true no matter how
the Court decided this case. Both sides on the abortion is-
sue believe sincerely and passionately in the rightness of
their cause. Especially in those difficult and fraught cir-
cumstances, the Court must scrupulously adhere to the
Constitution’s neutral position on the issue of abortion.
   Since 1973, more than 20 Justices of this Court have now
12   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                   KAVANAUGH, J., concurring

grappled with the divisive issue of abortion. I greatly re-
spect all of the Justices, past and present, who have done
so. Amidst extraordinary controversy and challenges, all of
them have addressed the abortion issue in good faith after
careful deliberation, and based on their sincere understand-
ings of the Constitution and of precedent. I have endeav-
ored to do the same.
   In my judgment, on the issue of abortion, the Constitu-
tion is neither pro-life nor pro-choice. The Constitution is
neutral, and this Court likewise must be scrupulously neu-
tral. The Court today properly heeds the constitutional
principle of judicial neutrality and returns the issue of abor-
tion to the people and their elected representatives in the
democratic process.
                  Cite as: 597 U. S. ____ (2022)           1

              ROBERTS , C. J., ,concurring
                   ROBERTS       C. J., concurring
                                            in judgment

SUPREME COURT OF THE UNITED STATES
                            _________________

                           No. 19–1392
                            _________________


  THOMAS E. DOBBS, STATE HEALTH OFFICER OF
   THE MISSISSIPPI DEPARTMENT OF HEALTH,
    ET AL., PETITIONERS v. JACKSON WOMEN’S
           HEALTH ORGANIZATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                          [June 24, 2022]

   CHIEF JUSTICE ROBERTS, concurring in the judgment.
   We granted certiorari to decide one question: “Whether
all pre-viability prohibitions on elective abortions are un-
constitutional.” Pet. for Cert. i. That question is directly
implicated here: Mississippi’s Gestational Age Act, Miss.
Code Ann. §41–41–191 (2018), generally prohibits abortion
after the fifteenth week of pregnancy—several weeks before
a fetus is regarded as “viable” outside the womb. In urging
our review, Mississippi stated that its case was “an ideal
vehicle” to “reconsider the bright-line viability rule,” and
that a judgment in its favor would “not require the Court to
overturn” Roe v. Wade, 410 U. S. 113 (1973), and Planned
Parenthood of Southeastern Pa. v. Casey, 505 U. S. 833
(1992). Pet. for Cert. 5.
   Today, the Court nonetheless rules for Mississippi by do-
ing just that. I would take a more measured course. I agree
with the Court that the viability line established by Roe and
Casey should be discarded under a straightforward stare de-
cisis analysis. That line never made any sense. Our abor-
tion precedents describe the right at issue as a woman’s
right to choose to terminate her pregnancy. That right
should therefore extend far enough to ensure a reasonable
opportunity to choose, but need not extend any further—
2   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

              ROBERTS, C. J., concurring in judgment

certainly not all the way to viability. Mississippi’s law al-
lows a woman three months to obtain an abortion, well be-
yond the point at which it is considered “late” to discover a
pregnancy. See A. Ayoola, Late Recognition of Unintended
Pregnancies, 32 Pub. Health Nursing 462 (2015) (preg-
nancy is discoverable and ordinarily discovered by six
weeks of gestation). I see no sound basis for questioning
the adequacy of that opportunity.
   But that is all I would say, out of adherence to a simple
yet fundamental principle of judicial restraint: If it is not
necessary to decide more to dispose of a case, then it is nec-
essary not to decide more. Perhaps we are not always per-
fect in following that command, and certainly there are
cases that warrant an exception. But this is not one of
them. Surely we should adhere closely to principles of judi-
cial restraint here, where the broader path the Court
chooses entails repudiating a constitutional right we have
not only previously recognized, but also expressly reaf-
firmed applying the doctrine of stare decisis. The Court’s
opinion is thoughtful and thorough, but those virtues can-
not compensate for the fact that its dramatic and conse-
quential ruling is unnecessary to decide the case before us.
                                I
  Let me begin with my agreement with the Court, on the
only question we need decide here: whether to retain the
rule from Roe and Casey that a woman’s right to terminate
her pregnancy extends up to the point that the fetus is re-
garded as “viable” outside the womb. I agree that this rule
should be discarded.
  First, this Court seriously erred in Roe in adopting via-
bility as the earliest point at which a State may legislate to
advance its substantial interests in the area of abortion.
See ante, at 50–53. Roe set forth a rigid three-part frame-
work anchored to viability, which more closely resembled a
regulatory code than a body of constitutional law. That
                  Cite as: 597 U. S. ____ (2022)            3

              ROBERTS, C. J., concurring in judgment

framework, moreover, came out of thin air. Neither the
Texas statute challenged in Roe nor the Georgia statute at
issue in its companion case, Doe v. Bolton, 410 U. S. 179
(1973), included any gestational age limit. No party or ami-
cus asked the Court to adopt a bright line viability rule.
And as for Casey, arguments for or against the viability rule
played only a de minimis role in the parties’ briefing and in
the oral argument. See Tr. of Oral Arg. 17–18, 51 (fleeting
discussion of the viability rule).
   It is thus hardly surprising that neither Roe nor Casey
made a persuasive or even colorable argument for why the
time for terminating a pregnancy must extend to viability.
The Court’s jurisprudence on this issue is a textbook illus-
tration of the perils of deciding a question neither presented
nor briefed. As has been often noted, Roe’s defense of the
line boiled down to the circular assertion that the State’s
interest is compelling only when an unborn child can live
outside the womb, because that is when the unborn child
can live outside the womb. See 410 U. S., at 163–164; see
also J. Ely, The Wages of Crying Wolf: A Comment on Roe
v. Wade, 82 Yale L. J. 920, 924 (1973) (Roe’s reasoning “mis-
take[s] a definition for a syllogism”).
   Twenty years later, the best defense of the viability line
the Casey plurality could conjure up was workability. See
505 U. S., at 870. But see ante, at 53 (opinion of the Court)
(discussing the difficulties in applying the viability stand-
ard). Although the plurality attempted to add more content
by opining that “it might be said that a woman who fails to
act before viability has consented to the State’s intervention
on behalf of the developing child,” Casey, 505 U. S., at 870,
that mere suggestion provides no basis for choosing viabil-
ity as the critical tipping point. A similar implied consent
argument could be made with respect to a law banning
abortions after fifteen weeks, well beyond the point at
which nearly all women are aware that they are pregnant,
A. Ayoola, M. Nettleman, M. Stommel, & R. Canady, Time
4   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

              ROBERTS, C. J., concurring in judgment

of Pregnancy Recognition and Prenatal Care Use: A Popu-
lation-based Study in the United States 39 (2010) (Preg-
nancy Recognition). The dissent, which would retain the
viability line, offers no justification for it either.
   This Court’s jurisprudence since Casey, moreover, has
“eroded” the “underpinnings” of the viability line, such as
they were. United States v. Gaudin, 515 U. S. 506, 521
(1995). The viability line is a relic of a time when we recog-
nized only two state interests warranting regulation of
abortion: maternal health and protection of “potential life.”
Roe, 410 U. S., at 162–163. That changed with Gonzales v.
Carhart, 550 U. S. 124 (2007). There, we recognized a
broader array of interests, such as drawing “a bright line
that clearly distinguishes abortion and infanticide,” main-
taining societal ethics, and preserving the integrity of the
medical profession. Id., at 157–160. The viability line has
nothing to do with advancing such permissible goals. Cf.
id., at 171 (Ginsburg, J., dissenting) (Gonzales “blur[red]
the line, firmly drawn in Casey, between previability and
postviability abortions”); see also R. Beck, Gonzales, Casey,
and the Viability Rule, 103 Nw. U. L. Rev. 249, 276–279
(2009).
   Consider, for example, statutes passed in a number of ju-
risdictions that forbid abortions after twenty weeks of preg-
nancy, premised on the theory that a fetus can feel pain at
that stage of development. See, e.g., Ala. Code §26–23B–2
(2018). Assuming that prevention of fetal pain is a legiti-
mate state interest after Gonzales, there seems to be no rea-
son why viability would be relevant to the permissibility of
such laws. The same is true of laws designed to “protect[ ]
the integrity and ethics of the medical profession” and re-
strict procedures likely to “coarsen society” to the “dignity
of human life.” Gonzales, 550 U. S., at 157. Mississippi’s
law, for instance, was premised in part on the legislature’s
finding that the “dilation and evacuation” procedure is a
“barbaric practice, dangerous for the maternal patient, and
                  Cite as: 597 U. S. ____ (2022)           5

              ROBERTS, C. J., concurring in judgment

demeaning to the medical profession.” Miss. Code Ann.
§41–41–191(2)(b)(i)(8). That procedure accounts for most
abortions performed after the first trimester—two weeks
before the period at issue in this case—and “involve[s] the
use of surgical instruments to crush and tear the unborn
child apart.” Ibid.; see also Gonzales, 550 U. S., at 135.
Again, it would make little sense to focus on viability when
evaluating a law based on these permissible goals.
   In short, the viability rule was created outside the ordi-
nary course of litigation, is and always has been completely
unreasoned, and fails to take account of state interests
since recognized as legitimate. It is indeed “telling that
other countries almost uniformly eschew” a viability line.
Ante, at 53 (opinion of the Court). Only a handful of coun-
tries, among them China and North Korea, permit elective
abortions after twenty weeks; the rest have coalesced
around a 12–week line. See The World’s Abortion Laws,
Center for Reproductive Rights (Feb. 23, 2021) (online
source archived at www.supremecourt.gov) (Canada,
China, Iceland, Guinea-Bissau, the Netherlands, North Ko-
rea, Singapore, and Vietnam permit elective abortions after
twenty weeks). The Court rightly rejects the arbitrary via-
bility rule today.
                              II
  None of this, however, requires that we also take the dra-
matic step of altogether eliminating the abortion right first
recognized in Roe. Mississippi itself previously argued as
much to this Court in this litigation.
  When the State petitioned for our review, its basic re-
quest was straightforward: “clarify whether abortion prohi-
bitions before viability are always unconstitutional.” Pet.
for Cert. 14. The State made a number of strong arguments
that the answer is no, id., at 15–26—arguments that, as
discussed, I find persuasive. And it went out of its way to
make clear that it was not asking the Court to repudiate
6   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

              ROBERTS, C. J., concurring in judgment

entirely the right to choose whether to terminate a preg-
nancy: “To be clear, the questions presented in this petition
do not require the Court to overturn Roe or Casey.” Id., at
5. Mississippi tempered that statement with an oblique
one-sentence footnote intimating that, if the Court could
not reconcile Roe and Casey with current facts or other
cases, it “should not retain erroneous precedent.” Pet. for
Cert. 5–6, n. 1. But the State never argued that we should
grant review for that purpose.
   After we granted certiorari, however, Mississippi
changed course. In its principal brief, the State bluntly an-
nounced that the Court should overrule Roe and Casey. The
Constitution does not protect a right to an abortion, it ar-
gued, and a State should be able to prohibit elective abor-
tions if a rational basis supports doing so. See Brief for Pe-
titioners 12–13.
   The Court now rewards that gambit, noting three times
that the parties presented “no half-measures” and argued
that “we must either reaffirm or overrule Roe and Casey.”
Ante, at 5, 8, 72. Given those two options, the majority picks
the latter.
   This framing is not accurate. In its brief on the merits,
Mississippi in fact argued at length that a decision simply
rejecting the viability rule would result in a judgment in its
favor. See Brief for Petitioners 5, 38–48. But even if the
State had not argued as much, it would not matter. There
is no rule that parties can confine this Court to disposing of
their case on a particular ground—let alone when review
was sought and granted on a different one. Our established
practice is instead not to “formulate a rule of constitutional
law broader than is required by the precise facts to which it
is to be applied.” Washington State Grange v. Washington
State Republican Party, 552 U. S. 442, 450 (2008) (quoting
Ashwander v. TVA, 297 U. S. 288, 347 (1936) (Brandeis, J.,
concurring)); see also United States v. Raines, 362 U. S. 17,
21 (1960).
                  Cite as: 597 U. S. ____ (2022)            7

              ROBERTS, C. J., concurring in judgment

   Following that “fundamental principle of judicial re-
straint,” Washington State Grange, 552 U. S., at 450, we
should begin with the narrowest basis for disposition, pro-
ceeding to consider a broader one only if necessary to re-
solve the case at hand. See, e.g., Office of Personnel Man-
agement v. Richmond, 496 U. S. 414, 423 (1990). It is only
where there is no valid narrower ground of decision that we
should go on to address a broader issue, such as whether a
constitutional decision should be overturned. See Federal
Election Comm’n v. Wisconsin Right to Life, Inc., 551 U. S.
449, 482 (2007) (declining to address the claim that a con-
stitutional decision should be overruled when the appellant
prevailed on its narrower constitutional argument).
   Here, there is a clear path to deciding this case correctly
without overruling Roe all the way down to the studs: rec-
ognize that the viability line must be discarded, as the ma-
jority rightly does, and leave for another day whether to re-
ject any right to an abortion at all. See Webster v.
Reproductive Health Services, 492 U. S. 490, 518, 521
(1989) (plurality opinion) (rejecting Roe’s viability line as
“rigid” and “indeterminate,” while also finding “no occasion
to revisit the holding of Roe” that, under the Constitution,
a State must provide an opportunity to choose to terminate
a pregnancy).
   Of course, such an approach would not be available if the
rationale of Roe and Casey was inextricably entangled with
and dependent upon the viability standard. It is not. Our
precedents in this area ground the abortion right in a
woman’s “right to choose.” See Carey v. Population Services
Int’l, 431 U. S. 678, 688–689 (1977) (“underlying foundation
of the holdings” in Roe and Griswold v. Connecticut, 381
U. S. 479 (1965), was the “right of decision in matters of
childbearing”); Maher v. Roe, 432 U. S. 464, 473 (1977) (Roe
and other cases “recognize a constitutionally protected in-
terest in making certain kinds of important decisions free
from governmental compulsion” (internal quotation marks
8   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

              ROBERTS, C. J., concurring in judgment

omitted)); id., at 473–474 (Roe “did not declare an unquali-
fied constitutional right to an abortion,” but instead pro-
tected “the woman from unduly burdensome interference
with her freedom to decide whether to terminate her preg-
nancy” (internal quotation marks omitted)); Webster, 492
U. S., at 520 (plurality opinion) (Roe protects “the claims of
a woman to decide for herself whether or not to abort a fetus
she [is] carrying”); Gonzales, 550 U. S., at 146 (a State may
not “prohibit any woman from making the ultimate decision
to terminate her pregnancy”). If that is the basis for Roe,
Roe’s viability line should be scrutinized from the same per-
spective. And there is nothing inherent in the right to
choose that requires it to extend to viability or any other
point, so long as a real choice is provided. See Webster, 492
U. S., at 519 (plurality opinion) (finding no reason “why the
State’s interest in protecting potential human life should
come into existence only at the point of viability”).
   To be sure, in reaffirming the right to an abortion, Casey
termed the viability rule Roe’s “central holding.” 505 U. S.,
at 860. Other cases of ours have repeated that language.
See, e.g., Gonzales, 550 U. S., at 145–146. But simply de-
claring it does not make it so. The question in Roe was
whether there was any right to abortion in the Constitu-
tion. See Brief for Appellants and Brief for Appellees, in
Roe v. Wade, O. T. 1971, No. 70–18. How far the right ex-
tended was a concern that was separate and subsidiary,
and—not surprisingly—entirely unbriefed.
   The Court in Roe just chose to address both issues in one
opinion: It first recognized a right to “choose to terminate
[a] pregnancy” under the Constitution, see 410 U. S., at
129–159, and then, having done so, explained that a line
should be drawn at viability such that a State could not pro-
scribe abortion before that period, see id., at 163. The via-
bility line is a separate rule fleshing out the metes and
bounds of Roe’s core holding. Applying principles of stare
decisis, I would excise that additional rule—and only that
                  Cite as: 597 U. S. ____ (2022)             9

              ROBERTS, C. J., concurring in judgment

rule—from our jurisprudence.
   The majority lists a number of cases that have stressed
the importance of the viability rule to our abortion prece-
dents. See ante, at 73–74. I agree that—whether it was
originally holding or dictum—the viability line is clearly
part of our “past precedent,” and the Court has applied it as
such in several cases since Roe. Ante, at 73. My point is
that Roe adopted two distinct rules of constitutional law:
one, that a woman has the right to choose to terminate a
pregnancy; two, that such right may be overridden by the
State’s legitimate interests when the fetus is viable outside
the womb. The latter is obviously distinct from the former.
I would abandon that timing rule, but see no need in this
case to consider the basic right.
   The Court contends that it is impossible to address Roe’s
conclusion that the Constitution protects the woman’s right
to abortion, without also addressing Roe’s rule that the
State’s interests are not constitutionally adequate to justify
a ban on abortion until viability. See ibid. But we have
partially overruled precedents before, see, e.g., United
States v. Miller, 471 U. S. 130, 142–144 (1985); Daniels v.
Williams, 474 U. S. 327, 328–331 (1986); Batson v. Ken-
tucky, 476 U. S. 79, 90–93 (1986), and certainly have never
held that a distinct holding defining the contours of a con-
stitutional right must be treated as part and parcel of the
right itself.
   Overruling the subsidiary rule is sufficient to resolve this
case in Mississippi’s favor. The law at issue allows abor-
tions up through fifteen weeks, providing an adequate op-
portunity to exercise the right Roe protects. By the time a
pregnant woman has reached that point, her pregnancy is
well into the second trimester. Pregnancy tests are now in-
expensive and accurate, and a woman ordinarily discovers
she is pregnant by six weeks of gestation. See A. Branum
& K. Ahrens, Trends in Timing of Pregnancy Awareness
Among US Women, 21 Maternal & Child Health J. 715, 722
10   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

                 ROBERTS, C. J., concurring in judgment

(2017). Almost all know by the end of the first trimester.
Pregnancy Recognition 39. Safe and effective abortifa-
cients, moreover, are now readily available, particularly
during those early stages. See I. Adibi et al., Abortion, 22
Geo. J. Gender & L. 279, 303 (2021). Given all this, it is no
surprise that the vast majority of abortions happen in the
first trimester. See Centers for Disease Control and Pre-
vention, Abortion Surveillance—United States 1 (2020).
Presumably most of the remainder would also take place
earlier if later abortions were not a legal option. Ample ev-
idence thus suggests that a 15-week ban provides sufficient
time, absent rare circumstances, for a woman “to decide for
herself ” whether to terminate her pregnancy. Webster, 492
U. S., at 520 (plurality opinion).*
                              III
   Whether a precedent should be overruled is a question
“entirely within the discretion of the court.” Hertz v. Wood-
man, 218 U. S. 205, 212 (1910); see also Payne v. Tennessee,
501 U. S. 808, 828 (1991) (stare decisis is a “principle of pol-
icy”). In my respectful view, the sound exercise of that dis-
cretion should have led the Court to resolve the case on the
narrower grounds set forth above, rather than overruling
Roe and Casey entirely. The Court says there is no “princi-
pled basis” for this approach, ante, at 73, but in fact it is
firmly grounded in basic principles of stare decisis and judi-
cial restraint.

——————
  *The majority contends that “nothing like [my approach] was recom-
mended by either party.” Ante, at 72. But as explained, Mississippi in
fact pressed a similar argument in its filings before this Court. See Pet.
for Cert. 15–26; Brief for Petitioners 5, 38–48 (urging the Court to reject
the viability rule and reverse); Reply Brief 20–22 (same). The approach
also finds support in prior opinions. See Webster, 492 U. S., at 518–521
(plurality opinion) (abandoning “key elements” of the Roe framework un-
der stare decisis while declining to reconsider Roe’s holding that the Con-
stitution protects the right to an abortion).
                  Cite as: 597 U. S. ____ (2022)           11

              ROBERTS, C. J., concurring in judgment

   The Court’s decision to overrule Roe and Casey is a seri-
ous jolt to the legal system—regardless of how you view
those cases. A narrower decision rejecting the misguided
viability line would be markedly less unsettling, and noth-
ing more is needed to decide this case.
   Our cases say that the effect of overruling a precedent on
reliance interests is a factor to consider in deciding whether
to take such a step, and respondents argue that generations
of women have relied on the right to an abortion in organ-
izing their relationships and planning their futures. Brief
for Respondents 36–41; see also Casey, 505 U. S., at 856
(making the same point). The Court questions whether
these concerns are pertinent under our precedents, see
ante, at 64–65, but the issue would not even arise with a
decision rejecting only the viability line: It cannot reasona-
bly be argued that women have shaped their lives in part
on the assumption that they would be able to abort up to
viability, as opposed to fifteen weeks.
   In support of its holding, the Court cites three seminal
constitutional decisions that involved overruling prior prec-
edents: Brown v. Board of Education, 347 U. S. 483 (1954),
West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624 (1943),
and West Coast Hotel Co. v. Parrish, 300 U. S. 379 (1937).
See ante, at 40–41. The opinion in Brown was unanimous
and eleven pages long; this one is neither. Barnette was
decided only three years after the decision it overruled,
three Justices having had second thoughts. And West Coast
Hotel was issued against a backdrop of unprecedented eco-
nomic despair that focused attention on the fundamental
flaws of existing precedent. It also was part of a sea change
in this Court’s interpretation of the Constitution, “sig-
nal[ing] the demise of an entire line of important prece-
dents,” ante, at 40—a feature the Court expressly disclaims
in today’s decision, see ante, at 32, 66. None of these lead-
ing cases, in short, provides a template for what the Court
does today.
12   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

              ROBERTS, C. J., concurring in judgment

   The Court says we should consider whether to overrule
Roe and Casey now, because if we delay we would be forced
to consider the issue again in short order. See ante, at 76–
77. There would be “turmoil” until we did so, according to
the Court, because of existing state laws with “shorter
deadlines or no deadline at all.” Ante, at 76. But under the
narrower approach proposed here, state laws outlawing
abortion altogether would still violate binding precedent.
And to the extent States have laws that set the cutoff date
earlier than fifteen weeks, any litigation over that
timeframe would proceed free of the distorting effect that
the viability rule has had on our constitutional debate. The
same could be true, for that matter, with respect to legisla-
tive consideration in the States. We would then be free to
exercise our discretion in deciding whether and when to
take up the issue, from a more informed perspective.
                         *      *    *
   Both the Court’s opinion and the dissent display a relent-
less freedom from doubt on the legal issue that I cannot
share. I am not sure, for example, that a ban on terminat-
ing a pregnancy from the moment of conception must be
treated the same under the Constitution as a ban after fif-
teen weeks. A thoughtful Member of this Court once coun-
seled that the difficulty of a question “admonishes us to ob-
serve the wise limitations on our function and to confine
ourselves to deciding only what is necessary to the disposi-
tion of the immediate case.” Whitehouse v. Illinois Central
R. Co., 349 U. S. 366, 372–373 (1955) (Frankfurter, J., for
the Court). I would decide the question we granted review
to answer—whether the previously recognized abortion
right bars all abortion restrictions prior to viability, such
that a ban on abortions after fifteen weeks of pregnancy is
necessarily unlawful. The answer to that question is no,
and there is no need to go further to decide this case.
   I therefore concur only in the judgment.
                 Cite as: 597 U. S. ____ (2022)            1

                     KAGAN, J.,
         BREYER, SOTOMAYOR  anddissenting
                                KAGAN, JJ., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 19–1392
                         _________________


  THOMAS E. DOBBS, STATE HEALTH OFFICER OF
   THE MISSISSIPPI DEPARTMENT OF HEALTH,
    ET AL., PETITIONERS v. JACKSON WOMEN’S
           HEALTH ORGANIZATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                        [June 24, 2022]

   JUSTICE BREYER, JUSTICE SOTOMAYOR, and JUSTICE
KAGAN, dissenting.
   For half a century, Roe v. Wade, 410 U. S. 113 (1973), and
Planned Parenthood of Southeastern Pa. v. Casey, 505 U. S.
833 (1992), have protected the liberty and equality of
women. Roe held, and Casey reaffirmed, that the Constitu-
tion safeguards a woman’s right to decide for herself
whether to bear a child. Roe held, and Casey reaffirmed,
that in the first stages of pregnancy, the government could
not make that choice for women. The government could not
control a woman’s body or the course of a woman’s life: It
could not determine what the woman’s future would be. See
Casey, 505 U. S., at 853; Gonzales v. Carhart, 550 U. S. 124,
171–172 (2007) (Ginsburg, J., dissenting). Respecting a
woman as an autonomous being, and granting her full
equality, meant giving her substantial choice over this most
personal and most consequential of all life decisions.
   Roe and Casey well understood the difficulty and divisive-
ness of the abortion issue. The Court knew that Americans
hold profoundly different views about the “moral[ity]” of
“terminating a pregnancy, even in its earliest stage.” Ca-
sey, 505 U. S., at 850. And the Court recognized that “the
2   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

State has legitimate interests from the outset of the preg-
nancy in protecting” the “life of the fetus that may become
a child.” Id., at 846. So the Court struck a balance, as it
often does when values and goals compete. It held that the
State could prohibit abortions after fetal viability, so long
as the ban contained exceptions to safeguard a woman’s life
or health. It held that even before viability, the State could
regulate the abortion procedure in multiple and meaningful
ways. But until the viability line was crossed, the Court
held, a State could not impose a “substantial obstacle” on a
woman’s “right to elect the procedure” as she (not the gov-
ernment) thought proper, in light of all the circumstances
and complexities of her own life. Ibid.
   Today, the Court discards that balance. It says that from
the very moment of fertilization, a woman has no rights to
speak of. A State can force her to bring a pregnancy to term,
even at the steepest personal and familial costs. An abor-
tion restriction, the majority holds, is permissible whenever
rational, the lowest level of scrutiny known to the law. And
because, as the Court has often stated, protecting fetal life
is rational, States will feel free to enact all manner of re-
strictions. The Mississippi law at issue here bars abortions
after the 15th week of pregnancy. Under the majority’s rul-
ing, though, another State’s law could do so after ten weeks,
or five or three or one—or, again, from the moment of ferti-
lization. States have already passed such laws, in anticipa-
tion of today’s ruling. More will follow. Some States have
enacted laws extending to all forms of abortion procedure,
including taking medication in one’s own home. They have
passed laws without any exceptions for when the woman is
the victim of rape or incest. Under those laws, a woman
will have to bear her rapist’s child or a young girl her fa-
ther’s—no matter if doing so will destroy her life. So too,
after today’s ruling, some States may compel women to
carry to term a fetus with severe physical anomalies—for
example, one afflicted with Tay-Sachs disease, sure to die
                  Cite as: 597 U. S. ____ (2022)            3

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

within a few years of birth. States may even argue that a
prohibition on abortion need make no provision for protect-
ing a woman from risk of death or physical harm. Across a
vast array of circumstances, a State will be able to impose
its moral choice on a woman and coerce her to give birth to
a child.
   Enforcement of all these draconian restrictions will also
be left largely to the States’ devices. A State can of course
impose criminal penalties on abortion providers, including
lengthy prison sentences. But some States will not stop
there. Perhaps, in the wake of today’s decision, a state law
will criminalize the woman’s conduct too, incarcerating or
fining her for daring to seek or obtain an abortion. And as
Texas has recently shown, a State can turn neighbor
against neighbor, enlisting fellow citizens in the effort to
root out anyone who tries to get an abortion, or to assist
another in doing so.
   The majority tries to hide the geographically expansive
effects of its holding. Today’s decision, the majority says,
permits “each State” to address abortion as it pleases. Ante,
at 79. That is cold comfort, of course, for the poor woman
who cannot get the money to fly to a distant State for a pro-
cedure. Above all others, women lacking financial re-
sources will suffer from today’s decision. In any event, in-
terstate restrictions will also soon be in the offing. After
this decision, some States may block women from traveling
out of State to obtain abortions, or even from receiving abor-
tion medications from out of State. Some may criminalize
efforts, including the provision of information or funding, to
help women gain access to other States’ abortion services.
Most threatening of all, no language in today’s decision
stops the Federal Government from prohibiting abortions
nationwide, once again from the moment of conception and
without exceptions for rape or incest. If that happens, “the
views of [an individual State’s] citizens” will not matter.
Ante, at 1. The challenge for a woman will be to finance a
4   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

trip not to “New York [or] California” but to Toronto. Ante,
at 4 (KAVANAUGH, J., concurring).
   Whatever the exact scope of the coming laws, one result
of today’s decision is certain: the curtailment of women’s
rights, and of their status as free and equal citizens. Yes-
terday, the Constitution guaranteed that a woman con-
fronted with an unplanned pregnancy could (within reason-
able limits) make her own decision about whether to bear a
child, with all the life-transforming consequences that act
involves. And in thus safeguarding each woman’s reproduc-
tive freedom, the Constitution also protected “[t]he ability
of women to participate equally in [this Nation’s] economic
and social life.” Casey, 505 U. S., at 856. But no longer. As
of today, this Court holds, a State can always force a woman
to give birth, prohibiting even the earliest abortions. A
State can thus transform what, when freely undertaken, is
a wonder into what, when forced, may be a nightmare.
Some women, especially women of means, will find ways
around the State’s assertion of power. Others—those with-
out money or childcare or the ability to take time off from
work—will not be so fortunate. Maybe they will try an un-
safe method of abortion, and come to physical harm, or even
die. Maybe they will undergo pregnancy and have a child,
but at significant personal or familial cost. At the least,
they will incur the cost of losing control of their lives. The
Constitution will, today’s majority holds, provide no shield,
despite its guarantees of liberty and equality for all.
   And no one should be confident that this majority is done
with its work. The right Roe and Casey recognized does not
stand alone. To the contrary, the Court has linked it for
decades to other settled freedoms involving bodily integrity,
familial relationships, and procreation. Most obviously, the
right to terminate a pregnancy arose straight out of the
right to purchase and use contraception. See Griswold v.
Connecticut, 381 U. S. 479 (1965); Eisenstadt v. Baird, 405
U. S. 438 (1972). In turn, those rights led, more recently,
                  Cite as: 597 U. S. ____ (2022)              5

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

to rights of same-sex intimacy and marriage. See Lawrence
v. Texas, 539 U. S. 558 (2003); Obergefell v. Hodges, 576
U. S. 644 (2015). They are all part of the same constitu-
tional fabric, protecting autonomous decisionmaking over
the most personal of life decisions. The majority (or to be
more accurate, most of it) is eager to tell us today that noth-
ing it does “cast[s] doubt on precedents that do not concern
abortion.” Ante, at 66; cf. ante, at 3 (THOMAS, J., concurring)
(advocating the overruling of Griswold, Lawrence, and
Obergefell). But how could that be? The lone rationale for
what the majority does today is that the right to elect an
abortion is not “deeply rooted in history”: Not until Roe, the
majority argues, did people think abortion fell within the
Constitution’s guarantee of liberty. Ante, at 32. The same
could be said, though, of most of the rights the majority
claims it is not tampering with. The majority could write
just as long an opinion showing, for example, that until the
mid-20th century, “there was no support in American law
for a constitutional right to obtain [contraceptives].” Ante,
at 15. So one of two things must be true. Either the major-
ity does not really believe in its own reasoning. Or if it does,
all rights that have no history stretching back to the mid-
19th century are insecure. Either the mass of the majority’s
opinion is hypocrisy, or additional constitutional rights are
under threat. It is one or the other.
    One piece of evidence on that score seems especially sa-
lient: The majority’s cavalier approach to overturning this
Court’s precedents. Stare decisis is the Latin phrase for a
foundation stone of the rule of law: that things decided
should stay decided unless there is a very good reason for
change. It is a doctrine of judicial modesty and humility.
Those qualities are not evident in today’s opinion. The ma-
jority has no good reason for the upheaval in law and society
it sets off. Roe and Casey have been the law of the land for
decades, shaping women’s expectations of their choices
when an unplanned pregnancy occurs. Women have relied
6   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

on the availability of abortion both in structuring their re-
lationships and in planning their lives. The legal frame-
work Roe and Casey developed to balance the competing in-
terests in this sphere has proved workable in courts across
the country. No recent developments, in either law or fact,
have eroded or cast doubt on those precedents. Nothing, in
short, has changed. Indeed, the Court in Casey already
found all of that to be true. Casey is a precedent about prec-
edent. It reviewed the same arguments made here in sup-
port of overruling Roe, and it found that doing so was not
warranted. The Court reverses course today for one reason
and one reason only: because the composition of this Court
has changed. Stare decisis, this Court has often said, “con-
tributes to the actual and perceived integrity of the judicial
process” by ensuring that decisions are “founded in the law
rather than in the proclivities of individuals.” Payne v. Ten-
nessee, 501 U. S. 808, 827 (1991); Vasquez v. Hillery, 474
U. S. 254, 265 (1986). Today, the proclivities of individuals
rule. The Court departs from its obligation to faithfully and
impartially apply the law. We dissent.
                              I
   We start with Roe and Casey, and with their deep connec-
tions to a broad swath of this Court’s precedents. To hear
the majority tell the tale, Roe and Casey are aberrations:
They came from nowhere, went nowhere—and so are easy
to excise from this Nation’s constitutional law. That is not
true. After describing the decisions themselves, we explain
how they are rooted in—and themselves led to—other
rights giving individuals control over their bodies and their
most personal and intimate associations. The majority does
not wish to talk about these matters for obvious reasons; to
do so would both ground Roe and Casey in this Court’s prec-
edents and reveal the broad implications of today’s decision.
But the facts will not so handily disappear. Roe and Casey
were from the beginning, and are even more now, embedded
                  Cite as: 597 U. S. ____ (2022)            7

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

in core constitutional concepts of individual freedom, and of
the equal rights of citizens to decide on the shape of their
lives. Those legal concepts, one might even say, have gone
far toward defining what it means to be an American. For
in this Nation, we do not believe that a government control-
ling all private choices is compatible with a free people. So
we do not (as the majority insists today) place everything
within “the reach of majorities and [government] officials.”
West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 638
(1943). We believe in a Constitution that puts some issues
off limits to majority rule. Even in the face of public oppo-
sition, we uphold the right of individuals—yes, including
women—to make their own choices and chart their own fu-
tures. Or at least, we did once.
                              A
   Some half-century ago, Roe struck down a state law mak-
ing it a crime to perform an abortion unless its purpose was
to save a woman’s life. The Roe Court knew it was treading
on difficult and disputed ground. It understood that differ-
ent people’s “experiences,” “values,” and “religious training”
and beliefs led to “opposing views” about abortion. 410
U. S., at 116. But by a 7-to-2 vote, the Court held that in
the earlier stages of pregnancy, that contested and contest-
able choice must belong to a woman, in consultation with
her family and doctor. The Court explained that a long line
of precedents, “founded in the Fourteenth Amendment’s
concept of personal liberty,” protected individual deci-
sionmaking related to “marriage, procreation, contracep-
tion, family relationships, and child rearing and education.”
Id., at 152–153 (citations omitted). For the same reasons,
the Court held, the Constitution must protect “a woman’s
decision whether or not to terminate her pregnancy.” Id.,
at 153. The Court recognized the myriad ways bearing a
child can alter the “life and future” of a woman and other
8   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

members of her family. Ibid. A State could not, “by adopt-
ing one theory of life,” override all “rights of the pregnant
woman.” Id., at 162.
  At the same time, though, the Court recognized “valid in-
terest[s]” of the State “in regulating the abortion decision.”
Id., at 153. The Court noted in particular “important inter-
ests” in “protecting potential life,” “maintaining medical
standards,” and “safeguarding [the] health” of the woman.
Id., at 154. No “absolut[ist]” account of the woman’s right
could wipe away those significant state claims. Ibid.
  The Court therefore struck a balance, turning on the
stage of the pregnancy at which the abortion would occur.
The Court explained that early on, a woman’s choice must
prevail, but that “at some point the state interests” become
“dominant.” Id., at 155. It then set some guideposts. In
the first trimester of pregnancy, the State could not inter-
fere at all with the decision to terminate a pregnancy. At
any time after that point, the State could regulate to protect
the pregnant woman’s health, such as by insisting that
abortion providers and facilities meet safety requirements.
And after the fetus’s viability—the point when the fetus
“has the capability of meaningful life outside the mother’s
womb”—the State could ban abortions, except when neces-
sary to preserve the woman’s life or health. Id., at 163–164.
  In the 20 years between Roe and Casey, the Court ex-
pressly reaffirmed Roe on two occasions, and applied it on
many more. Recognizing that “arguments [against Roe]
continue to be made,” we responded that the doctrine of
stare decisis “demands respect in a society governed by the
rule of law.” Akron v. Akron Center for Reproductive
Health, Inc., 462 U. S. 416, 419–420 (1983). And we avowed
that the “vitality” of “constitutional principles cannot be al-
lowed to yield simply because of disagreement with them.”
Thornburgh v. American College of Obstetricians and Gyne-
cologists, 476 U. S. 747, 759 (1986). So the Court, over and
                  Cite as: 597 U. S. ____ (2022)             9

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

over, enforced the constitutional principles Roe had de-
clared. See, e.g., Ohio v. Akron Center for Reproductive
Health, 497 U. S. 502 (1990); Hodgson v. Minnesota, 497
U. S. 417 (1990); Simopoulos v. Virginia, 462 U. S. 506
(1983); Planned Parenthood Assn. of Kansas City, Mo., Inc.
v. Ashcroft, 462 U. S. 476 (1983); H. L. v. Matheson, 450
U. S. 398 (1981); Bellotti v. Baird, 443 U. S. 622 (1979);
Planned Parenthood of Central Mo. v. Danforth, 428 U. S.
52 (1976).
   Then, in Casey, the Court considered the matter anew,
and again upheld Roe’s core precepts. Casey is in signifi-
cant measure a precedent about the doctrine of precedent—
until today, one of the Court’s most important. But we
leave for later that aspect of the Court’s decision. The key
thing now is the substantive aspect of the Court’s consid-
ered conclusion that “the essential holding of Roe v. Wade
should be retained and once again reaffirmed.” 505 U. S.,
at 846.
   Central to that conclusion was a full-throated restate-
ment of a woman’s right to choose. Like Roe, Casey
grounded that right in the Fourteenth Amendment’s guar-
antee of “liberty.” That guarantee encompasses realms of
conduct not specifically referenced in the Constitution:
“Marriage is mentioned nowhere” in that document, yet the
Court was “no doubt correct” to protect the freedom to
marry “against state interference.” 505 U. S., at 847–848.
And the guarantee of liberty encompasses conduct today
that was not protected at the time of the Fourteenth
Amendment. See id., at 848. “It is settled now,” the Court
said—though it was not always so—that “the Constitution
places limits on a State’s right to interfere with a person’s
most basic decisions about family and parenthood, as well
as bodily integrity.” Id., at 849 (citations omitted); see id.,
at 851 (similarly describing the constitutional protection
given to “personal decisions relating to marriage, procrea-
tion, contraception, [and] family relationships”). Especially
10   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

important in this web of precedents protecting an individ-
ual’s most “personal choices” were those guaranteeing the
right to contraception. Ibid.; see id., at 852–853. In those
cases, the Court had recognized “the right of the individual”
to make the vastly consequential “decision whether to bear”
a child. Id., at 851 (emphasis deleted). So too, Casey rea-
soned, the liberty clause protects the decision of a woman
confronting an unplanned pregnancy. Her decision about
abortion was central, in the same way, to her capacity to
chart her life’s course. See id., at 853.
   In reaffirming the right Roe recognized, the Court took
full account of the diversity of views on abortion, and the
importance of various competing state interests. Some
Americans, the Court stated, “deem [abortion] nothing
short of an act of violence against innocent human life.” 505
U. S., at 852. And each State has an interest in “the protec-
tion of potential life”—as Roe itself had recognized. 505
U. S., at 871 (plurality opinion). On the one hand, that in-
terest was not conclusive. The State could not “resolve” the
“moral and spiritual” questions raised by abortion in “such
a definitive way that a woman lacks all choice in the mat-
ter.” Id., at 850 (majority opinion). It could not force her to
bear the “pain” and “physical constraints” of “carr[ying] a
child to full term” when she would have chosen an early
abortion. Id., at 852. But on the other hand, the State had,
as Roe had held, an exceptionally significant interest in dis-
allowing abortions in the later phase of a pregnancy. And
it had an ever-present interest in “ensur[ing] that the
woman’s choice is informed” and in presenting the case for
“choos[ing] childbirth over abortion.” 505 U. S., at 878 (plu-
rality opinion).
   So Casey again struck a balance, differing from Roe’s in
only incremental ways. It retained Roe’s “central holding”
that the State could bar abortion only after viability. 505
U. S., at 860 (majority opinion). The viability line, Casey
thought, was “more workable” than any other in marking
                      Cite as: 597 U. S. ____ (2022)                      11

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

the place where the woman’s liberty interest gave way to a
State’s efforts to preserve potential life. Id., at 870 (plural-
ity opinion). At that point, a “second life” was capable of
“independent existence.” Ibid. If the woman even by then
had not acted, she lacked adequate grounds to object to “the
State’s intervention on [the developing child’s] behalf.”
Ibid. At the same time, Casey decided, based on two dec-
ades of experience, that the Roe framework did not give
States sufficient ability to regulate abortion prior to viabil-
ity. In that period, Casey now made clear, the State could
regulate not only to protect the woman’s health but also to
“promot[e] prenatal life.” 505 U. S., at 873 (plurality opin-
ion). In particular, the State could ensure informed choice
and could try to promote childbirth. See id., at 877–878.
But the State still could not place an “undue burden”—or
“substantial obstacle”—“in the path of a woman seeking an
abortion.” Id., at 878. Prior to viability, the woman, con-
sistent with the constitutional “meaning of liberty,” must
“retain the ultimate control over her destiny and her body.”
Id., at 869.
   We make one initial point about this analysis in light of
the majority’s insistence that Roe and Casey, and we in de-
fending them, are dismissive of a “State’s interest in pro-
tecting prenatal life.” Ante, at 38. Nothing could get those
decisions more wrong. As just described, Roe and Casey in-
voked powerful state interests in that protection, operative
at every stage of the pregnancy and overriding the woman’s
liberty after viability. The strength of those state interests
is exactly why the Court allowed greater restrictions on the
abortion right than on other rights deriving from the Four-
teenth Amendment.1 But what Roe and Casey also recog-
nized—which today’s majority does not—is that a woman’s
——————
  1 For this reason, we do not understand the majority’s view that our

analogy between the right to an abortion and the rights to contraception
and same-sex marriage shows that we think “[t]he Constitution does not
permit the States to regard the destruction of a ‘potential life’ as a matter
12   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

freedom and equality are likewise involved. That fact—the
presence of countervailing interests—is what made the
abortion question hard, and what necessitated balancing.
The majority scoffs at that idea, castigating us for “repeat-
edly prais[ing] the ‘balance’ ” the two cases arrived at (with
the word “balance” in scare quotes). Ante, at 38. To the
majority “balance” is a dirty word, as moderation is a for-
eign concept. The majority would allow States to ban abor-
tion from conception onward because it does not think
forced childbirth at all implicates a woman’s rights to equal-
ity and freedom. Today’s Court, that is, does not think
there is anything of constitutional significance attached to
a woman’s control of her body and the path of her life. Roe
and Casey thought that one-sided view misguided. In some
sense, that is the difference in a nutshell between our prec-
edents and the majority opinion. The constitutional regime
we have lived in for the last 50 years recognized competing
interests, and sought a balance between them. The consti-
tutional regime we enter today erases the woman’s interest
and recognizes only the State’s (or the Federal Govern-
ment’s).
                              B
   The majority makes this change based on a single ques-
tion: Did the reproductive right recognized in Roe and Casey

——————
of any significance.” Ante, at 38. To the contrary. The liberty interests
underlying those rights are, as we will describe, quite similar. See infra,
at 22–24. But only in the sphere of abortion is the state interest in pro-
tecting potential life involved. So only in that sphere, as both Roe and
Casey recognized, may a State impinge so far on the liberty interest (bar-
ring abortion after viability and discouraging it before). The majority’s
failure to understand this fairly obvious point stems from its rejection of
the idea of balancing interests in this (or maybe in any) constitutional
context. Cf. New York State Rifle & Pistol Assn., Inc. v. Bruen, 597 U. S.
___, ___, ___–___ (2022) (slip op., at 8, 15–17). The majority thinks that
a woman has no liberty or equality interest in the decision to bear a child,
so a State’s interest in protecting fetal life necessarily prevails.
                     Cite as: 597 U. S. ____ (2022)                   13

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

exist in “1868, the year when the Fourteenth Amendment
was ratified”? Ante, at 23. The majority says (and with this
much we agree) that the answer to this question is no: In
1868, there was no nationwide right to end a pregnancy,
and no thought that the Fourteenth Amendment provided
one.
  Of course, the majority opinion refers as well to some
later and earlier history. On the one side of 1868, it goes
back as far as the 13th (the 13th!) century. See ante, at 17.
But that turns out to be wheel-spinning. First, it is not
clear what relevance such early history should have, even
to the majority. See New York State Rifle & Pistol Assn.,
Inc. v. Bruen, 597 U. S. ___, ___ (2022) (slip op., at 26) (“His-
torical evidence that long predates [ratification] may not il-
luminate the scope of the right”). If the early history obvi-
ously supported abortion rights, the majority would no
doubt say that only the views of the Fourteenth Amend-
ment’s ratifiers are germane. See ibid. (It is “better not to
go too far back into antiquity,” except if olden “law survived
to become our Founders’ law”). Second—and embarrass-
ingly for the majority—early law in fact does provide some
support for abortion rights. Common-law authorities did
not treat abortion as a crime before “quickening”—the point
when the fetus moved in the womb.2 And early American
law followed the common-law rule.3 So the criminal law of
that early time might be taken as roughly consonant with

——————
   2 See, e.g., 1 W. Blackstone, Commentaries on the Laws of England

129–130 (7th ed. 1775) (Blackstone); E. Coke, Institutes of the Laws of
England 50 (1644).
   3 See J. Mohr, Abortion in America: The Origins and Evolution of Na-

tional Policy, 1800–1900, pp. 3–4 (1978). The majority offers no evidence
to the contrary—no example of a founding-era law making pre-
quickening abortion a crime (except when a woman died). See ante, at
20–21. And even in the mid-19th century, more than 10 States continued
to allow pre-quickening abortions. See Brief for American Historical As-
sociation et al. as Amici Curiae 27, and n. 14.
14   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

Roe’s and Casey’s different treatment of early and late abor-
tions. Better, then, to move forward in time. On the other
side of 1868, the majority occasionally notes that many
States barred abortion up to the time of Roe. See ante, at
24, 36. That is convenient for the majority, but it is window
dressing. As the same majority (plus one) just informed us,
“post-ratification adoption or acceptance of laws that are in-
consistent with the original meaning of the constitutional
text obviously cannot overcome or alter that text.” New
York State Rifle & Pistol Assn., Inc., 597 U. S., at ___–___
(slip op., at 27–28). Had the pre-Roe liberalization of abor-
tion laws occurred more quickly and more widely in the
20th century, the majority would say (once again) that only
the ratifiers’ views are germane.
   The majority’s core legal postulate, then, is that we in the
21st century must read the Fourteenth Amendment just as
its ratifiers did. And that is indeed what the majority em-
phasizes over and over again. See ante, at 47 (“[T]he most
important historical fact [is] how the States regulated abor-
tion when the Fourteenth Amendment was adopted”); see
also ante, at 5, 16, and n. 24, 23, 25, 28. If the ratifiers did
not understand something as central to freedom, then nei-
ther can we. Or said more particularly: If those people did
not understand reproductive rights as part of the guarantee
of liberty conferred in the Fourteenth Amendment, then
those rights do not exist.
   As an initial matter, note a mistake in the just preceding
sentence. We referred there to the “people” who ratified the
Fourteenth Amendment: What rights did those “people”
have in their heads at the time? But, of course, “people” did
not ratify the Fourteenth Amendment. Men did. So it is
perhaps not so surprising that the ratifiers were not per-
fectly attuned to the importance of reproductive rights for
women’s liberty, or for their capacity to participate as equal
members of our Nation. Indeed, the ratifiers—both in 1868
and when the original Constitution was approved in 1788—
                  Cite as: 597 U. S. ____ (2022)          15

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

did not understand women as full members of the commu-
nity embraced by the phrase “We the People.” In 1868, the
first wave of American feminists were explicitly told—of
course by men—that it was not their time to seek constitu-
tional protections. (Women would not get even the vote for
another half-century.) To be sure, most women in 1868 also
had a foreshortened view of their rights: If most men could
not then imagine giving women control over their bodies,
most women could not imagine having that kind of auton-
omy. But that takes away nothing from the core point.
Those responsible for the original Constitution, including
the Fourteenth Amendment, did not perceive women as
equals, and did not recognize women’s rights. When the
majority says that we must read our foundational charter
as viewed at the time of ratification (except that we may
also check it against the Dark Ages), it consigns women to
second-class citizenship.
   Casey itself understood this point, as will become clear.
See infra, at 23–24. It recollected with dismay a decision
this Court issued just five years after the Fourteenth
Amendment’s ratification, approving a State’s decision to
deny a law license to a woman and suggesting as well that
a woman had no legal status apart from her husband. See
505 U. S., at 896–897 (majority opinion) (citing Bradwell v.
State, 16 Wall. 130 (1873)). “There was a time,” Casey ex-
plained, when the Constitution did not protect “men and
women alike.” 505 U. S., at 896. But times had changed.
A woman’s place in society had changed, and constitutional
law had changed along with it. The relegation of women to
inferior status in either the public sphere or the family was
“no longer consistent with our understanding” of the Con-
stitution. Id., at 897. Now, “[t]he Constitution protects all
individuals, male or female,” from “the abuse of governmen-
tal power” or “unjustified state interference.” Id., at 896,
898.
   So how is it that, as Casey said, our Constitution, read
16   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

now, grants rights to women, though it did not in 1868?
How is it that our Constitution subjects discrimination
against them to heightened judicial scrutiny? How is it that
our Constitution, through the Fourteenth Amendment’s lib-
erty clause, guarantees access to contraception (also not le-
gally protected in 1868) so that women can decide for them-
selves whether and when to bear a child? How is it that
until today, that same constitutional clause protected a
woman’s right, in the event contraception failed, to end a
pregnancy in its earlier stages?
   The answer is that this Court has rejected the majority’s
pinched view of how to read our Constitution. “The Found-
ers,” we recently wrote, “knew they were writing a docu-
ment designed to apply to ever-changing circumstances
over centuries.” NLRB v. Noel Canning, 573 U. S. 513,
533–534 (2014). Or in the words of the great Chief Justice
John Marshall, our Constitution is “intended to endure for
ages to come,” and must adapt itself to a future “seen
dimly,” if at all. McCulloch v. Maryland, 4 Wheat. 316, 415
(1819). That is indeed why our Constitution is written as it
is. The Framers (both in 1788 and 1868) understood that
the world changes. So they did not define rights by refer-
ence to the specific practices existing at the time. Instead,
the Framers defined rights in general terms, to permit fu-
ture evolution in their scope and meaning. And over the
course of our history, this Court has taken up the Framers’
invitation. It has kept true to the Framers’ principles by
applying them in new ways, responsive to new societal un-
derstandings and conditions.
   Nowhere has that approach been more prevalent than in
construing the majestic but open-ended words of the Four-
teenth Amendment—the guarantees of “liberty” and
“equality” for all. And nowhere has that approach produced
prouder moments, for this country and the Court. Consider
an example Obergefell used a few years ago. The Court
                     Cite as: 597 U. S. ____ (2022)                    17

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

there confronted a claim, based on Washington v. Glucks-
berg, 521 U. S. 702 (1997), that the Fourteenth Amendment
“must be defined in a most circumscribed manner, with cen-
tral reference to specific historical practices”—exactly the
view today’s majority follows. Obergefell, 576 U. S., at 671.
And the Court specifically rejected that view.4 In doing so,
the Court reflected on what the proposed, historically cir-
cumscribed approach would have meant for interracial
marriage. See ibid. The Fourteenth Amendment’s ratifiers
did not think it gave black and white people a right to marry
each other. To the contrary, contemporaneous practice
deemed that act quite as unprotected as abortion. Yet the
Court in Loving v. Virginia, 388 U. S. 1 (1967), read the
Fourteenth Amendment to embrace the Lovings’ union. If,
Obergefell explained, “rights were defined by who exercised
them in the past, then received practices could serve as
their own continued justification”—even when they conflict
with “liberty” and “equality” as later and more broadly un-
derstood. 576 U. S., at 671. The Constitution does not
freeze for all time the original view of what those rights
guarantee, or how they apply.
  That does not mean anything goes. The majority wishes
people to think there are but two alternatives: (1) accept the
original applications of the Fourteenth Amendment and no
others, or (2) surrender to judges’ “own ardent views,” un-
grounded in law, about the “liberty that Americans should
enjoy.” Ante, at 14. At least, that idea is what the majority
sometimes tries to convey. At other times, the majority (or,
rather, most of it) tries to assure the public that it has no
designs on rights (for example, to contraception) that arose
only in the back half of the 20th century—in other words,
——————
  4 The majority ignores that rejection. See ante, at 5, 13, 36. But it is

unequivocal: The Glucksberg test, Obergefell said, “may have been ap-
propriate” in considering physician-assisted suicide, but “is inconsistent
with the approach this Court has used in discussing other fundamental
rights, including marriage and intimacy.” 576 U. S., at 671.
18   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

that it is happy to pick and choose, in accord with individual
preferences. See ante, at 32, 66, 71–72; ante, at 10
(KAVANAUGH, J., concurring); but see ante, at 3 (THOMAS,
J., concurring). But that is a matter we discuss later. See
infra, at 24–29. For now, our point is different: It is that
applications of liberty and equality can evolve while re-
maining grounded in constitutional principles, constitu-
tional history, and constitutional precedents. The second
Justice Harlan discussed how to strike the right balance
when he explained why he would have invalidated a State’s
ban on contraceptive use. Judges, he said, are not “free to
roam where unguided speculation might take them.” Poe v.
Ullman, 367 U. S. 497, 542 (1961) (dissenting opinion). Yet
they also must recognize that the constitutional “tradition”
of this country is not captured whole at a single moment.
Ibid. Rather, its meaning gains content from the long
sweep of our history and from successive judicial prece-
dents—each looking to the last and each seeking to apply
the Constitution’s most fundamental commitments to new
conditions. That is why Americans, to go back to Oberge-
fell’s example, have a right to marry across racial lines.
And it is why, to go back to Justice Harlan’s case, Ameri-
cans have a right to use contraceptives so they can choose
for themselves whether to have children.
   All that is what Casey understood. Casey explicitly re-
jected the present majority’s method. “[T]he specific prac-
tices of States at the time of the adoption of the Fourteenth
Amendment,” Casey stated, do not “mark[ ] the outer limits
of the substantive sphere of liberty which the Fourteenth
Amendment protects.” 505 U. S., at 848.5 To hold other-
wise—as the majority does today—“would be inconsistent

——————
  5 In a perplexing paragraph in its opinion, the majority declares that it

need not say whether that statement from Casey is true. See ante, at 32–
33. But how could that be? Has not the majority insisted for the prior
30 or so pages that the “specific practice[ ]” respecting abortion at the
                     Cite as: 597 U. S. ____ (2022)                   19

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

with our law.” Id., at 847. Why? Because the Court has
“vindicated [the] principle” over and over that (no matter
the sentiment in 1868) “there is a realm of personal liberty
which the government may not enter”—especially relating
to “bodily integrity” and “family life.” Id., at 847, 849, 851.
Casey described in detail the Court’s contraception cases.
See id., at 848–849, 851–853. It noted decisions protecting
the right to marry, including to someone of another race.
See id., at 847–848 (“[I]nterracial marriage was illegal in
most States in the 19th century, but the Court was no doubt
correct in finding it to be an aspect of liberty protected
against state interference”). In reviewing decades and dec-
ades of constitutional law, Casey could draw but one conclu-
sion: Whatever was true in 1868, “[i]t is settled now, as it
was when the Court heard arguments in Roe v. Wade, that
the Constitution places limits on a State’s right to interfere
with a person’s most basic decisions about family and
parenthood.” Id., at 849.
   And that conclusion still held good, until the Court’s in-
tervention here. It was settled at the time of Roe, settled at
the time of Casey, and settled yesterday that the Constitu-
tion places limits on a State’s power to assert control over
an individual’s body and most personal decisionmaking. A
multitude of decisions supporting that principle led to Roe’s
recognition and Casey’s reaffirmation of the right to choose;
and Roe and Casey in turn supported additional protections
for intimate and familial relations. The majority has em-

——————
time of the Fourteenth Amendment precludes its recognition as a consti-
tutional right? Ante, at 33. It has. And indeed, it has given no other
reason for overruling Roe and Casey. Ante, at 15–16. We are not min-
dreaders, but here is our best guess as to what the majority means. It
says next that “[a]bortion is nothing new.” Ante, at 33. So apparently,
the Fourteenth Amendment might provide protection for things wholly
unknown in the 19th century; maybe one day there could be constitu-
tional protection for, oh, time travel. But as to anything that was known
back then (such as abortion or contraception), no such luck.
20   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

barrassingly little to say about those precedents. It (liter-
ally) rattles them off in a single paragraph; and it implies
that they have nothing to do with each other, or with the
right to terminate an early pregnancy. See ante, at 31–32
(asserting that recognizing a relationship among them, as
addressing aspects of personal autonomy, would inelucta-
bly “license fundamental rights” to illegal “drug use [and]
prostitution”). But that is flat wrong. The Court’s prece-
dents about bodily autonomy, sexual and familial relations,
and procreation are all interwoven—all part of the fabric of
our constitutional law, and because that is so, of our lives.
Especially women’s lives, where they safeguard a right to
self-determination.
   And eliminating that right, we need to say before further
describing our precedents, is not taking a “neutral” posi-
tion, as JUSTICE KAVANAUGH tries to argue. Ante, at 2–3,
5, 7, 11–12 (concurring opinion). His idea is that neutrality
lies in giving the abortion issue to the States, where some
can go one way and some another. But would he say that
the Court is being “scrupulously neutral” if it allowed New
York and California to ban all the guns they want? Ante, at
3. If the Court allowed some States to use unanimous juries
and others not? If the Court told the States: Decide for
yourselves whether to put restrictions on church attend-
ance? We could go on—and in fact we will. Suppose
JUSTICE KAVANAUGH were to say (in line with the majority
opinion) that the rights we just listed are more textually or
historically grounded than the right to choose. What, then,
of the right to contraception or same-sex marriage? Would
it be “scrupulously neutral” for the Court to eliminate those
rights too? The point of all these examples is that when it
comes to rights, the Court does not act “neutrally” when it
leaves everything up to the States. Rather, the Court acts
neutrally when it protects the right against all comers. And
to apply that point to the case here: When the Court deci-
mates a right women have held for 50 years, the Court is
                  Cite as: 597 U. S. ____ (2022)             21

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

not being “scrupulously neutral.” It is instead taking sides:
against women who wish to exercise the right, and for
States (like Mississippi) that want to bar them from doing
so. JUSTICE KAVANAUGH cannot obscure that point by ap-
propriating the rhetoric of even-handedness. His position
just is what it is: A brook-no-compromise refusal to recog-
nize a woman’s right to choose, from the first day of a preg-
nancy. And that position, as we will now show, cannot be
squared with this Court’s longstanding view that women
indeed have rights (whatever the state of the world in 1868)
to make the most personal and consequential decisions
about their bodies and their lives.
   Consider first, then, the line of this Court’s cases protect-
ing “bodily integrity.” Casey, 505 U. S., at 849. “No right,”
in this Court’s time-honored view, “is held more sacred, or
is more carefully guarded,” than “the right of every individ-
ual to the possession and control of his own person.” Union
Pacific R. Co. v. Botsford, 141 U. S. 250, 251 (1891); see
Cruzan v. Director, Mo. Dept. of Health, 497 U. S. 261, 269
(1990) (Every adult “has a right to determine what shall be
done with his own body”). Or to put it more simply: Every-
one, including women, owns their own bodies. So the Court
has restricted the power of government to interfere with a
person’s medical decisions or compel her to undergo medical
procedures or treatments. See, e.g., Winston v. Lee, 470
U. S. 753, 766–767 (1985) (forced surgery); Rochin v. Cali-
fornia, 342 U. S. 165, 166, 173–174 (1952) (forced stomach
pumping); Washington v. Harper, 494 U. S. 210, 229, 236
(1990) (forced administration of antipsychotic drugs).
   Casey recognized the “doctrinal affinity” between those
precedents and Roe. 505 U. S., at 857. And that doctrinal
affinity is born of a factual likeness. There are few greater
incursions on a body than forcing a woman to complete a
pregnancy and give birth. For every woman, those experi-
ences involve all manner of physical changes, medical treat-
ments (including the possibility of a cesarean section), and
22   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

medical risk. Just as one example, an American woman is
14 times more likely to die by carrying a pregnancy to term
than by having an abortion. See Whole Woman’s Health v.
Hellerstedt, 579 U. S. 582, 618 (2016). That women happily
undergo those burdens and hazards of their own accord
does not lessen how far a State impinges on a woman’s body
when it compels her to bring a pregnancy to term. And for
some women, as Roe recognized, abortions are medically
necessary to prevent harm. See 410 U. S., at 153. The ma-
jority does not say—which is itself ominous—whether a
State may prevent a woman from obtaining an abortion
when she and her doctor have determined it is a needed
medical treatment.
  So too, Roe and Casey fit neatly into a long line of deci-
sions protecting from government intrusion a wealth of pri-
vate choices about family matters, child rearing, intimate
relationships, and procreation. See Casey, 505 U. S., at 851,
857; Roe, 410 U. S., at 152–153; see also ante, at 31–32 (list-
ing the myriad decisions of this kind that Casey relied on).
Those cases safeguard particular choices about whom to
marry; whom to have sex with; what family members to live
with; how to raise children—and crucially, whether and
when to have children. In varied cases, the Court explained
that those choices—“the most intimate and personal” a per-
son can make—reflect fundamental aspects of personal
identity; they define the very “attributes of personhood.”
Casey, 505 U. S., at 851. And they inevitably shape the na-
ture and future course of a person’s life (and often the lives
of those closest to her). So, the Court held, those choices
belong to the individual, and not the government. That is
the essence of what liberty requires.
  And liberty may require it, this Court has repeatedly
said, even when those living in 1868 would not have recog-
nized the claim—because they would not have seen the per-
son making it as a full-fledged member of the community.
Throughout our history, the sphere of protected liberty has
                  Cite as: 597 U. S. ____ (2022)           23

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

expanded, bringing in individuals formerly excluded. In
that way, the constitutional values of liberty and equality
go hand in hand; they do not inhabit the hermetically sealed
containers the majority portrays. Compare Obergefell, 576
U. S., at 672–675, with ante, at 10–11. So before Roe and
Casey, the Court expanded in successive cases those who
could claim the right to marry—though their relationships
would have been outside the law’s protection in the mid-
19th century. See, e.g., Loving, 388 U. S. 1 (interracial cou-
ples); Turner v. Safley, 482 U. S. 78 (1987) (prisoners); see
also, e.g., Stanley v. Illinois, 405 U. S. 645, 651–652 (1972)
(offering constitutional protection to untraditional “family
unit[s]”). And after Roe and Casey, of course, the Court con-
tinued in that vein. With a critical stop to hold that the
Fourteenth Amendment protected same-sex intimacy, the
Court resolved that the Amendment also conferred on
same-sex couples the right to marry. See Lawrence, 539
U. S. 558; Obergefell, 576 U. S. 644. In considering that
question, the Court held, “[h]istory and tradition,” espe-
cially as reflected in the course of our precedent, “guide and
discipline [the] inquiry.” Id., at 664. But the sentiments of
1868 alone do not and cannot “rule the present.” Ibid.
  Casey similarly recognized the need to extend the consti-
tutional sphere of liberty to a previously excluded group.
The Court then understood, as the majority today does not,
that the men who ratified the Fourteenth Amendment and
wrote the state laws of the time did not view women as full
and equal citizens. See supra, at 15. A woman then, Casey
wrote, “had no legal existence separate from her husband.”
505 U. S., at 897. Women were seen only “as the center of
home and family life,” without “full and independent legal
status under the Constitution.” Ibid. But that could not be
true any longer: The State could not now insist on the his-
torically dominant “vision of the woman’s role.” Id., at 852.
And equal citizenship, Casey realized, was inescapably con-
24   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

nected to reproductive rights. “The ability of women to par-
ticipate equally” in the “life of the Nation”—in all its eco-
nomic, social, political, and legal aspects—“has been facili-
tated by their ability to control their reproductive lives.”
Id., at 856. Without the ability to decide whether and when
to have children, women could not—in the way men took for
granted—determine how they would live their lives, and
how they would contribute to the society around them.
   For much that reason, Casey made clear that the prece-
dents Roe most closely tracked were those involving contra-
ception. Over the course of three cases, the Court had held
that a right to use and gain access to contraception was part
of the Fourteenth Amendment’s guarantee of liberty. See
Griswold, 381 U. S. 479; Eisenstadt, 405 U. S. 438; Carey v.
Population Services Int’l, 431 U. S. 678 (1977). That clause,
we explained, necessarily conferred a right “to be free from
unwarranted governmental intrusion into matters so fun-
damentally affecting a person as the decision whether to
bear or beget a child.” Eisenstadt, 405 U. S., at 453; see
Carey, 431 U. S., at 684–685. Casey saw Roe as of a piece:
In “critical respects the abortion decision is of the same
character.” 505 U. S., at 852. “[R]easonable people,” the
Court noted, could also oppose contraception; and indeed,
they could believe that “some forms of contraception” simi-
larly implicate a concern with “potential life.” Id., at 853,
859. Yet the views of others could not automatically prevail
against a woman’s right to control her own body and make
her own choice about whether to bear, and probably to
raise, a child. When an unplanned pregnancy is involved—
because either contraception or abortion is outlawed—“the
liberty of the woman is at stake in a sense unique to the
human condition.” Id., at 852. No State could undertake to
resolve the moral questions raised “in such a definitive
way” as to deprive a woman of all choice. Id., at 850.
   Faced with all these connections between Roe/Casey and
judicial decisions recognizing other constitutional rights,
                      Cite as: 597 U. S. ____ (2022)                    25

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

the majority tells everyone not to worry. It can (so it says)
neatly extract the right to choose from the constitutional
edifice without affecting any associated rights. (Think of
someone telling you that the Jenga tower simply will not
collapse.) Today’s decision, the majority first says, “does
not undermine” the decisions cited by Roe and Casey—the
ones involving “marriage, procreation, contraception, [and]
family relationships”—“in any way.” Ante, at 32; Casey, 505
U. S., at 851. Note that this first assurance does not extend
to rights recognized after Roe and Casey, and partly based
on them—in particular, rights to same-sex intimacy and
marriage. See supra, at 23.6 On its later tries, though, the
majority includes those too: “Nothing in this opinion should
be understood to cast doubt on precedents that do not con-
cern abortion.” Ante, at 66; see ante, at 71–72. That right
is unique, the majority asserts, “because [abortion] termi-
nates life or potential life.” Ante, at 66 (internal quotation
marks omitted); see ante, at 32, 71–72. So the majority de-
picts today’s decision as “a restricted railroad ticket, good
for this day and train only.” Smith v. Allwright, 321 U. S.
649, 669 (1944) (Roberts, J., dissenting). Should the audi-
ence for these too-much-repeated protestations be duly sat-
isfied? We think not.
   The first problem with the majority’s account comes from
JUSTICE THOMAS’s concurrence—which makes clear he is
not with the program. In saying that nothing in today’s
opinion casts doubt on non-abortion precedents, JUSTICE
THOMAS explains, he means only that they are not at issue
——————
   6 And note, too, that the author of the majority opinion recently joined

a statement, written by another member of the majority, lamenting that
Obergefell deprived States of the ability “to resolve th[e] question [of
same-sex marriage] through legislation.” Davis v. Ermold, 592 U. S. ___,
___ (2020) (statement of THOMAS, J.) (slip op., at 1). That might sound
familiar. Cf. ante, at 44 (lamenting that Roe “short-circuited the demo-
cratic process”). And those two Justices hardly seemed content to let the
matter rest: The Court, they said, had “created a problem that only it can
fix.” Davis, 592 U. S., at ___ (slip op., at 4).
26   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

in this very case. See ante, at 7 (“[T]his case does not pre-
sent the opportunity to reject” those precedents). But he
lets us know what he wants to do when they are. “[I]n fu-
ture cases,” he says, “we should reconsider all of this Court’s
substantive due process precedents, including Griswold,
Lawrence, and Obergefell.” Ante, at 3; see also supra, at 25,
and n. 6. And when we reconsider them? Then “we have a
duty” to “overrul[e] these demonstrably erroneous deci-
sions.” Ante, at 3. So at least one Justice is planning to use
the ticket of today’s decision again and again and again.
   Even placing the concurrence to the side, the assurance
in today’s opinion still does not work. Or at least that is so
if the majority is serious about its sole reason for overturn-
ing Roe and Casey: the legal status of abortion in the 19th
century. Except in the places quoted above, the state inter-
est in protecting fetal life plays no part in the majority’s
analysis. To the contrary, the majority takes pride in not
expressing a view “about the status of the fetus.” Ante, at
65; see ante, at 32 (aligning itself with Roe’s and Casey’s
stance of not deciding whether life or potential life is in-
volved); ante, at 38–39 (similar). The majority’s departure
from Roe and Casey rests instead—and only—on whether a
woman’s decision to end a pregnancy involves any Four-
teenth Amendment liberty interest (against which Roe and
Casey balanced the state interest in preserving fetal life).7
——————
   7 Indulge a few more words about this point. The majority had a choice

of two different ways to overrule Roe and Casey. It could claim that those
cases underrated the State’s interest in fetal life. Or it could claim that
they overrated a woman’s constitutional liberty interest in choosing an
abortion. (Or both.) The majority here rejects the first path, and we can
see why. Taking that route would have prevented the majority from
claiming that it means only to leave this issue to the democratic pro-
cess—that it does not have a dog in the fight. See ante, at 38–39, 65.
And indeed, doing so might have suggested a revolutionary proposition:
that the fetus is itself a constitutionally protected “person,” such that an
abortion ban is constitutionally mandated. The majority therefore
chooses the second path, arguing that the Fourteenth Amendment does
                      Cite as: 597 U. S. ____ (2022)                     27

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

According to the majority, no liberty interest is present—
because (and only because) the law offered no protection to
the woman’s choice in the 19th century. But here is the rub.
The law also did not then (and would not for ages) protect a
wealth of other things. It did not protect the rights recog-
nized in Lawrence and Obergefell to same-sex intimacy and
marriage. It did not protect the right recognized in Loving
to marry across racial lines. It did not protect the right rec-
ognized in Griswold to contraceptive use. For that matter,
it did not protect the right recognized in Skinner v. Okla-
homa ex rel. Williamson, 316 U. S. 535 (1942), not to be ster-
ilized without consent. So if the majority is right in its legal
analysis, all those decisions were wrong, and all those mat-
ters properly belong to the States too—whatever the partic-
ular state interests involved. And if that is true, it is im-
possible to understand (as a matter of logic and principle)
how the majority can say that its opinion today does not
threaten—does not even “undermine”—any number of
other constitutional rights. Ante, at 32.8
   Nor does it even help just to take the majority at its word.
Assume the majority is sincere in saying, for whatever rea-
son, that it will go so far and no further. Scout’s honor.
Still, the future significance of today’s opinion will be de-
cided in the future. And law often has a way of evolving

——————
not conceive of the abortion decision as implicating liberty, because the
law in the 19th century gave that choice no protection. The trouble is
that the chosen path—which is, again, the solitary rationale for the
Court’s decision—provides no way to distinguish between the right to
choose an abortion and a range of other rights, including contraception.
  8 The majority briefly (very briefly) gestures at the idea that some stare

decisis factors might play out differently with respect to these other con-
stitutional rights. But the majority gives no hint as to why. And the
majority’s (mis)treatment of stare decisis in this case provides little rea-
son to think that the doctrine would stand as a barrier to the majority’s
redoing any other decision it considered egregiously wrong. See infra, at
30–57.
28   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

without regard to original intentions—a way of actually fol-
lowing where logic leads, rather than tolerating hard-to-
explain lines. Rights can expand in that way. Dissenting
in Lawrence, Justice Scalia explained why he took no com-
fort in the Court’s statement that a decision recognizing the
right to same-sex intimacy did “not involve” same-sex mar-
riage. 539 U. S., at 604. That could be true, he wrote, “only
if one entertains the belief that principle and logic have
nothing to do with the decisions of this Court.” Id., at 605.
Score one for the dissent, as a matter of prophecy. And logic
and principle are not one-way ratchets. Rights can contract
in the same way and for the same reason—because what-
ever today’s majority might say, one thing really does lead
to another. We fervently hope that does not happen be-
cause of today’s decision. We hope that we will not join Jus-
tice Scalia in the book of prophets. But we cannot under-
stand how anyone can be confident that today’s opinion will
be the last of its kind.
   Consider, as our last word on this issue, contraception.
The Constitution, of course, does not mention that word.
And there is no historical right to contraception, of the kind
the majority insists on. To the contrary, the American legal
landscape in the decades after the Civil War was littered
with bans on the sale of contraceptive devices. So again,
there seem to be two choices. See supra, at 5, 26–27. If the
majority is serious about its historical approach, then Gris-
wold and its progeny are in the line of fire too. Or if it is
not serious, then . . . what is the basis of today’s decision?
If we had to guess, we suspect the prospects of this Court
approving bans on contraception are low. But once again,
the future significance of today’s opinion will be decided in
the future. At the least, today’s opinion will fuel the fight
to get contraception, and any other issues with a moral di-
mension, out of the Fourteenth Amendment and into state
                     Cite as: 597 U. S. ____ (2022)                   29

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

legislatures.9
   Anyway, today’s decision, taken on its own, is cata-
strophic enough. As a matter of constitutional method, the
majority’s commitment to replicate in 2022 every view
about the meaning of liberty held in 1868 has precious little
to recommend it. Our law in this constitutional sphere, as
in most, has for decades upon decades proceeded differ-
ently. It has considered fundamental constitutional princi-
ples, the whole course of the Nation’s history and traditions,
and the step-by-step evolution of the Court’s precedents. It
is disciplined but not static. It relies on accumulated judg-
ments, not just the sentiments of one long-ago generation
of men (who themselves believed, and drafted the Constitu-
tion to reflect, that the world progresses). And by doing so,
it includes those excluded from that olden conversation, ra-
ther than perpetuating its bounds.
   As a matter of constitutional substance, the majority’s
opinion has all the flaws its method would suggest. Be-
cause laws in 1868 deprived women of any control over their
bodies, the majority approves States doing so today. Be-
cause those laws prevented women from charting the
course of their own lives, the majority says States can do
the same again. Because in 1868, the government could tell
a pregnant woman—even in the first days of her preg-
nancy—that she could do nothing but bear a child, it can
once more impose that command. Today’s decision strips
women of agency over what even the majority agrees is a
——————
  9 As this Court has considered this case, some state legislators have

begun to call for restrictions on certain forms of contraception. See
I. Stevenson, After Roe Decision, Idaho Lawmakers May Consider
Restricting Some Contraception, Idaho Statesman (May 10, 2022),
https://www.idahostatesman.com/news/politics-government/state-politics/
article261207007.html; T. Weinberg, “Anything’s on the Table”: Missouri
Legislature May Revisit Contraceptive Limits Post-Roe, Missouri Inde-
pendent (May 20, 2022), https://www.missouriindependent.com/2022/05/
20/anythings-on-the-table-missouri-legislature-may-revisit-contraceptive-
limits-post-roe/.
30   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

contested and contestable moral issue. It forces her to carry
out the State’s will, whatever the circumstances and what-
ever the harm it will wreak on her and her family. In the
Fourteenth Amendment’s terms, it takes away her liberty.
Even before we get to stare decisis, we dissent.
                               II
   By overruling Roe, Casey, and more than 20 cases reaf-
firming or applying the constitutional right to abortion, the
majority abandons stare decisis, a principle central to the
rule of law. “Stare decisis” means “to stand by things de-
cided.” Black’s Law Dictionary 1696 (11th ed. 2019). Black-
stone called it the “established rule to abide by former prec-
edents.” 1 Blackstone 69. Stare decisis “promotes the
evenhanded, predictable, and consistent development of le-
gal principles.” Payne, 501 U. S., at 827. It maintains a
stability that allows people to order their lives under the
law. See H. Hart & A. Sacks, The Legal Process: Basic
Problems in the Making and Application of Law 568–569
(1994).
   Stare decisis also “contributes to the integrity of our con-
stitutional system of government” by ensuring that deci-
sions “are founded in the law rather than in the proclivities
of individuals.” Vasquez, 474 U. S., at 265. As Hamilton
wrote: It “avoid[s] an arbitrary discretion in the courts.”
The Federalist No. 78, p. 529 (J. Cooke ed. 1961) (A. Ham-
ilton). And as Blackstone said before him: It “keep[s] the
scale of justice even and steady, and not liable to waver with
every new judge’s opinion.” 1 Blackstone 69. The “glory” of
our legal system is that it “gives preference to precedent ra-
ther than . . . jurists.” H. Humble, Departure From Prece-
dent, 19 Mich. L. Rev. 608, 614 (1921). That is why, the
story goes, Chief Justice John Marshall donned a plain
black robe when he swore the oath of office. That act per-
sonified an American tradition. Judges’ personal prefer-
ences do not make law; rather, the law speaks through
                  Cite as: 597 U. S. ____ (2022)           31

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

them.
   That means the Court may not overrule a decision, even
a constitutional one, without a “special justification.” Gam-
ble v. United States, 587 U. S. ___, ___ (2019) (slip op., at
11). Stare decisis is, of course, not an “inexorable com-
mand”; it is sometimes appropriate to overrule an earlier
decision. Pearson v. Callahan, 555 U. S. 223, 233 (2009).
But the Court must have a good reason to do so over and
above the belief “that the precedent was wrongly decided.”
Halliburton Co. v. Erica P. John Fund, Inc., 573 U. S. 258,
266 (2014). “[I]t is not alone sufficient that we would decide
a case differently now than we did then.” Kimble v. Marvel
Entertainment, LLC, 576 U. S. 446, 455 (2015).
   The majority today lists some 30 of our cases as overrul-
ing precedent, and argues that they support overruling Roe
and Casey. But none does, as further described below and
in the Appendix. See infra, at 61–66. In some, the Court
only partially modified or clarified a precedent. And in the
rest, the Court relied on one or more of the traditional stare
decisis factors in reaching its conclusion. The Court found,
for example, (1) a change in legal doctrine that undermined
or made obsolete the earlier decision; (2) a factual change
that had the same effect; or (3) an absence of reliance be-
cause the earlier decision was less than a decade old. (The
majority is wrong when it says that we insist on a test of
changed law or fact alone, although that is present in most
of the cases. See ante, at 69.) None of those factors apply
here: Nothing—and in particular, no significant legal or fac-
tual change—supports overturning a half-century of settled
law giving women control over their reproductive lives.
   First, for all the reasons we have given, Roe and Casey
were correct. In holding that a State could not “resolve” the
debate about abortion “in such a definitive way that a
woman lacks all choice in the matter,” the Court protected
women’s liberty and women’s equality in a way comporting
with our Fourteenth Amendment precedents. Casey, 505
32   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

U. S., at 850. Contrary to the majority’s view, the legal sta-
tus of abortion in the 19th century does not weaken those
decisions. And the majority’s repeated refrain about
“usurp[ing]” state legislatures’ “power to address” a pub-
licly contested question does not help it on the key issue
here. Ante, at 44; see ante, at 1. To repeat: The point of a
right is to shield individual actions and decisions “from the
vicissitudes of political controversy, to place them beyond
the reach of majorities and officials and to establish them
as legal principles to be applied by the courts.” Barnette,
319 U. S., at 638; supra, at 7. However divisive, a right is
not at the people’s mercy.
   In any event “[w]hether or not we . . . agree” with a prior
precedent is the beginning, not the end, of our analysis—
and the remaining “principles of stare decisis weigh heavily
against overruling” Roe and Casey. Dickerson v. United
States, 530 U. S. 428, 443 (2000). Casey itself applied those
principles, in one of this Court’s most important precedents
about precedent. After assessing the traditional stare deci-
sis factors, Casey reached the only conclusion possible—
that stare decisis operates powerfully here. It still does.
The standards Roe and Casey set out are perfectly worka-
ble. No changes in either law or fact have eroded the two
decisions. And tens of millions of American women have
relied, and continue to rely, on the right to choose. So under
traditional stare decisis principles, the majority has no spe-
cial justification for the harm it causes.
   And indeed, the majority comes close to conceding that
point. The majority barely mentions any legal or factual
changes that have occurred since Roe and Casey. It sug-
gests that the two decisions are hard for courts to imple-
ment, but cannot prove its case. In the end, the majority
says, all it must say to override stare decisis is one thing:
that it believes Roe and Casey “egregiously wrong.” Ante,
at 70. That rule could equally spell the end of any precedent
with which a bare majority of the present Court disagrees.
                  Cite as: 597 U. S. ____ (2022)             33

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

So how does that approach prevent the “scale of justice”
from “waver[ing] with every new judge’s opinion”? 1 Black-
stone 69. It does not. It makes radical change too easy and
too fast, based on nothing more than the new views of new
judges. The majority has overruled Roe and Casey for one
and only one reason: because it has always despised them,
and now it has the votes to discard them. The majority
thereby substitutes a rule by judges for the rule of law.
                              A
   Contrary to the majority’s view, there is nothing unwork-
able about Casey’s “undue burden” standard. Its primary
focus on whether a State has placed a “substantial obstacle”
on a woman seeking an abortion is “the sort of inquiry fa-
miliar to judges across a variety of contexts.” June Medical
Services L. L. C. v. Russo, 591 U. S. ___, ___ (2020) (slip op.,
at 6) (ROBERTS, C. J., concurring in judgment). And it has
given rise to no more conflict in application than many
standards this Court and others unhesitatingly apply every
day.
   General standards, like the undue burden standard, are
ubiquitous in the law, and particularly in constitutional ad-
judication. When called on to give effect to the Constitu-
tion’s broad principles, this Court often crafts flexible
standards that can be applied case-by-case to a myriad of
unforeseeable circumstances. See Dickerson, 530 U. S., at
441 (“No court laying down a general rule can possibly fore-
see the various circumstances” in which it must apply). So,
for example, the Court asks about undue or substantial bur-
dens on speech, on voting, and on interstate commerce. See,
e.g., Arizona Free Enterprise Club’s Freedom Club PAC v.
Bennett, 564 U. S. 721, 748 (2011); Burdick v. Takushi, 504
U. S. 428, 433–434 (1992); Pike v. Bruce Church, Inc., 397
U. S. 137, 142 (1970). The Casey undue burden standard is
the same. It also resembles general standards that courts
34   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

           BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

work with daily in other legal spheres—like the “rule of rea-
son” in antitrust law or the “arbitrary and capricious”
standard for agency decisionmaking. See Standard Oil Co.
of N. J. v. United States, 221 U. S. 1, 62 (1911); Motor Vehi-
cle Mfrs. Assn. of United States, Inc. v. State Farm Mut. Au-
tomobile Ins. Co., 463 U. S. 29, 42–43 (1983). Applying gen-
eral standards to particular cases is, in many contexts, just
what it means to do law.
   And the undue burden standard has given rise to no un-
usual difficulties. Of course, it has provoked some disagree-
ment among judges. Casey knew it would: That much “is to
be expected in the application of any legal standard which
must accommodate life’s complexity.” 505 U. S., at 878
(plurality opinion). Which is to say: That much is to be ex-
pected in the application of any legal standard. But the ma-
jority vastly overstates the divisions among judges applying
the standard. We count essentially two. THE CHIEF
JUSTICE disagreed with other Justices in the June Medical
majority about whether Casey called for weighing the ben-
efits of an abortion regulation against its burdens. See 591
U. S., at ___–___ (slip op., at 6–7); ante, at 59, 60, and
n. 53.10 We agree that the June Medical difference is a dif-
ference—but not one that would actually make a difference
in the result of most cases (it did not in June Medical), and
not one incapable of resolution were it ever to matter. As
for lower courts, there is now a one-year-old, one-to-one Cir-
cuit split about how the undue burden standard applies to
state laws that ban abortions for certain reasons, like fetal
abnormality. See ante, at 61, and n. 57. That is about it,
as far as we can see.11 And that is not much. This Court

——————
  10 Some lower courts then differed over which opinion in June Medical

was controlling—but that is a dispute not about the undue burden stand-
ard, but about the “Marks rule,” which tells courts how to determine the
precedential effects of a divided decision.
  11 The rest of the majority’s supposed splits are, shall we say, unim-
                      Cite as: 597 U. S. ____ (2022)                     35

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

mostly does not even grant certiorari on one-year-old, one-
to-one Circuit splits, because we know that a bit of disagree-
ment is an inevitable part of our legal system. To borrow
an old saying that might apply here: Not one or even a cou-
ple of swallows can make the majority’s summer.
  Anyone concerned about workability should consider the
majority’s substitute standard. The majority says a law
regulating or banning abortion “must be sustained if there
is a rational basis on which the legislature could have
thought that it would serve legitimate state interests.”
Ante, at 77. And the majority lists interests like “respect
for and preservation of prenatal life,” “protection of mater-
nal health,” elimination of certain “medical procedures,”
“mitigation of fetal pain,” and others. Ante, at 78. This
Court will surely face critical questions about how that test
applies. Must a state law allow abortions when necessary
to protect a woman’s life and health? And if so, exactly
when? How much risk to a woman’s life can a State force
——————
pressive. The majority says that lower courts have split over how to ap-
ply the undue burden standard to parental notification laws. See ante,
at 60, and n. 54. But that is not so. The state law upheld had an exemp-
tion for minors demonstrating adequate maturity, whereas the ones
struck down did not. Compare Planned Parenthood of Blue Ridge v.
Camblos, 155 F. 3d 352, 383–384 (CA4 1998), with Planned Parenthood
of Ind. & Ky., Inc. v. Adams, 937 F. 3d 973, 981 (CA7 2019), cert. granted,
judgment vacated, 591 U. S. ___ (2020), and Planned Parenthood, Sioux
Falls Clinic v. Miller, 63 F. 3d 1452, 1460 (CA8 1995). The majority says
there is a split about bans on certain types of abortion procedures. See
ante, at 61, and n. 55. But the one court to have separated itself on that
issue did so based on a set of factual findings significantly different from
those in other cases. Compare Whole Woman’s Health v. Paxton, 10
F. 4th 430, 447–453 (CA5 2021), with EMW Women’s Surgical Center,
P.S.C. v. Friedlander, 960 F. 3d 785, 798–806 (CA6 2020), and West Ala.
Women’s Center v. Williamson, 900 F. 3d 1310, 1322–1324 (CA11 2018).
Finally, the majority says there is a split about whether an increase in
travel time to reach a clinic is an undue burden. See ante, at 61, and
n. 56. But the cases to which the majority refers predate this Court’s
decision in Whole Woman’s Health v. Hellerstedt, 579 U. S. 582 (2016),
which clarified how to apply the undue burden standard to that context.
36   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

her to incur, before the Fourteenth Amendment’s protection
of life kicks in? Suppose a patient with pulmonary hyper-
tension has a 30-to-50 percent risk of dying with ongoing
pregnancy; is that enough? And short of death, how much
illness or injury can the State require her to accept, con-
sistent with the Amendment’s protection of liberty and
equality? Further, the Court may face questions about the
application of abortion regulations to medical care most
people view as quite different from abortion. What about
the morning-after pill? IUDs? In vitro fertilization? And
how about the use of dilation and evacuation or medication
for miscarriage management? See generally L. Harris,
Navigating Loss of Abortion Services—A Large Academic
Medical Center Prepares for the Overturn of Roe v. Wade,
386 New England J. Med. 2061 (2022).12
   Finally, the majority’s ruling today invites a host of ques-
tions about interstate conflicts. See supra, at 3; see gener-
ally D. Cohen, G. Donley, & R. Rebouché, The New Abortion
Battleground, 123 Colum. L. Rev. (forthcoming 2023),
https://ssrn.com/abstract=4032931. Can a State bar women
from traveling to another State to obtain an abortion? Can
a State prohibit advertising out-of-state abortions or help-
ing women get to out-of-state providers? Can a State inter-


——————
  12 To take just the last, most medical treatments for miscarriage are

identical to those used in abortions. See Kaiser Family Foundation (Kai-
ser), G. Weigel, L. Sobel, & A. Salganicoff, Understanding Pregnancy
Loss in the Context of Abortion Restrictions and Fetal Harm Laws
(Dec. 4, 2019), https://www.kff.org/womens-health-policy/issue-brief/
understanding-pregnancy-loss-in-the-context-of-abortion-restrictions-and-
fetal-harm-laws/. Blanket restrictions on “abortion” procedures and
medications therefore may be understood to deprive women of effective
treatment for miscarriages, which occur in about 10 to 30 percent of preg-
nancies. See Health Affairs, J. Strasser, C. Chen, S. Rosenbaum, E.
Schenk, & E. Dewhurst, Penalizing Abortion Providers Will Have Ripple
Effects Across Pregnancy Care (May 3, 2022), https://www.healthaffairs.
org/do/10.1377/forefront.20220503.129912/.
                  Cite as: 597 U. S. ____ (2022)          37

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

fere with the mailing of drugs used for medication abor-
tions? The Constitution protects travel and speech and in-
terstate commerce, so today’s ruling will give rise to a host
of new constitutional questions. Far from removing the
Court from the abortion issue, the majority puts the Court
at the center of the coming “interjurisdictional abortion
wars.” Id., at ___ (draft, at 1).
   In short, the majority does not save judges from unwieldy
tests or extricate them from the sphere of controversy. To
the contrary, it discards a known, workable, and predicta-
ble standard in favor of something novel and probably far
more complicated. It forces the Court to wade further into
hotly contested issues, including moral and philosophical
ones, that the majority criticizes Roe and Casey for address-
ing.
                              B
   When overruling constitutional precedent, the Court has
almost always pointed to major legal or factual changes un-
dermining a decision’s original basis. A review of the Ap-
pendix to this dissent proves the point. See infra, at 61–66.
Most “successful proponent[s] of overruling precedent,” this
Court once said, have carried “the heavy burden of persuad-
ing the Court that changes in society or in the law dictate
that the values served by stare decisis yield in favor of a
greater objective.” Vasquez, 474 U. S., at 266. Certainly,
that was so of the main examples the majority cites: Brown
v. Board of Education, 347 U. S. 483 (1954), and West Coast
Hotel Co. v. Parrish, 300 U. S. 379 (1937). But it is not so
today. Although nodding to some arguments others have
made about “modern developments,” the majority does not
really rely on them, no doubt seeing their slimness. Ante,
at 33; see ante, at 34. The majority briefly invokes the cur-
rent controversy over abortion. See ante, at 70–71. But it
has to acknowledge that the same dispute has existed for
38   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

decades: Conflict over abortion is not a change but a con-
stant. (And as we will later discuss, the presence of that
continuing division provides more of a reason to stick with,
than to jettison, existing precedent. See infra, at 55–57.)
In the end, the majority throws longstanding precedent to
the winds without showing that anything significant has
changed to justify its radical reshaping of the law. See ante,
at 43.
                              1
   Subsequent legal developments have only reinforced Roe
and Casey. The Court has continued to embrace all the de-
cisions Roe and Casey cited, decisions which recognize a
constitutional right for an individual to make her own
choices about “intimate relationships, the family,” and con-
traception. Casey, 505 U. S., at 857. Roe and Casey have
themselves formed the legal foundation for subsequent de-
cisions protecting these profoundly personal choices. As
discussed earlier, the Court relied on Casey to hold that the
Fourteenth Amendment protects same-sex intimate rela-
tionships. See Lawrence, 539 U. S., at 578; supra, at 23.
The Court later invoked the same set of precedents to ac-
cord constitutional recognition to same-sex marriage. See
Obergefell, 576 U. S., at 665–666; supra, at 23. In sum, Roe
and Casey are inextricably interwoven with decades of prec-
edent about the meaning of the Fourteenth Amendment.
See supra, at 21–24. While the majority might wish it oth-
erwise, Roe and Casey are the very opposite of “ ‘obsolete
constitutional thinking.’ ” Agostini v. Felton, 521 U. S. 203,
236 (1997) (quoting Casey, 505 U. S., at 857).
   Moreover, no subsequent factual developments have un-
dermined Roe and Casey. Women continue to experience
unplanned pregnancies and unexpected developments in
pregnancies. Pregnancies continue to have enormous phys-
ical, social, and economic consequences. Even an uncompli-
                      Cite as: 597 U. S. ____ (2022)                    39

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

cated pregnancy imposes significant strain on the body, un-
avoidably involving significant physiological change and ex-
cruciating pain. For some women, pregnancy and child-
birth can mean life-altering physical ailments or even
death. Today, as noted earlier, the risks of carrying a preg-
nancy to term dwarf those of having an abortion. See supra,
at 22. Experts estimate that a ban on abortions increases
maternal mortality by 21 percent, with white women facing
a 13 percent increase in maternal mortality while black
women face a 33 percent increase.13 Pregnancy and child-
birth may also impose large-scale financial costs. The ma-
jority briefly refers to arguments about changes in laws re-
lating to healthcare coverage, pregnancy discrimination,
and family leave. See ante, at 33–34. Many women, how-
ever, still do not have adequate healthcare coverage before
and after pregnancy; and, even when insurance coverage is
available, healthcare services may be far away.14 Women
also continue to face pregnancy discrimination that inter-
feres with their ability to earn a living. Paid family leave
remains inaccessible to many who need it most. Only 20
percent of private-sector workers have access to paid family
leave, including a mere 8 percent of workers in the bottom
——————
   13 See L. Harris, Navigating Loss of Abortion Services—A Large Aca-

demic Medical Center Prepares for the Overturn of Roe v. Wade, 386 New
England J. Med. 2061, 2063 (2022). This projected racial disparity re-
flects existing differences in maternal mortality rates for black and white
women. Black women are now three to four times more likely to die dur-
ing or after childbirth than white women, often from preventable causes.
See Brief for Howard University School of Law Human and Civil Rights
Clinic as Amicus Curiae 18.
   14 See Centers for Medicare and Medicaid Services, Issue Brief: Im-

proving Access to Maternal Health Care in Rural Communities 4, 8, 11
(Sept. 2019), https://www.cms.gov/About-CMS/Agency-Information/
OMH/equity-initiatives/rural-health/09032019-Maternal-Health-Care-in-
Rural-Communities.pdf. In Mississippi, for instance, 19 percent of
women of reproductive age are uninsured and 60 percent of counties lack
a single obstetrician-gynecologist. Brief for Lawyers’ Committee for Civil
Rights Under Law et al. as Amici Curiae 12–13.
40   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

quartile of wage earners.15
   The majority briefly notes the growing prevalence of safe
haven laws and demand for adoption, see ante, at 34, and
nn. 45–46, but, to the degree that these are changes at all,
they too are irrelevant.16 Neither reduces the health risks
or financial costs of going through pregnancy and child-
birth. Moreover, the choice to give up parental rights after
giving birth is altogether different from the choice not to
carry a pregnancy to term. The reality is that few women
denied an abortion will choose adoption.17 The vast major-
ity will continue, just as in Roe and Casey’s time, to shoul-
der the costs of childrearing. Whether or not they choose to
parent, they will experience the profound loss of autonomy
and dignity that coerced pregnancy and birth always im-
pose.18

——————
   15 Dept. of Labor, National Compensation Survey: Employee Benefits

in the United States, Table 31 (Sept. 2020), https://www.bls.gov/ncs/ebs/
benefits/2020/employee-benefits-in-the-united-states-march-2020.pdf#
page=299.
   16 Safe haven laws, which allow parents to leave newborn babies in des-

ignated safe spaces without threat of prosecution, were not enacted as
an alternative to abortion, but in response to rare situations in which
birthing mothers in crisis would kill their newborns or leave them to die.
See Centers for Disease Control and Prevention (CDC), R. Wilson, J.
Klevens, D. Williams, & L. Xu, Infant Homicides Within the Context of
Safe Haven Laws—United States, 2008–2017, 69 Morbidity and Mortal-
ity Weekly Report 1385 (2020).
   17 A study of women who sought an abortion but were denied one be-

cause of gestational limits found that only 9 percent put the child up for
adoption, rather than parenting themselves. See G. Sisson, L. Ralph, H.
Gould, & D. Foster, Adoption Decision Making Among Women Seeking
Abortion, 27 Women’s Health Issues 136, 139 (2017).
   18 The majority finally notes the claim that “people now have a new

appreciation of fetal life,” partly because of viewing sonogram images.
Ante, at 34. It is hard to know how anyone would evaluate such a claim
and as we have described above, the majority’s reasoning does not rely
on any reevaluation of the interest in protecting fetal life. See supra, at
26, and n. 7. It is worth noting that sonograms became widely used in
                     Cite as: 597 U. S. ____ (2022)                    41

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

  Mississippi’s own record illustrates how little facts on the
ground have changed since Roe and Casey, notwithstanding
the majority’s supposed “modern developments.” Ante, at
33. Sixty-two percent of pregnancies in Mississippi are un-
planned, yet Mississippi does not require insurance to cover
contraceptives and prohibits educators from demonstrating
proper contraceptive use.19 The State neither bans preg-
nancy discrimination nor requires provision of paid paren-
tal leave. Brief for Yale Law School Information Society
Project as Amicus Curiae 13 (Brief for Yale Law School);
Brief for National Women’s Law Center et al. as Amici Cu-
riae 32. It has strict eligibility requirements for Medicaid
and nutrition assistance, leaving many women and families
without basic medical care or enough food. See Brief for 547
Deans, Chairs, Scholars and Public Health Professionals
et al. as Amici Curiae 32–34 (Brief for 547 Deans). Alt-
hough 86 percent of pregnancy-related deaths in the State
are due to postpartum complications, Mississippi rejected
federal funding to provide a year’s worth of Medicaid cover-
age to women after giving birth. See Brief for Yale Law
School 12–13. Perhaps unsurprisingly, health outcomes in
Mississippi are abysmal for both women and children. Mis-
sissippi has the highest infant mortality rate in the country,

——————
the 1970s, long before Casey. Today, 60 percent of women seeking abor-
tions have at least one child, and one-third have two or more. See CDC,
K. Kortsmit et al., Abortion Surveillance—United States, 2019, 70 Mor-
bidity and Mortality Weekly Report 6 (2021). These women know, even
as they choose to have an abortion, what it is to look at a sonogram image
and to value a fetal life.
   19 Guttmacher Institute, K. Kost, Unintended Pregnancy Rates at the

State Level: Estimates for 2010 and Trends Since 2002, Table 1 (2015),
https://www.guttmacher.org/sites/default/files/report_pdf/stateup10.pdf;
Kaiser, State Requirements for Insurance Coverage of Contraceptives
(May 1, 2022), https://www.kff.org/state-category/womens-health/family-
planning; Miss. Code Ann. §37–13–171(2)(d) (Cum. Supp. 2021) (“In no
case shall the instruction or program include any demonstration of how
condoms or other contraceptives are applied”).
42   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

and some of the highest rates for preterm birth, low birth-
weight, cesarean section, and maternal death.20 It is ap-
proximately 75 times more dangerous for a woman in the
State to carry a pregnancy to term than to have an abortion.
See Brief for 547 Deans 9–10. We do not say that every
State is Mississippi, and we are sure some have made gains
since Roe and Casey in providing support for women and
children. But a state-by-state analysis by public health pro-
fessionals shows that States with the most restrictive abor-
tion policies also continue to invest the least in women’s and
children’s health. See Brief for 547 Deans 23–34.
   The only notable change we can see since Roe and Casey
cuts in favor of adhering to precedent: It is that American
abortion law has become more and more aligned with other
nations. The majority, like the Mississippi Legislature,
claims that the United States is an extreme outlier when it
comes to abortion regulation. See ante, at 6, and n. 15. The
global trend, however, has been toward increased provision
of legal and safe abortion care. A number of countries, in-
cluding New Zealand, the Netherlands, and Iceland, permit
abortions up to a roughly similar time as Roe and Casey set.
See Brief for International and Comparative Legal Scholars
as Amici Curiae 18–22. Canada has decriminalized abor-
tion at any point in a pregnancy. See id., at 13–15. Most
Western European countries impose restrictions on abor-

——————
  20 See CDC, Infant Mortality Rates by State (Mar. 3, 2022),

https://www.cdc.gov/nchs/pressroom/sosmap/infant_mortality_rates/infant
_mortality.htm; Mississippi State Dept. of Health, Infant Mortality Re-
port 2019 & 2020, pp. 18–19 (2021), https://www.msdh.ms.gov/
msdhsite/_static/resources/18752.pdf; CDC, Percentage of Babies Born
Low Birthweight by State (Feb. 25, 2022), https://www.cdc.gov/
nchs/pressroom/sosmap/lbw_births/lbw.htm; CDC, Cesarean Delivery
Rate by State (Feb. 25, 2022), https://www.cdc.gov/nchs/pressroom/
sosmap/cesarean_births/cesareans.htm; Mississippi State Dept. of
Health, Mississippi Maternal Mortality Report 2013–2016, pp. 5, 25
(Mar. 2021), https://www.msdh.ms.gov/msdhsite/_static/resources/8127.pdf.
                     Cite as: 597 U. S. ____ (2022)                  43

           BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

tion after 12 to 14 weeks, but they often have liberal excep-
tions to those time limits, including to prevent harm to a
woman’s physical or mental health. See id., at 24–27; Brief
for European Law Professors as Amici Curiae 16–17, Ap-
pendix. They also typically make access to early abortion
easier, for example, by helping cover its cost.21 Perhaps
most notable, more than 50 countries around the world—in
Asia, Latin America, Africa, and Europe—have expanded
access to abortion in the past 25 years. See Brief for Inter-
national and Comparative Legal Scholars as Amici Curiae
28–29. In light of that worldwide liberalization of abortion
laws, it is American States that will become international
outliers after today.
   In sum, the majority can point to neither legal nor factual
developments in support of its decision. Nothing that has
happened in this country or the world in recent decades un-
dermines the core insight of Roe and Casey. It continues to
be true that, within the constraints those decisions estab-
lished, a woman, not the government, should choose
whether she will bear the burdens of pregnancy, childbirth,
and parenting.
                               2
   In support of its holding, see ante, at 40, the majority in-
vokes two watershed cases overruling prior constitutional
precedents: West Coast Hotel Co. v. Parrish and Brown v.
Board of Education. But those decisions, unlike today’s, re-
sponded to changed law and to changed facts and attitudes
that had taken hold throughout society. As Casey recog-
nized, the two cases are relevant only to show—by stark
contrast—how unjustified overturning the right to choose
is. See 505 U. S., at 861–864.
   West Coast Hotel overruled Adkins v. Children’s Hospital
——————
   21 See D. Grossman, K. Grindlay, & B. Burns, Public Funding for Abor-

tion Where Broadly Legal, 94 Contraception 451, 458 (2016) (discussing
funding of abortion in European countries).
44   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

of D. C., 261 U. S. 525 (1923), and a whole line of cases be-
ginning with Lochner v. New York, 198 U. S. 45 (1905). Ad-
kins had found a state minimum-wage law unconstitutional
because, in the Court’s view, the law interfered with a con-
stitutional right to contract. 261 U. S., at 554–555. But
then the Great Depression hit, bringing with it unparal-
leled economic despair. The experience undermined—in
fact, it disproved—Adkins’s assumption that a wholly un-
regulated market could meet basic human needs. As Jus-
tice Jackson (before becoming a Justice) wrote of that time:
“The older world of laissez faire was recognized everywhere
outside the Court to be dead.” The Struggle for Judicial Su-
premacy 85 (1941). In West Coast Hotel, the Court caught
up, recognizing through the lens of experience the flaws of
existing legal doctrine. See also ante, at 11 (ROBERTS, C. J.,
concurring in judgment). The havoc the Depression had
worked on ordinary Americans, the Court noted, was “com-
mon knowledge through the length and breadth of the
land.” 300 U. S., at 399. The laissez-faire approach had led
to “the exploiting of workers at wages so low as to be insuf-
ficient to meet the bare cost of living.” Ibid. And since Ad-
kins was decided, the law had also changed. In several de-
cisions, the Court had started to recognize the power of
States to implement economic policies designed to enhance
their citizens’ economic well-being. See, e.g., Nebbia v. New
York, 291 U. S. 502 (1934); O’Gorman & Young, Inc. v.
Hartford Fire Ins. Co., 282 U. S. 251 (1931). The state-
ments in those decisions, West Coast Hotel explained, were
“impossible to reconcile” with Adkins. 300 U. S., at 398.
There was no escaping the need for Adkins to go.
   Brown v. Board of Education overruled Plessy v. Fergu-
son, 163 U. S. 537 (1896), along with its doctrine of “sepa-
rate but equal.” By 1954, decades of Jim Crow had made
clear what Plessy’s turn of phrase actually meant: “inher-
ent[ ] [in]equal[ity].” Brown, 347 U. S., at 495. Segregation
                  Cite as: 597 U. S. ____ (2022)            45

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

was not, and could not ever be, consistent with the Recon-
struction Amendments, ratified to give the former slaves
full citizenship. Whatever might have been thought in
Plessy’s time, the Brown Court explained, both experience
and “modern authority” showed the “detrimental effect[s]”
of state-sanctioned segregation: It “affect[ed] [children’s]
hearts and minds in a way unlikely ever to be undone.” 347
U. S., at 494. By that point, too, the law had begun to re-
flect that understanding. In a series of decisions, the Court
had held unconstitutional public graduate schools’ exclu-
sion of black students. See, e.g., Sweatt v. Painter, 339 U. S.
629 (1950); Sipuel v. Board of Regents of Univ. of Okla., 332
U. S. 631 (1948) (per curiam); Missouri ex rel. Gaines v.
Canada, 305 U. S. 337 (1938). The logic of those cases,
Brown held, “appl[ied] with added force to children in grade
and high schools.” 347 U. S., at 494. Changed facts and
changed law required Plessy’s end.
   The majority says that in recognizing those changes, we
are implicitly supporting the half-century interlude be-
tween Plessy and Brown. See ante, at 70. That is not so.
First, if the Brown Court had used the majority’s method of
constitutional construction, it might not ever have over-
ruled Plessy, whether 5 or 50 or 500 years later. Brown
thought that whether the ratification-era history supported
desegregation was “[a]t best . . . inconclusive.” 347 U. S., at
489. But even setting that aside, we are not saying that a
decision can never be overruled just because it is terribly
wrong. Take West Virginia Bd. of Ed. v. Barnette, 319 U. S.
624, which the majority also relies on. See ante, at 40–41,
70. That overruling took place just three years after the
initial decision, before any notable reliance interests had
developed. It happened as well because individual Justices
changed their minds, not because a new majority wanted to
undo the decisions of their predecessors. Both Barnette and
Brown, moreover, share another feature setting them apart
from the Court’s ruling today. They protected individual
46   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

rights with a strong basis in the Constitution’s most funda-
mental commitments; they did not, as the majority does
here, take away a right that individuals have held, and re-
lied on, for 50 years. To take that action based on a new
and bare majority’s declaration that two Courts got the re-
sult egregiously wrong? And to justify that action by refer-
ence to Barnette? Or to Brown—a case in which the Chief
Justice also wrote an (11-page) opinion in which the entire
Court could speak with one voice? These questions answer
themselves.
   Casey itself addressed both West Coast Hotel and Brown,
and found that neither supported Roe’s overruling. In West
Coast Hotel, Casey explained, “the facts of economic life”
had proved “different from those previously assumed.” 505
U. S., at 862. And even though “Plessy was wrong the day
it was decided,” the passage of time had made that ever
more clear to ever more citizens: “Society’s understanding
of the facts” in 1954 was “fundamentally different” than in
1896. Id., at 863. So the Court needed to reverse course.
“In constitutional adjudication as elsewhere in life, changed
circumstances may impose new obligations.” Id., at 864.
And because such dramatic change had occurred, the public
could understand why the Court was acting. “[T]he Nation
could accept each decision” as a “response to the Court’s
constitutional duty.” Ibid. But that would not be true of a
reversal of Roe—“[b]ecause neither the factual underpin-
nings of Roe’s central holding nor our understanding of it
has changed.” 505 U. S., at 864.
   That is just as much so today, because Roe and Casey con-
tinue to reflect, not diverge from, broad trends in American
society. It is, of course, true that many Americans, includ-
ing many women, opposed those decisions when issued and
do so now as well. Yet the fact remains: Roe and Casey were
the product of a profound and ongoing change in women’s
roles in the latter part of the 20th century. Only a dozen
years before Roe, the Court described women as “the center
                  Cite as: 597 U. S. ____ (2022)           47

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

of home and family life,” with “special responsibilities” that
precluded their full legal status under the Constitution.
Hoyt v. Florida, 368 U. S. 57, 62 (1961). By 1973, when the
Court decided Roe, fundamental social change was under-
way regarding the place of women—and the law had begun
to follow. See Reed v. Reed, 404 U. S. 71, 76 (1971) (recog-
nizing that the Equal Protection Clause prohibits sex-based
discrimination). By 1992, when the Court decided Casey,
the traditional view of a woman’s role as only a wife and
mother was “no longer consistent with our understanding
of the family, the individual, or the Constitution.” 505
U. S., at 897; see supra, at 15, 23–24. Under that charter,
Casey understood, women must take their place as full and
equal citizens. And for that to happen, women must have
control over their reproductive decisions. Nothing since Ca-
sey—no changed law, no changed fact—has undermined
that promise.
                               C
  The reasons for retaining Roe and Casey gain further
strength from the overwhelming reliance interests those
decisions have created. The Court adheres to precedent not
just for institutional reasons, but because it recognizes that
stability in the law is “an essential thread in the mantle of
protection that the law affords the individual.” Florida
Dept. of Health and Rehabilitative Servs. v. Florida Nurs-
ing Home Assn., 450 U. S. 147, 154 (1981) (Stevens, J., con-
curring). So when overruling precedent “would dislodge [in-
dividuals’] settled rights and expectations,” stare decisis
has “added force.” Hilton v. South Carolina Public Rail-
ways Comm’n, 502 U. S. 197, 202 (1991). Casey understood
that to deny individuals’ reliance on Roe was to “refuse to
face the fact[s].” 505 U. S., at 856. Today the majority re-
fuses to face the facts. “The most striking feature of the
[majority] is the absence of any serious discussion” of how
48   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

           BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

its ruling will affect women. Ante, at 37. By characteriz-
ing Casey’s reliance arguments as “generalized assertions
about the national psyche,” ante, at 64, it reveals how little
it knows or cares about women’s lives or about the suffering
its decision will cause.
   In Casey, the Court observed that for two decades indi-
viduals “have organized intimate relationships and made”
significant life choices “in reliance on the availability of
abortion in the event that contraception should fail.” 505
U. S., at 856. Over another 30 years, that reliance has so-
lidified. For half a century now, in Casey’s words, “[t]he
ability of women to participate equally in the economic and
social life of the Nation has been facilitated by their ability
to control their reproductive lives.” Ibid.; see supra, at 23–
24. Indeed, all women now of childbearing age have grown
up expecting that they would be able to avail themselves of
Roe’s and Casey’s protections.
   The disruption of overturning Roe and Casey will there-
fore be profound. Abortion is a common medical procedure
and a familiar experience in women’s lives. About 18 per-
cent of pregnancies in this country end in abortion, and
about one quarter of American women will have an abortion
before the age of 45.22 Those numbers reflect the predicta-
ble and life-changing effects of carrying a pregnancy, giving
birth, and becoming a parent. As Casey understood, people
today rely on their ability to control and time pregnancies
when making countless life decisions: where to live,
whether and how to invest in education or careers, how to
allocate financial resources, and how to approach intimate
and family relationships. Women may count on abortion
access for when contraception fails. They may count on
abortion access for when contraception cannot be used, for
——————
  22 See CDC, K. Kortsmit et al., Abortion Surveillance—United States,

2019, 70 Morbidity and Mortality Weekly Report 7 (2021); Brief for
American College of Obstetricians and Gynecologists et al. as Amici Cu-
riae 9.
                     Cite as: 597 U. S. ____ (2022)                    49

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

example, if they were raped. They may count on abortion
for when something changes in the midst of a pregnancy,
whether it involves family or financial circumstances, un-
anticipated medical complications, or heartbreaking fetal
diagnoses. Taking away the right to abortion, as the ma-
jority does today, destroys all those individual plans and ex-
pectations. In so doing, it diminishes women’s opportuni-
ties to participate fully and equally in the Nation’s political,
social, and economic life. See Brief for Economists as Amici
Curiae 13 (showing that abortion availability has “large ef-
fects on women’s education, labor force participation, occu-
pations, and earnings” (footnotes omitted)).
   The majority’s response to these obvious points exists far
from the reality American women actually live. The major-
ity proclaims that “ ‘reproductive planning could take virtu-
ally immediate account of any sudden restoration of state
authority to ban abortions.’ ” Ante, at 64 (quoting Casey,
505 U. S., at 856).23 The facts are: 45 percent of pregnancies
in the United States are unplanned. See Brief for 547
Deans 5. Even the most effective contraceptives fail, and
effective contraceptives are not universally accessible.24
Not all sexual activity is consensual and not all contracep-
tive choices are made by the party who risks pregnancy.
See Brief for Legal Voice et al. as Amici Curiae 18–19. The
Mississippi law at issue here, for example, has no exception
for rape or incest, even for underage women. Finally, the

——————
  23 Astoundingly, the majority casts this statement as a “conce[ssion]”

from Casey with which it “agree[s].” Ante, at 64. In fact, Casey used this
language as part of describing an argument that it rejected. See 505
U. S., at 856. It is only today’s Court that endorses this profoundly mis-
taken view.
  24 See Brief for 547 Deans 6–7 (noting that 51 percent of women who

terminated their pregnancies reported using contraceptives during the
month in which they conceived); Brief for Lawyers’ Committee for Civil
Rights Under Law et al. as Amici Curiae 12–14 (explaining financial and
geographic barriers to access to effective contraceptives).
50   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

majority ignores, as explained above, that some women de-
cide to have an abortion because their circumstances
change during a pregnancy. See supra, at 49. Human bod-
ies care little for hopes and plans. Events can occur after
conception, from unexpected medical risks to changes in
family circumstances, which profoundly alter what it
means to carry a pregnancy to term. In all these situations,
women have expected that they will get to decide, perhaps
in consultation with their families or doctors but free from
state interference, whether to continue a pregnancy. For
those who will now have to undergo that pregnancy, the loss
of Roe and Casey could be disastrous.
   That is especially so for women without money. When we
“count[ ] the cost of [Roe’s] repudiation” on women who once
relied on that decision, it is not hard to see where the great-
est burden will fall. Casey, 505 U. S., at 855. In States that
bar abortion, women of means will still be able to travel to
obtain the services they need.25 It is women who cannot
afford to do so who will suffer most. These are the women
most likely to seek abortion care in the first place. Women
living below the federal poverty line experience unintended
pregnancies at rates five times higher than higher income
women do, and nearly half of women who seek abortion care
live in households below the poverty line. See Brief for 547
Deans 7; Brief for Abortion Funds and Practical Support
Organizations as Amici Curiae 8 (Brief for Abortion Funds).

——————
   25 This statement of course assumes that States are not successful in

preventing interstate travel to obtain an abortion. See supra, at 3, 36–
37. Even assuming that is so, increased out-of-state demand will lead to
longer wait times and decreased availability of service in States still
providing abortions. See Brief for State of California et al. as Amici Cu-
riae 25–27. This is what happened in Oklahoma, Kansas, Colorado, New
Mexico, and Nevada last fall after Texas effectively banned abortions
past six weeks of gestation. See United States v. Texas, 595 U. S. ___,
___ (2021) (SOTOMAYOR, J., concurring in part and dissenting in part)
(slip op., at 6).
                      Cite as: 597 U. S. ____ (2022)                      51

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

Even with Roe’s protection, these women face immense ob-
stacles to raising the money needed to obtain abortion care
early in their pregnancy. See Brief for Abortion Funds 7–
12.26 After today, in States where legal abortions are not
available, they will lose any ability to obtain safe, legal
abortion care. They will not have the money to make the
trip necessary; or to obtain childcare for that time; or to
take time off work. Many will endure the costs and risks of
pregnancy and giving birth against their wishes. Others
will turn in desperation to illegal and unsafe abortions.
They may lose not just their freedom, but their lives.27
   Finally, the expectation of reproductive control is integral
to many women’s identity and their place in the Nation.
See Casey, 505 U. S., at 856. That expectation helps define


——————
   26 The average cost of a first-trimester abortion is about $500. See Brief

for Abortion Funds 7. Federal insurance generally does not cover the
cost of abortion, and 35 percent of American adults do not have cash on
hand to cover an unexpected expense that high. Guttmacher Institute,
M. Donovan, In Real Life: Federal Restrictions on Abortion Coverage and
the     Women       They     Impact     (Jan.    5,    2017),   https://www.
guttmacher.org/gpr/2017/01/real-life-federal-restrictions-abortion-coverage-
and-women-they-impact#:~:text=Although%20the%20Hyde%20Amendment%
20bars,provide%20abortion%20coverage%20to%20enrollees; Brief for
Abortion Funds 11.
   27 Mississippi is likely to be one of the States where these costs are

highest, though history shows that it will have company. As described
above, Mississippi provides only the barest financial support to pregnant
women. See supra, at 41–42. The State will greatly restrict abortion
care without addressing any of the financial, health, and family needs
that motivate many women to seek it. The effects will be felt most se-
verely, as they always have been, on the bodies of the poor. The history
of state abortion restrictions is a history of heavy costs exacted from the
most vulnerable women. It is a history of women seeking illegal abor-
tions in hotel rooms and home kitchens; of women trying to self-induce
abortions by douching with bleach, injecting lye, and penetrating them-
selves with knitting needles, scissors, and coat hangers. See L. Reagan,
When Abortion Was a Crime 42–43, 198–199, 208–209 (1997). It is a
history of women dying.
52   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

a woman as an “equal citizen[ ],” with all the rights, privi-
leges, and obligations that status entails. Gonzales, 550
U. S., at 172 (Ginsburg, J., dissenting); see supra, at 23–24.
It reflects that she is an autonomous person, and that soci-
ety and the law recognize her as such. Like many constitu-
tional rights, the right to choose situates a woman in rela-
tionship to others and to the government. It helps define a
sphere of freedom, in which a person has the capacity to
make choices free of government control. As Casey recog-
nized, the right “order[s]” her “thinking” as well as her “liv-
ing.” 505 U. S., at 856. Beyond any individual choice about
residence, or education, or career, her whole life reflects the
control and authority that the right grants.
   Withdrawing a woman’s right to choose whether to con-
tinue a pregnancy does not mean that no choice is being
made. It means that a majority of today’s Court has
wrenched this choice from women and given it to the States.
To allow a State to exert control over one of “the most inti-
mate and personal choices” a woman may make is not only
to affect the course of her life, monumental as those effects
might be. Id., at 851. It is to alter her “views of [herself]”
and her understanding of her “place[ ] in society” as some-
one with the recognized dignity and authority to make
these choices. Id., at 856. Women have relied on Roe and
Casey in this way for 50 years. Many have never known
anything else. When Roe and Casey disappear, the loss of
power, control, and dignity will be immense.
   The Court’s failure to perceive the whole swath of expec-
tations Roe and Casey created reflects an impoverished
view of reliance. According to the majority, a reliance in-
terest must be “very concrete,” like those involving “prop-
erty” or “contract.” Ante, at 64. While many of this Court’s
cases addressing reliance have been in the “commercial con-
text,” Casey, 505 U. S., at 855, none holds that interests
must be analogous to commercial ones to warrant stare de-
                      Cite as: 597 U. S. ____ (2022)                     53

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

cisis protection.28 This unprecedented assertion is, at bot-
tom, a radical claim to power. By disclaiming any need to
consider broad swaths of individuals’ interests, the Court
arrogates to itself the authority to overrule established le-
gal principles without even acknowledging the costs of its
decisions for the individuals who live under the law, costs
that this Court’s stare decisis doctrine instructs us to privi-
lege when deciding whether to change course.
   The majority claims that the reliance interests women
have in Roe and Casey are too “intangible” for the Court to
consider, even if it were inclined to do so. Ante, at 65. This
is to ignore as judges what we know as men and women.
The interests women have in Roe and Casey are perfectly,
viscerally concrete. Countless women will now make differ-
ent decisions about careers, education, relationships, and
whether to try to become pregnant than they would have
when Roe served as a backstop. Other women will carry
pregnancies to term, with all the costs and risk of harm that
involves, when they would previously have chosen to obtain
an abortion. For millions of women, Roe and Casey have
been critical in giving them control of their bodies and their
lives. Closing our eyes to the suffering today’s decision will
impose will not make that suffering disappear. The major-
ity cannot escape its obligation to “count[ ] the cost[s]” of its
decision by invoking the “conflicting arguments” of “con-
tending sides.” Casey, 505 U. S., at 855; ante, at 65. Stare
decisis requires that the Court calculate the costs of a deci-
sion’s repudiation on those who have relied on the decision,

——————
  28 The majority’s sole citation for its “concreteness” requirement is

Payne v. Tennessee, 501 U. S. 808 (1991). But Payne merely discounted
reliance interests in cases involving “procedural and evidentiary rules.”
Id., at 828. Unlike the individual right at stake here, those rules do “not
alter primary conduct.” Hohn v. United States, 524 U. S. 236, 252 (1998).
Accordingly, they generally “do not implicate the reliance interests of pri-
vate parties” at all. Alleyne v. United States, 570 U. S. 99, 119 (2013)
(SOTOMAYOR, J., concurring).
54   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

not on those who have disavowed it. See Casey, 505 U. S.,
at 855.
   More broadly, the majority’s approach to reliance cannot
be reconciled with our Nation’s understanding of constitu-
tional rights. The majority’s insistence on a “concrete,” eco-
nomic showing would preclude a finding of reliance on a
wide variety of decisions recognizing constitutional rights—
such as the right to express opinions, or choose whom to
marry, or decide how to educate children. The Court, on the
majority’s logic, could transfer those choices to the State
without having to consider a person’s settled understanding
that the law makes them hers. That must be wrong. All
those rights, like the right to obtain an abortion, profoundly
affect and, indeed, anchor individual lives. To recognize
that people have relied on these rights is not to dabble in
abstractions, but to acknowledge some of the most “con-
crete” and familiar aspects of human life and liberty. Ante,
at 64.
   All those rights, like the one here, also have a societal di-
mension, because of the role constitutional liberties play in
our structure of government. See, e.g., Dickerson, 530 U. S.,
at 443 (recognizing that Miranda “warnings have become
part of our national culture” in declining to overrule Mi-
randa v. Arizona, 384 U. S. 436 (1966)). Rescinding an in-
dividual right in its entirety and conferring it on the State,
an action the Court takes today for the first time in history,
affects all who have relied on our constitutional system of
government and its structure of individual liberties pro-
tected from state oversight. Roe and Casey have of course
aroused controversy and provoked disagreement. But the
right those decisions conferred and reaffirmed is part of so-
ciety’s understanding of constitutional law and of how the
Court has defined the liberty and equality that women are
entitled to claim.
   After today, young women will come of age with fewer
                 Cite as: 597 U. S. ____ (2022)            55

         BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

rights than their mothers and grandmothers had. The ma-
jority accomplishes that result without so much as consid-
ering how women have relied on the right to choose or what
it means to take that right away. The majority’s refusal
even to consider the life-altering consequences of reversing
Roe and Casey is a stunning indictment of its decision.
                               D
   One last consideration counsels against the majority’s
ruling: the very controversy surrounding Roe and Casey.
The majority accuses Casey of acting outside the bounds of
the law to quell the conflict over abortion—of imposing an
unprincipled “settlement” of the issue in an effort to end
“national division.” Ante, at 67. But that is not what Casey
did. As shown above, Casey applied traditional principles
of stare decisis—which the majority today ignores—in reaf-
firming Roe. Casey carefully assessed changed circum-
stances (none) and reliance interests (profound). It consid-
ered every aspect of how Roe’s framework operated. It
adhered to the law in its analysis, and it reached the con-
clusion that the law required. True enough that Casey took
notice of the “national controversy” about abortion: The
Court knew in 1992, as it did in 1973, that abortion was a
“divisive issue.” Casey, 505 U. S., at 867–868; see Roe, 410
U. S., at 116. But Casey’s reason for acknowledging public
conflict was the exact opposite of what the majority insinu-
ates. Casey addressed the national controversy in order to
emphasize how important it was, in that case of all cases,
for the Court to stick to the law. Would that today’s major-
ity had done likewise.
   Consider how the majority itself summarizes this aspect
of Casey:
    “The American people’s belief in the rule of law would
    be shaken if they lost respect for this Court as an insti-
    tution that decides important cases based on principle,
    not ‘social and political pressures.’ There is a special
56   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

     danger that the public will perceive a decision as hav-
     ing been made for unprincipled reasons when the Court
     overrules a controversial ‘watershed’ decision, such as
     Roe. A decision overruling Roe would be perceived as
     having been made ‘under fire’ and as a ‘surrender to
     political pressure.’ ” Ante, at 66–67 (citations omitted).
That seems to us a good description. And it seems to us
right. The majority responds (if we understand it correctly):
well, yes, but we have to apply the law. See ante, at 67. To
which Casey would have said: That is exactly the point.
Here, more than anywhere, the Court needs to apply the
law—particularly the law of stare decisis. Here, we know
that citizens will continue to contest the Court’s decision,
because “[m]en and women of good conscience” deeply disa-
gree about abortion. Casey, 505 U. S., at 850. When that
contestation takes place—but when there is no legal basis
for reversing course—the Court needs to be steadfast, to
stand its ground. That is what the rule of law requires.
And that is what respect for this Court depends on.
   “The promise of constancy, once given” in so charged an
environment, Casey explained, “binds its maker for as long
as” the “understanding of the issue has not changed so fun-
damentally as to render the commitment obsolete.” Id., at
868. A breach of that promise is “nothing less than a breach
of faith.” Ibid. “[A]nd no Court that broke its faith with the
people could sensibly expect credit for principle.” Ibid. No
Court breaking its faith in that way would deserve credit for
principle. As one of Casey’s authors wrote in another case,
“Our legitimacy requires, above all, that we adhere to stare
decisis” in “sensitive political contexts” where “partisan
controversy abounds.” Bush v. Vera, 517 U. S. 952, 985
(1996) (opinion of O’Connor, J.).
   Justice Jackson once called a decision he dissented from
a “loaded weapon,” ready to hand for improper uses. Kore-
matsu v. United States, 323 U. S. 214, 246 (1944). We fear
                  Cite as: 597 U. S. ____ (2022)           57

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

that today’s decision, departing from stare decisis for no le-
gitimate reason, is its own loaded weapon. Weakening
stare decisis threatens to upend bedrock legal doctrines, far
beyond any single decision. Weakening stare decisis creates
profound legal instability. And as Casey recognized, weak-
ening stare decisis in a hotly contested case like this one
calls into question this Court’s commitment to legal princi-
ple. It makes the Court appear not restrained but aggres-
sive, not modest but grasping. In all those ways, today’s
decision takes aim, we fear, at the rule of law.
                             III
  “Power, not reason, is the new currency of this Court’s
decisionmaking.” Payne, 501 U. S., at 844 (Marshall, J.,
dissenting). Roe has stood for fifty years. Casey, a prece-
dent about precedent specifically confirming Roe, has stood
for thirty. And the doctrine of stare decisis—a critical ele-
ment of the rule of law—stands foursquare behind their
continued existence. The right those decisions established
and preserved is embedded in our constitutional law, both
originating in and leading to other rights protecting bodily
integrity, personal autonomy, and family relationships.
The abortion right is also embedded in the lives of women—
shaping their expectations, influencing their choices about
relationships and work, supporting (as all reproductive
rights do) their social and economic equality. Since the
right’s recognition (and affirmation), nothing has changed
to support what the majority does today. Neither law nor
facts nor attitudes have provided any new reasons to reach
a different result than Roe and Casey did. All that has
changed is this Court.
  Mississippi—and other States too—knew exactly what
they were doing in ginning up new legal challenges to Roe
and Casey. The 15-week ban at issue here was enacted in
2018. Other States quickly followed: Between 2019 and
2021, eight States banned abortion procedures after six to
58   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

            BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

eight weeks of pregnancy, and three States enacted all-out
bans.29 Mississippi itself decided in 2019 that it had not
gone far enough: The year after enacting the law under re-
view, the State passed a 6-week restriction. A state senator
who championed both Mississippi laws said the obvious out
loud. “[A] lot of people thought,” he explained, that “finally,
we have” a conservative Court “and so now would be a good
time to start testing the limits of Roe.”30 In its petition for
certiorari, the State had exercised a smidgen of restraint.
It had urged the Court merely to roll back Roe and Casey,
specifically assuring the Court that “the questions pre-
sented in this petition do not require the Court to overturn”
those precedents. Pet. for Cert. 5; see ante, at 5–6
(ROBERTS, C. J., concurring in judgment). But as Missis-
sippi grew ever more confident in its prospects, it resolved
to go all in. It urged the Court to overrule Roe and Casey.
Nothing but everything would be enough.
   Earlier this Term, this Court signaled that Mississippi’s
stratagem would succeed. Texas was one of the fistful of
States to have recently banned abortions after six weeks of
pregnancy. It added to that “flagrantly unconstitutional”
restriction an unprecedented scheme to “evade judicial
——————
  29 Guttmacher Institute, E. Nash, State Policy Trends 2021: The Worst

Year for Abortion Rights in Almost Half a Century (Dec. 16, 2021),
https://www.guttmacher.org/article/2021/12/state-policy-trends-2021-worst-
year-abortion-rights-almost-half-century; Guttmacher Institute, E.
Nash, L. Mohammed, O. Cappello, & S. Naide, State Policy Trends 2020:
Reproductive Health and Rights in a Year Like No Other (Dec. 15, 2020),
https://www.guttmacher.org/article/2020/12/state-policy-trends-2020-
reproductive-health-and-rights-year-no-other; Guttmacher Institute, E.
Nash, L. Mohammed, O. Cappello, & S. Naide, State Policy Trends 2019:
A Wave of Abortion Bans, But Some States Are Fighting Back (Dec. 10,
2019), https://www.guttmacher.org/article/2019/12/state-policy-trends-
2019-wave-abortion-bans-some-states-are-fighting-back.
  30 A. Pittman, Mississippi’s Six-Week Abortion Ban at 5th Circuit Ap-

peals Court Today, Jackson Free Press (Oct. 7, 2019), https://www.
jacksonfreepress.com/news/2019/oct/07/mississippis-six-week-abortion-ban-
5th-circuit-app/.
                  Cite as: 597 U. S. ____ (2022)           59

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

scrutiny.” Whole Woman’s Health v. Jackson, 594 U. S. ___,
___ (2021) (SOTOMAYOR, J., dissenting) (slip op., at 1). And
five Justices acceded to that cynical maneuver. They let
Texas defy this Court’s constitutional rulings, nullifying
Roe and Casey ahead of schedule in the Nation’s second
largest State.
   And now the other shoe drops, courtesy of that same five-
person majority. (We believe that THE CHIEF JUSTICE’s
opinion is wrong too, but no one should think that there is
not a large difference between upholding a 15-week ban on
the grounds he does and allowing States to prohibit abor-
tion from the time of conception.) Now a new and bare ma-
jority of this Court—acting at practically the first moment
possible—overrules Roe and Casey. It converts a series of
dissenting opinions expressing antipathy toward Roe and
Casey into a decision greenlighting even total abortion
bans. See ante, at 57, 59, 63, and nn. 61–64 (relying on for-
mer dissents). It eliminates a 50-year-old constitutional
right that safeguards women’s freedom and equal station.
It breaches a core rule-of-law principle, designed to promote
constancy in the law. In doing all of that, it places in jeop-
ardy other rights, from contraception to same-sex intimacy
and marriage. And finally, it undermines the Court’s legit-
imacy.
   Casey itself made the last point in explaining why it
would not overrule Roe—though some members of its ma-
jority might not have joined Roe in the first instance. Just
as we did here, Casey explained the importance of stare de-
cisis; the inappositeness of West Coast Hotel and Brown; the
absence of any “changed circumstances” (or other reason)
justifying the reversal of precedent. 505 U. S., at 864; see
supra, at 30–33, 37–47. “[T]he Court,” Casey explained,
“could not pretend” that overruling Roe had any “justifica-
tion beyond a present doctrinal disposition to come out dif-
ferently from the Court of 1973.” 505 U. S., at 864. And to
overrule for that reason? Quoting Justice Stewart, Casey
60   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER, SOTOMAYOR, and KAGAN, JJ., dissenting

explained that to do so—to reverse prior law “upon a ground
no firmer than a change in [the Court’s] membership”—
would invite the view that “this institution is little different
from the two political branches of the Government.” Ibid.
No view, Casey thought, could do “more lasting injury to
this Court and to the system of law which it is our abiding
mission to serve.” Ibid. For overruling Roe, Casey con-
cluded, the Court would pay a “terrible price.” 505 U. S., at
864.
   The Justices who wrote those words—O’Connor, Ken-
nedy, and Souter—they were judges of wisdom. They would
not have won any contests for the kind of ideological purity
some court watchers want Justices to deliver. But if there
were awards for Justices who left this Court better than
they found it? And who for that reason left this country
better? And the rule of law stronger? Sign those Justices
up.
   They knew that “the legitimacy of the Court [is] earned
over time.” Id., at 868. They also would have recognized
that it can be destroyed much more quickly. They worked
hard to avert that outcome in Casey. The American public,
they thought, should never conclude that its constitutional
protections hung by a thread—that a new majority, adher-
ing to a new “doctrinal school,” could “by dint of numbers”
alone expunge their rights. Id., at 864. It is hard—no, it is
impossible—to conclude that anything else has happened
here. One of us once said that “[i]t is not often in the law
that so few have so quickly changed so much.” S. Breyer,
Breaking the Promise of Brown: The Resegregation of
America’s Schools 30 (2022). For all of us, in our time on
this Court, that has never been more true than today. In
overruling Roe and Casey, this Court betrays its guiding
principles.
   With sorrow—for this Court, but more, for the many mil-
lions of American women who have today lost a fundamen-
tal constitutional protection—we dissent.
                    Cite as: 597 U. S. ____ (2022)                  61

          BREYER
     Appendix     , SOTOMAYOR
              to opinion      , and, K
                         of BREYER    AGAN, JJ., ,dissenting
                                     SOTOMAYOR     and KAGAN, JJ.

                          APPENDIX
   This Appendix analyzes in full each of the 28 cases the
majority says support today’s decision to overrule Roe v.
Wade, 410 U. S. 113 (1973), and Planned Parenthood of
Southeastern Pa. v. Casey, 505 U. S. 833 (1992). As ex-
plained herein, the Court in each case relied on traditional
stare decisis factors in overruling.
   A great many of the overrulings the majority cites involve
a prior precedent that had been rendered out of step with
or effectively abrogated by contemporary case law in light
of intervening developments in the broader doctrine. See
Ramos v. Louisiana, 590 U. S. ___, ___ (2020) (slip op., at
22) (holding the Sixth Amendment requires a unanimous
jury verdict in state prosecutions for serious offenses, and
overruling Apodaca v. Oregon, 406 U. S. 404 (1972), be-
cause “in the years since Apodaca, this Court ha[d] spoken
inconsistently about its meaning” and had undercut its va-
lidity “on at least eight occasions”); Ring v. Arizona, 536
U. S. 584, 608–609 (2002) (recognizing a Sixth Amendment
right to have a jury find the aggravating factors necessary
to impose a death sentence and, in so doing, rejecting Wal-
ton v. Arizona, 497 U. S. 639 (1990), as overtaken by and
irreconcilable with Apprendi v. New Jersey, 530 U. S. 466
(2000)); Agostini v. Felton, 521 U. S. 203, 235–236 (1997)
(considering the Establishment Clause’s constraint on gov-
ernment aid to religious instruction, and overruling Aguilar
v. Felton, 473 U. S. 402 (1985), in light of several related
doctrinal developments that had so undermined Aguilar
and the assumption on which it rested as to render it no
longer good law); Batson v. Kentucky, 476 U. S. 79, 93–96
(1986) (recognizing that a defendant may make a prima fa-
cie showing of purposeful racial discrimination in selection
of a jury venire by relying solely on the facts in his case,
and, based on subsequent developments in equal protection
law, rejecting part of Swain v. Alabama, 380 U. S. 202
(1965), which had imposed a more demanding evidentiary
62   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER
     Appendix     , SOTOMAYOR
              to opinion      , and, K
                         of BREYER    AGAN, JJ., ,dissenting
                                     SOTOMAYOR     and KAGAN, JJ.

burden); Brandenburg v. Ohio, 395 U. S. 444, 447–448
(1969) (per curiam) (holding that mere advocacy of violence
is protected by the First Amendment, unless intended to in-
cite it or produce imminent lawlessness, and rejecting the
contrary rule in Whitney v. California, 274 U. S. 357 (1927),
as having been “thoroughly discredited by later decisions”);
Katz v. United States, 389 U. S. 347, 351, 353 (1967) (recog-
nizing that the Fourth Amendment extends to material and
communications that a person “seeks to preserve as pri-
vate,” and rejecting the more limited construction articu-
lated in Olmstead v. United States, 277 U. S. 438 (1928),
because “we have since departed from the narrow view on
which that decision rested,” and “the underpinnings of
Olmstead . . . have been so eroded by our subsequent deci-
sions that the ‘trespass’ doctrine there enunciated can no
longer be regarded as controlling”); Miranda v. Arizona,
384 U. S. 436, 463–467, 479, n. 48 (1966) (recognizing that
the Fifth Amendment requires certain procedural safe-
guards for custodial interrogation, and rejecting Crooker v.
California, 357 U. S. 433 (1958), and Cicenia v. Lagay, 357
U. S. 504 (1958), which had already been undermined by
Escobedo v. Illinois, 378 U. S. 478 (1964)); Malloy v. Hogan,
378 U. S. 1, 6–9 (1964) (explaining that the Fifth Amend-
ment privilege against “self-incrimination is also protected
by the Fourteenth Amendment against abridgment by the
States,” and rejecting Twining v. New Jersey, 211 U. S. 78
(1908), in light of a “marked shift” in Fifth Amendment
precedents that had “necessarily repudiated” the prior de-
cision); Gideon v. Wainwright, 372 U. S. 335, 343–345
(1963) (acknowledging a right to counsel for indigent crim-
inal defendants in state court under the Sixth and Four-
teenth Amendments, and overruling the earlier precedent
failing to recognize such a right, Betts v. Brady, 316 U. S.
                     Cite as: 597 U. S. ____ (2022)                  63

          BREYER
     Appendix     , SOTOMAYOR
              to opinion      , and, K
                         of BREYER    AGAN, JJ., ,dissenting
                                     SOTOMAYOR     and KAGAN, JJ.

455 (1942));31 Smith v. Allwright, 321 U. S. 649, 659–662
(1944) (recognizing all-white primaries are unconstitu-
tional after reconsidering in light of “the unitary character
of the electoral process” recognized in United States v. Clas-
sic, 313 U. S. 299 (1941), and overruling Grovey v. Town-
send, 295 U. S. 45 (1935)); United States v. Darby, 312 U. S.
100, 115–117 (1941) (recognizing Congress’s Commerce
Clause power to regulate employment conditions and ex-
plaining as “inescapable” the “conclusion . . . that Hammer
v. Dagenhart, [247 U. S. 251 (1918)],” and its contrary rule
had “long since been” overtaken by precedent construing
the Commerce Clause power more broadly); Erie R. Co. v.
Tompkins, 304 U. S. 64, 78–80 (1938) (applying state sub-
stantive law in diversity actions in federal courts and over-
ruling Swift v. Tyson, 16 Pet. 1 (1842), because an interven-
ing decision had “made clear” the “fallacy underlying the
rule”).
   Additional cases the majority cites involved fundamental
factual changes that had undermined the basic premise of
the prior precedent. See Citizens United v. Federal Election
Comm’n, 558 U. S. 310, 364 (2010) (expanding First
Amendment protections for campaign-related speech and
citing technological changes that undermined the distinc-
tions of the earlier regime and made workarounds easy, and
overruling Austin v. Michigan Chamber of Commerce, 494
U. S. 652 (1990), and partially overruling McConnell v. Fed-
eral Election Comm’n, 540 U. S. 93 (2003)); Crawford v.
Washington, 541 U. S. 36, 62–65 (2004) (expounding on the
Sixth Amendment right to confront witnesses and rejecting
the prior framework, based on its practical failing to keep

——————
  31 We have since come to understand Gideon as part of a larger doctri-

nal shift—already underway at the time of Gideon—where “the Court
began to hold that the Due Process Clause fully incorporates particular
rights contained in the first eight Amendments.” McDonald v. Chicago,
561 U. S. 742, 763 (2010); see also id., at 766.
64   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER
     Appendix     , SOTOMAYOR
              to opinion      , and, K
                         of BREYER    AGAN, JJ., ,dissenting
                                     SOTOMAYOR     and KAGAN, JJ.

out core testimonial evidence, and overruling Ohio v. Rob-
erts, 448 U. S. 56 (1980)); Mapp v. Ohio, 367 U. S. 643, 651–
652 (1961) (holding that the exclusionary rule under the
Fourth Amendment applies to the States, and overruling
the contrary rule of Wolf v. Colorado, 338 U. S. 25 (1949),
after considering and rejecting “the current validity of the
factual grounds upon which Wolf was based”).
   Some cited overrulings involved both significant doctrinal
developments and changed facts or understandings that
had together undermined a basic premise of the prior deci-
sion. See Janus v. State, County, and Municipal Employ-
ees, 585 U. S. ___, ___, ___–___ (2018) (slip op., at 42, 47–49)
(holding that requiring public-sector union dues from non-
members violates the First Amendment, and overruling
Abood v. Detroit Bd. of Ed., 431 U. S. 209 (1977), based on
“both factual and legal” developments that had “eroded the
decision’s underpinnings and left it an outlier among our
First Amendment cases” (internal quotation marks omit-
ted)); Obergefell v. Hodges, 576 U. S. 644, 659–663 (2015)
(holding that the Fourteenth Amendment protects the right
of same-sex couples to marry in light of doctrinal develop-
ments, as well as fundamentally changed social under-
standing); Lawrence v. Texas, 539 U. S. 558, 572–578 (2003)
(overruling Bowers v. Hardwick, 478 U. S. 186 (1986), after
finding anti-sodomy laws to be inconsistent with the Four-
teenth Amendment in light of developments in the legal
doctrine, as well as changed social understanding of sexu-
ality); United States v. Scott, 437 U. S. 82, 101 (1978) (over-
ruling United States v. Jenkins, 420 U. S. 358 (1975), three
years after it was decided, because of developments in the
Court’s double jeopardy case law, and because intervening
practice had shown that government appeals from midtrial
dismissals requested by the defendant were practicable, de-
sirable, and consistent with double jeopardy values); Craig
v. Boren, 429 U. S. 190, 197–199, 210, n. 23 (1976) (holding
that sex-based classifications are subject to intermediate
                    Cite as: 597 U. S. ____ (2022)                  65

          BREYER
     Appendix     , SOTOMAYOR
              to opinion      , and, K
                         of BREYER    AGAN, JJ., ,dissenting
                                     SOTOMAYOR     and KAGAN, JJ.

scrutiny under the Fourteenth Amendment’s Equal Protec-
tion Clause, including because Reed v. Reed, 404 U. S. 71
(1971), and other equal protection cases and social changes
had overtaken any “inconsistent” suggestion in Goesaert v.
Cleary, 335 U. S. 464 (1948)); Taylor v. Louisiana, 419 U. S.
522, 535–537 (1975) (recognizing as “a foregone conclusion
from the pattern of some of the Court’s cases over the past
30 years, as well as from legislative developments at both
federal and state levels,” that women could not be excluded
from jury service, and explaining that the prior decision ap-
proving such practice, Hoyt v. Florida, 368 U. S. 57 (1961),
had been rendered inconsistent with equal protection juris-
prudence).
   Other overrulings occurred very close in time to the orig-
inal decision so did not engender substantial reliance and
could not be described as having been “embedded” as “part
of our national culture.” Dickerson v. United States, 530
U. S. 428, 443 (2000); see Payne v. Tennessee, 501 U. S. 808
(1991) (revising procedural rules of evidence that had
barred admission of certain victim-impact evidence during
the penalty phase of capital cases, and overruling South
Carolina v. Gathers, 490 U. S. 805 (1989), and Booth v.
Maryland, 482 U. S. 496 (1987), which had been decided
two and four years prior, respectively); Seminole Tribe of
Fla. v. Florida, 517 U. S. 44 (1996) (holding that Congress
cannot abrogate state-sovereign immunity under its Article
I commerce power, and rejecting the result in Pennsylvania
v. Union Gas Co., 491 U. S. 1 (1989), seven years later; the
decision in Union Gas never garnered a majority); Garcia
v. San Antonio Metropolitan Transit Authority, 469 U. S.
528, 531 (1985) (holding that local governments are not con-
stitutionally immune from federal employment laws, and
overruling National League of Cities v. Usery, 426 U. S. 833
(1976), after “eight years” of experience under that regime
showed Usery’s standard was unworkable and, in practice,
undermined the federalism principles the decision sought
66   DOBBS v. JACKSON WOMEN’S HEALTH ORGANIZATION

          BREYER
     Appendix     , SOTOMAYOR
              to opinion      , and, K
                         of BREYER    AGAN, JJ., ,dissenting
                                     SOTOMAYOR     and KAGAN, JJ.

to protect).
   The rest of the cited cases were relatively minor in their
effect, modifying part or an application of a prior prece-
dent’s test or analysis. See Montejo v. Louisiana, 556 U. S.
778 (2009) (citing workability and practical concerns with
additional layers of prophylactic procedural safeguards for
defendants’ right to counsel, as had been enshrined in
Michigan v. Jackson, 475 U. S. 625 (1986)); Illinois v. Gates,
462 U. S. 213, 227–228 (1983) (replacing a two-pronged test
under Aguilar v. Texas, 378 U. S. 108 (1964), and Spinelli
v. United States, 393 U. S. 410 (1969), in favor of a tradi-
tional totality-of-the-circumstances approach to evaluate
probable cause for issuance of a warrant); Wesberry v.
Sanders, 376 U. S. 1, 4 (1964), and Baker v. Carr, 369 U. S.
186, 202 (1962) (clarifying that the “political question” pas-
sage of the minority opinion in Colegrove v. Green, 328 U. S.
549 (1946), was not controlling law).
   In sum, none of the cases the majority cites is analogous
to today’s decision to overrule 50- and 30-year-old water-
shed constitutional precedents that remain unweakened by
any changes of law or fact.